                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE
       ________________________________
                                        )
       UNITED STATES OF AMERICA,        )
                                        )
                 Plaintiff,             )
                                        )
       vs.                              ) Case No.: 3:15-CR-27
                                        )
       SYLVIA HOFSTETTER,              )
       COURTNEY NEWMAN,                )
       CYNTHIA CLEMONS,                )
       HOLLI WOMACK,                    )
                                        )
                 Defendants.            )
       ________________________________)


                             VOLUME XXXVIII (pp 1-238)

                             JURY TRIAL PROCEEDINGS
                      BEFORE THE HONORABLE THOMAS A. VARLAN

                                  January 27, 2020
                               9:11 a.m. to 5:37 p.m.

       APPEARANCES:

       FOR THE PLAINTIFF:              TRACY STONE, ESQUIRE
                                       Assistant United States Attorney
                                       United States Department of Justice
                                       Office of the United States Attorney
                                       800 Market Street
                                       Suite 211
                                       Knoxville, Tennessee 37902

                                       KELLY K. PEARSON, ESQUIRE
                                       DAMARE THERIOT, ESQUIRE
                                       United States Department of Justice
                                       Office of the United States Attorney
                                       1301 New York Avenue NW
                                       Washington, DC 20005


       (Proceedings recorded by mechanical stenography, transcript
       produced by computer-aided transcription.)

                                    REPORTED BY:
                          Rebekah M. Lockwood, RDR, CRR
                             Official Court Reporter
                    (813 ) 317-8286 | r.lockwooduscr@gmail.com
                                 P.O. Box 173496
Case 3:15-cr-00027-TAV-DCP Document 885Florida
                               Tampa,    Filed 04/09/20
                                                  33672 Page 1 of 238 PageID #:
                                   60755
       APPEARANCES (CONTINUED):

       FOR THE DEFENDANT:              CHARLES C. BURKS, JR., ESQUIRE
       SYLVIA HOFSTETTER               Justice, Noel & Burks
                                       1816 West Clinch Avenue
                                       Knoxville, Tennessee 37916

                                       LORETTA G. CRAVENS, ESQUIRE
                                       Cravens Legal
                                       P.O. Box 396
                                       Knoxville, Tennessee 37901

       FOR THE DEFENDANT:              CHRISTOPHER J. OLDHAM, ESQUIRE
       COURTNEY NEWMAN                 Gulley Oldham, PLLC
                                       706 Walnut Street
                                       Suite 302
                                       Knoxville, Tennessee 37902

                                       MARK E. BROWN, ESQUIRE
                                       Menefee & Brown, LLP
                                       9724 Kingston Pike
                                       Suite 505
                                       Knoxville, Tennessee 37922

       FOR THE DEFENDANT:              RANDALL E. REAGAN, ESQUIRE
       CYNTHIA CLEMONS                 Law Office of Randall Reagan
                                       100 West Summit Hill Drive
                                       Knoxville, Tennessee 37902

                                       M. JEFFREY WHITT, ESQUIRE
                                       Whitt, Cooper, Trant & Hedrick
                                       607 Market Street
                                       Suite 1100
                                       Knoxville, Tennessee 37902

       FOR THE DEFENDANT:              CHRISTOPHER RODGERS, ESQUIRE
       HOLLI WOMACK                    Law Office of Kit Rodgers
                                       P.O. Box 70764
                                       Knoxville, Tennessee 36938

       ALSO PRESENT:                   SYLVIA HOFSTETTER, DEFENDANT
                                       COURTNEY NEWMAN, DEFENDANT
                                       CYNTHIA CLEMONS, DEFENDANT
                                       HOLLI WOMACK, DEFENDANT
                                       MICK NOCERA, FBI AGENT
                                       JOELLE VEHEC, FBI AGENT
                                       JULIE PATTERSON, PARALEGAL
                                       DAN SHERROD, INVESTIGATOR


                          Rebekah M. Lockwood, RDR, CRR
                             Official Court Reporter
                    (813 ) 317-8286 | r.lockwooduscr@gmail.com
                                 P.O. Box 173496
Case 3:15-cr-00027-TAV-DCP Document 885Florida
                               Tampa,    Filed 04/09/20
                                                  33672 Page 2 of 238 PageID #:
                                   60756
                                                        Vol. XXXVIII, Pg. 3


  1                                      INDEX

  2                                                                         PAGE

  3    Closing Argument by Ms. Pearson                                            8

  4    Closing Argument by Mr. Whitt                                          97

  5    Closing Argument by Mr. Reagan                                        151

  6    Closing Argument by Ms. Cravens                                       176

  7    Closing Argument by Mr. Burks                                         192

  8    Court's Ruling on Defendants' Rule 29 Motions                         228

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                          Rebekah M. Lockwood, RDR, CRR
                             Official Court Reporter
                    (813 ) 317-8286 | r.lockwooduscr@gmail.com
                                 P.O. Box 173496
Case 3:15-cr-00027-TAV-DCP Document 885Florida
                               Tampa,    Filed 04/09/20
                                                  33672 Page 3 of 238 PageID #:
                                   60757
                                                        Vol. XXXVIII, Pg. 4


  1         (Call to Order of the Court)

  2               THE COURT:    Good morning and welcome back, everybody.

  3               Before we bring the jury in, are you ready to go

  4    Ms. Pearson?

  5               MS. PEARSON:     I'm ready.

  6               THE COURT:    Okay.   Before we do, let me respond

  7    quickly to the filing yesterday of Defendant Hofstetter's

  8    objection to jury instruction, other acts.

  9               Couple things, one, the -- first of all, to the

 10    extent defendant is objecting to the admission of other acts,

 11    evidence, as stated in the third paragraph of the objection,

 12    the Court has previously ruled upon that, I think, in writing

 13    and orally, and the Court would overrule that portion of the

 14    objection.

 15               To the extent in Paragraph 2, it states,

 16    "Ms. Hofstetter objects on the grounds of thefts do not relate

 17    to," and then it addresses the intent, motive, and/or knowledge

 18    language that the Court previously used in its limiting

 19    instructions to the jury when this evidence was introduced.

 20               The Court does not disagree with that basis for the

 21    objection.    The Court also does not disagree that the language

 22    that was used in the limiting instruction of that phase goes,

 23    quote, far beyond, closed quote, the language of the Sixth

 24    Circuit pattern instruction.

 25               The Court would also note for the record when the

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 4 of 238 PageID #:
                                  60758
                                                        Vol. XXXVIII, Pg. 5


  1    Court -- in the current draft of the jury instruction, the

  2    limiting -- the language mirrors that used when the Court gave,

  3    I think, on two -- at least two occasions a limiting

  4    instruction language when the evidence was introduced, and

  5    notes that there was no objections lodged at that time to the

  6    use of that language.

  7               Nonetheless, since the Court's bent typically is to

  8    default to the pattern jury instructions for purposes of the

  9    jury charge itself, the Court will change the language on

 10    Paragraph 110, noting that it's already given that language

 11    during the limiting instructions without objection, and that

 12    language is maintained before the jury for purposes of the

 13    ending charge itself.

 14               The Court will utilize the language from Sixth

 15    Circuit pattern criminal jury instruction number 7.13 and will

 16    state basically you've heard testimony the defendant

 17    committed -- the Defendant Hofstetter committed certain crimes

 18    or bad acts other than the ones charged in the indictment.           If

 19    you find the defendant did those crimes or bad acts, you can

 20    consider the evidence only as it relates to the government's

 21    claim on the defendant's intent, motive, and/or knowledge.           You

 22    must not consider it for any other purpose.         Remember the

 23    defendant is on trial here only for the crimes charged in the

 24    superseding indictment, not for the other acts.          Do not return

 25    a guilty verdict unless the government proves the crimes

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 5 of 238 PageID #:
                                  60759
                                                        Vol. XXXVIII, Pg. 6


  1    charged in the indictment beyond a reasonable doubt, period.

  2               Any questions?

  3               MR. STONE:    Your Honor, just let me put on the

  4    record, just in case this issue is litigated on appeal, that

  5    the government's position is -- just sort of go back to that.

  6    Our position from the beginning was that proof was intrinsic

  7    anyway, and so it would be a conservative fallback and note

  8    that the Court has chosen to go from the conservative fallback

  9    from our view, not necessarily the Court's view.          And so just

 10    to make the record clear, we believe it was intrinsic and no

 11    instruction would be appropriate.       So we just want to make that

 12    on the record.

 13               THE COURT:    Thank you.

 14               If nothing else then, I believe we're ready to bring

 15    the jury in and proceed with closing arguments in this case.

 16         (Jury in at 9:15 a.m.)

 17               THE COURT:    Thank you.    Everyone may be seated, and

 18    good morning to our members of the jury.

 19               THE JURY PANEL:     Morning.

 20               THE COURT:    And welcome back.     I hope you enjoyed the

 21    multiday break last week and your weekend.

 22               Again, on behalf of everyone in the courtroom, the

 23    parties, counsel, and representatives of the parties, we

 24    appreciate the attention you paid during the evidentiary

 25    portion of this trial.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 6 of 238 PageID #:
                                  60760
                                                        Vol. XXXVIII, Pg. 7


  1               We are now ready for the closing arguments of the

  2    parties.   As a reminder, I believe I told you way back when,

  3    closing arguments are not evidence.        However, they are an

  4    opportunity for counsel for the parties to present to you or

  5    argue with you as to what they believe the evidence has shown

  6    and how you should address that evidence during your

  7    deliberations.

  8               As a reminder, the government will go first with

  9    opening closing argument, and then the defendants in turn will

 10    have the opportunity for closing arguments, after which the

 11    government will have the opportunity for a final closing

 12    rebuttal argument.

 13               I'm not -- I don't know that we'll get through with

 14    all the closing arguments today.       It's been a long trial, and

 15    there's been some breaks in the trial, so at request of counsel

 16    for the various parties, I'm giving them ample time for their

 17    closing arguments.     I'm also allowing those with multiple

 18    counsel to split up that argument if they'd like.

 19               The government is going to go first, and I believe

 20    Ms. Pearson is going to present the opening closing argument,

 21    and then Mr. Stone will present the rebuttal closing argument.

 22               But we'll just take it -- we'll start today and see

 23    how far we get and try to take our normal break.

 24               So with that in mind, Ms. Pearson, you may proceed

 25    with opening closing argument on behalf of the government.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 7 of 238 PageID #:
                                  60761
                                                        Vol. XXXVIII, Pg. 8
                          Closing Argument - Ms. Pearson

  1               MS. PEARSON:     Thank you, Your Honor.     We will get

  2    through me today.

  3               Good morning.     On behalf of the United States, I just

  4    want to thank you for the apparent attention you gave to this

  5    case in taking in excess of three months out of your own lives.

  6    So on behalf of the United States, thank you very much.

  7               What I want to talk to you about is about this case

  8    in the evidence.     I just want to start with an overview.        But

  9    for well over a decade, the United States is in the middle of

 10    an opioid epidemic.     And like a virus, that epidemic spread

 11    from Florida and it came right up I-75 here to East Tennessee.

 12    And it brought with it addiction, crime, and death.          It

 13    destroyed entire communities with just a handful of tiny white

 14    pills.

 15               This epidemic arrived in Tennessee in the form of a

 16    pill mill, which is what we've been discussing this entire

 17    trial.   Really no different in form and function than a drug

 18    house.   The pill mill allowed addicts and drug dealers fast and

 19    easy access to extremely dangerous narcotics in exchange for

 20    cash.

 21               And the pill mills operated by this defendant,

 22    Ms. Hofstetter and her coconspirators dealt thousands of

 23    customers with millions of high-dose opioid pills in their over

 24    four years of operation in Knoxville.

 25               How many pills are we talking about?        11 million,

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 8 of 238 PageID #:
                                  60762
                                                        Vol. XXXVIII, Pg. 9
                          Closing Argument - Ms. Pearson

  1    over 11 million in just four years.        Two million of them

  2    prescribed by these three defendants, Ms. Womack, Ms. Clemons

  3    and Ms. Newman.    That's about 215,000 per month in a little

  4    over four years.

  5               But this case is not just about the pills.         It's

  6    about the tens of millions of dollars in profits made by

  7    Ms. Hofstetter and her partners on the backs of drug addicts

  8    and drug dealers.     And this case is about the defendant taking

  9    advantage of this epidemic and their decision to value a

 10    paycheck over the fundamental tenets of medicine, first and

 11    foremost to do no harm.      And this is about the choice to value

 12    money over someone's well-being over that of the community.

 13               This is a case about choosing the equivalent of about

 14    130,000 a year in exchange for simply signing your name to a

 15    piece of paper and not caring at all about your

 16    responsibilities as medical caregiver.

 17               What I want to do with you-all is, I want to take you

 18    through the charges that are before you.        The Court will give

 19    you a verdict form, which will detail them.         The things I have

 20    via this PowerPoint are simply just for our discussion today.

 21    And hopefully y'all can see it.

 22               But with respect to Ms. Hofstetter, she's count --

 23    she's charged in several counts that you're going to consider

 24    in your deliberations.

 25               Count 1 is RICO conspiracy in violation of

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 9 of 238 PageID #:
                                  60763
                                                        Vol. XXXVIII, Pg. 10
                          Closing Argument - Ms. Pearson

   1   18 U.S.C. 1962.

   2               Count 2 is a drug conspiracy, which we'll discuss at

   3   length as we go forward.

   4               Count 3 is a money laundering conspiracy associated

   5   with Count 2.

   6               Count 4 is another drug conspiracy that we'll talk

   7   about in length as we go forward.

   8               Count 5 is another money laundering conspiracy that

   9   goes hand in hand with Count 4.

 10                Counts 6 and 7 are what we call substantive counts.

 11    They're substantive counts of money laundering in violation of

 12    18 U.S.C. 1957.

 13                And then Counts 11, 12, and 13 are what we call

 14    maintaining a drug premises.       Those are associated with the

 15    various clinics that we've discussed throughout the course of

 16    this trial.

 17                And Counts 14, 16, and 18 are what we call

 18    substantive drug distribution counts.        Those are specific

 19    prescriptions associated with a specific overdose.

 20                With respect to Ms. Clemons, she's charged in

 21    Counts 2, which is the drug conspiracy I referenced earlier,

 22    Counts 4, Counts 11 and 13 and 16 and 18.         And we'll discuss

 23    all these as we move forward.

 24                Ms. Newman is charged in Counts 2 and 4, which,

 25    again, are the drug conspiracies.        Counts 11 and 13, again,

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 10 of 238 PageID #:
                                   60764
                                                        Vol. XXXVIII, Pg. 11
                           Closing Argument - Ms. Pearson

   1   those are the maintaining the drug members.         And Counts 14 --

   2   and Count 14, which is distribution of a controlled substance.

   3               And, finally, Ms. Womack is charged in Counts 2 and

   4   4, which are the drug conspiracies before you, and Count 13,

   5   which is maintaining a drug involved premises.

   6               Okay.   I'm going to start -- I'm going to start with

   7   the drug conspiracies, but I want to tell you first, what I

   8   plan to do is go through some of the elements for each offense.

   9   I will tell you that the Court's instructions that he will give

 10    you hopefully this afternoon or tomorrow morning do control.

 11                I'm not going to review each and every instruction of

 12    law that the United States anticipates the Court will get, but

 13    I'm going to go over a few that may assist you in understanding

 14    the argument that I intend to present.         We'll review each

 15    element of the offense and some instructions that I just told

 16    you about.

 17                And we're going to start with the drug conspiracy

 18    counts, as those counts encompass a vast majority of the

 19    evidence that the United States has put forth for your

 20    consideration.

 21                We'll go over why each defendant before you is

 22    guilty.    I'll explain each defendant's role and the things that

 23    they personally did, the criminal acts that make them guilty

 24    under the federal laws that we're going to talk about.           I plan

 25    to review the evidence and explain how it kind of fits with the

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 11 of 238 PageID #:
                                   60765
                                                        Vol. XXXVIII, Pg. 12
                          Closing Argument - Ms. Pearson

   1   law.

   2               The Court will tell you that your collective

   3   recollection controls, and that's absolutely true.           My

   4   presentation is argument and that of the defense as well.

   5               So let's start with Counts 2 and 4.        Counts 2 and 4

   6   are the drug conspiracies that we talked about earlier.           All

   7   four defendants are charged in both counts.         The difference

   8   between the counts is Counts 2 deal with the Hollywood clinic,

   9   the Gallaher View 1 clinic, and Lenoir City.          Counts 4 deals

 10    with the Gallaher View 2 clinic and the Lovell Road clinic, all

 11    of which the government asserts were pill mills in this case.

 12                Let's talk about the elements.       Drug conspiracy

 13    actually, despite the vast amount of evidence you heard, has

 14    two elements.     One, and I'm paraphrasing the first element, but

 15    the defendant conspired with one another and others to

 16    distribute oxycodone, oxymorphone, and morphine.          And the

 17    second element is, the defendants knowingly and voluntarily

 18    joined the conspiracy.

 19                So when we're talking -- I'm going to bring all three

 20    elements in.    When we're talking about a drug distribution

 21    conspiracy, the underlying substantive acts that we say that

 22    the defendants agreed to do is to distribute or traffic in

 23    narcotics.

 24                So we got to talk about the elements of a drug

 25    distribution.     So the first element, that the defendant

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 12 of 238 PageID #:
                                   60766
                                                        Vol. XXXVIII, Pg. 13
                          Closing Argument - Ms. Pearson

   1   knowingly or intentionally distributed or caused to be

   2   distributed a controlled substance.        Two, the defendant knew at

   3   the time of the distribution the substance was a controlled

   4   substance.    And, three, the defendant's act was not for a

   5   legitimate medical purpose or in the usual course of

   6   professional practice or was beyond the bounds of medical

   7   practice.

   8               So the controlled substances we're talking about were

   9   the oxycodone, the oxymorphone, and the morphine.

 10                A distribution is the equivalent of writing a

 11    prescription.     You'll be instructed on that in the vast

 12    instructions that the Court will give you.

 13                So for the big picture here, when we're talking about

 14    a drug conspiracy, we're talking about people that have agreed

 15    to distribute narcotics.      The agreement for Counts 2 and 4 is

 16    the essence of that crime.

 17                Now, the one other thing I wanted to discuss with

 18    drug conspiracy is kind of some of the things that revolve

 19    around agreement.     And you'll be given several instructions

 20    about how the government must go about proving that agreement.

 21                One thing you'll be instructed on is the government

 22    is not required to prove a formal agreement, a written

 23    agreement, a contract.      That's what -- we're not required to

 24    prove that.    We're also not required to prove that everyone

 25    involved agreed to all of the details of the conspiracy.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 13 of 238 PageID #:
                                   60767
                                                        Vol. XXXVIII, Pg. 14
                          Closing Argument - Ms. Pearson

   1               However, the government must prove beyond a

   2   reasonable doubt that there was a mutual understanding, either

   3   spoken or unspoken.

   4               We also may prove that by -- indirectly by facts and

   5   circumstances.     That's the evidence.     That's the totality of

   6   what's going on.     That's one of the ways the government may

   7   prove that this conspiratorial agreement existed.

   8               It also doesn't require under the law proof that the

   9   defendant knew everything about the conspiracy or everyone

 10    involved.

 11                And, finally, the government is not required to prove

 12    that everyone joined the conspiracy on day one.          Okay.    And

 13    that's kind of an important point in this case, because we're

 14    going the talk about some actions in 2009, 2010, '11, and '12,

 15    as we get to these defendants who joined the conspiracy, some

 16    of them in 2013 into 2014.

 17                The big picture here is, in other words -- and we'll

 18    start first with the three nurse practitioners before you.

 19    Once they knew they were working at these places that were

 20    trafficking narcotics which were pill mills for $65 an hour and

 21    they kept right on going, they've joined these drug

 22    conspiracies.

 23                And, second, when they know, and then this -- in this

 24    case, when they write those thousands of prescriptions that

 25    we're going to be talking about, they're in.          And those

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 14 of 238 PageID #:
                                   60768
                                                        Vol. XXXVIII, Pg. 15
                           Closing Argument - Ms. Pearson

   1   prescriptions that they write, once they know they're in this

   2   conspiracy, they know what the purpose of the conspiracy is,

   3   are not for a legitimate medical purpose or in the usual course

   4   of professional practice.

   5               Okay.   Let's talk a little bit about Count 2 and the

   6   structure that was in place for this conspiratorial agreement.

   7               First at the top of the food chain, for lack of a

   8   better term, you had the owners.        Those are the Italian folks

   9   we've been discussing through the course of this trial.           That's

 10    Luca Sartini, Luigi Palma, Benjamin Rodriguez, and Chris

 11    Tipton.    Those are the folks that provided capital investment

 12    to get these pill mills moving in Tennessee.          That agreement,

 13    with the exception of Mr. Tipton, started back in Florida with

 14    the Hollywood clinic.

 15                Mr. Tipton coordinated the Tennessee side of the pill

 16    mill and was the owner on the ground.        In return, all of these

 17    owners, Mr. Sartini, Palma, Rodriguez, Tipton received those

 18    weekly disbursement checks as payment for their investment.

 19                The next kind of level in the conspiracy was

 20    Ms. Hofstetter.     Her role was to manage the day-to-day business

 21    of each of the clinics.      And she was always, as you recall from

 22    the evidence, pushing her staff to see more and more customers.

 23    The reason she was doing that is patient volume equals money,

 24    equals money for the partnership and for the Italians back in

 25    Florida.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 15 of 238 PageID #:
                                   60769
                                                        Vol. XXXVIII, Pg. 16
                          Closing Argument - Ms. Pearson

   1               Also part of the conspiracy were the providers.          And

   2   in this case, we're talking about these three defendants.

   3   Their role in the conspiracy was to write prescriptions to as

   4   many customers as they could see on a daily basis or in each

   5   respective pill mill could fit into the schedule.          In exchange

   6   they got above-average nurse practitioner salary.

   7               And, finally, kind of the last part of this was you

   8   need customers.     And you heard from some of the customers --

   9   actually, I missed somebody.       Sorry.   You need office staff as

 10    well.   You heard from some of those people, Ms. Lori

 11    Crabtree-Gaston, Stephanie Puckett, Shannon Hill, other facts

 12    that worked at the clinic.       They were there to make it

 13    efficient, to move the paperwork, manage the patient files.

 14                And then you have the customers.       You've heard from

 15    about over a dozen customers, but as you recall from the

 16    evidence, these pill mills had thousands of customers,

 17    customers that flocked to these places to receive their

 18    prescriptions for opioids.

 19                And I want to talk a little bit about how long this

 20    conspiracy went on.      So for Count 2, you started back in

 21    Florida with the Italians, way back in 2009, where they opened

 22    their pill mill in Hollywood, Florida.

 23                Then there was the December 2010 DEA raid of their

 24    clinic, but by that time, they had already made plans to come

 25    up to Tennessee, and they'd already actually even opened their

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 16 of 238 PageID #:
                                   60770
                                                        Vol. XXXVIII, Pg. 17
                          Closing Argument - Ms. Pearson

   1   first Gallaher View 1 clinic.

   2               And December of 2010, Gallaher View 1 opens.         And

   3   then in May 2011, the conspiracy expanded to that new pill mill

   4   on Lenoir City.     And then if you recall on March 2012, Gallaher

   5   View 1 closes because of all of those complaints and then

   6   whatever customers were remaining there, were transferred over

   7   to the Lenoir City location.       And the Lenoir City pill mill

   8   stayed in operation until the FBI shut it down in March of

   9   2015.

 10                Now, the first type of evidence you heard with

 11    respect to Count 2 in that conspiracy came in the form of

 12    Mr. Tipton and Mr. Rodriguez.       If you recall, Mr. Rodriguez

 13    called the Hollywood station -- Hollywood pill mill a Subway

 14    station.    He also used the words "burn and churn."

 15                Even before the DEA raid, because of the

 16    profitability of the Hollywood clinic, these folks were looking

 17    to expand.    As you recall, he testified that Mr. Palma was

 18    already doing research and kind of had fixated on Tennessee as

 19    the next place the conspiracy needed to go.

 20                When they landed here, they brought Ms. Hofstetter up

 21    with them to run their operation in Tennessee.          And even though

 22    she stole from the trio in Florida, they brought her to

 23    Tennessee.    Let that sink in for a minute.       They brought

 24    somebody who they knew had stolen from them, up here to

 25    Tennessee to run things.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 17 of 238 PageID #:
                                   60771
                                                        Vol. XXXVIII, Pg. 18
                          Closing Argument - Ms. Pearson

   1               Mr. Tipton was already here in Tennessee.         He was

   2   familiar how to run clinics.       He knew, had connections to

   3   providers in the area, so he became an integral part of the

   4   conspiracy to open these clinics up here.

   5               And Tipton, as he testified to you, he knew almost

   6   immediately that he was running a pill mill.          But the reality

   7   for him was that the money was too great to stop.

   8               Their collective testimony, both Tipton and

   9   Mr. Rodriguez, I would submit to you, was backed up by some of

 10    the other evidence that you heard in the case.          They came into

 11    the enterprise from different places, one from Florida with the

 12    connection to the Italians, Mr. Tipton because he was here and

 13    was familiar with kind of the framework up here in Tennessee to

 14    run clinics.

 15                But they both described the same structure, the same

 16    titles, and same purpose as the defining feature of the UCSC

 17    conspiracy, which were what these pill mills were.

 18                Other witnesses, like Ms. Puckett and Ms. Hill, also

 19    told you how the conspiracy was structured, that Ms. Hofstetter

 20    was in charge, volume was important, and of course that these

 21    places were pill mills.

 22                And the financials demonstrated their motivation for

 23    running these places.      And if you recall, these folks, like

 24    Mr. Rodriguez and Mr. Tipton were getting weekly disbursement

 25    checks in the thousands.      That's the kind of money we're

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 18 of 238 PageID #:
                                   60772
                                                        Vol. XXXVIII, Pg. 19
                          Closing Argument - Ms. Pearson

   1   talking about, simply for opening these places up, and letting

   2   Ms. Hofstetter run them.

   3               And when I call these places pill mills, I would

   4   submit to you that the totality of the evidence the government

   5   put forward is what makes these places pill mills.

   6               Don't get me wrong, I'm not asking you to like these

   7   people, and I'm not asking you to make friends with them.            But

   8   what I am asking you to do is evaluate their testimony in light

   9   of the totality of the evidence that you heard from the

 10    government.

 11                So I've mentioned them, and I just want to remind you

 12    what these places looked like.       So when we're talking about

 13    Count 2, we're talking about the Hollywood pill mill, we're

 14    talking about the Gallaher View 1 location, and then we're

 15    talking about the Lenoir City location in Lenoir City.

 16                Now, moving on, before we get into kind of the meat

 17    of the evidence, let's talk about the separate and distinct

 18    structure of Count 4.

 19                So Lovell Road, what I call Lovell Road, although it

 20    did include Gallaher View 2, had a different structure, if you

 21    remember.    This was the offshoot by Ms. Hofstetter and

 22    Mr. Tipton, because they watched what these Italian folks were

 23    making in Lenoir City and Gallaher View 1, less investors, less

 24    owners, more money.      So at the top of this conspiracy, you have

 25    Ms. Hofstetter and Mr. Tipton.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 19 of 238 PageID #:
                                   60773
                                                        Vol. XXXVIII, Pg. 20
                          Closing Argument - Ms. Pearson

   1               Then again, you have Ms. Hofstetter, she's actually

   2   playing dual roles in this conspiracy.         Right?   She's the

   3   owner, she's the investor, she's receiving those disbursements,

   4   but she's also managing the day-to-day operation of that

   5   clinic, first Gallaher View 2 and then Lovell Road.

   6               Then you have the providers, again, Ms. Newman,

   7   Ms. Womack, Ms. Clemons.      And if you recall from the evidence,

   8   they spent the majority of their time here.         This is where they

   9   spent the bulk of their employment period with this conspiracy

 10    is at Lovell Road.

 11                Again, you need office employees to run the clinic,

 12    take care of the paperwork, make sure the patients are getting

 13    in.   And, again, it's the same folks we've heard about, Lori

 14    Crabtree-Gaston, Stephanie Puckett, Shannon Hill, and others.

 15                And, of course, finally, you need customers, and they

 16    had them.    And I would submit to you that as we go forward,

 17    this is the worst of the worst.       They had the most customers

 18    and the highest volume.

 19                So for Lovell, for Count 4, which is Lovell Road, you

 20    have the agreement by Ms. Hofstetter and Mr. Tipton to open

 21    that secret Gallaher View 2 clinic.        That was the one opened in

 22    secret from the Italians.

 23                As time went on, to build that clinic, as you recall

 24    specifically from Ms. Puckett, they used the discharged

 25    patients to kind of get that secret clinic going.          And that was

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 20 of 238 PageID #:
                                   60774
                                                        Vol. XXXVIII, Pg. 21
                           Closing Argument - Ms. Pearson

   1   from Ms. Puckett's testimony.       And as time went on, they got --

   2   it opened one day a week and then they had more days starting

   3   in about June of 2012 at that secret clinic.

   4               Ultimately, they landed on October -- early

   5   October 2013.     They relocated from Gallaher View 2, which is in

   6   that complex with that stand-alone business on Lovell Road.

   7   And, of course, Lovell Road remained open until March of 2015,

   8   churning out customers and thousands of prescriptions.

   9               Okay.   And if we recall, this is the location of

 10    Lovell Road between the Waffle House and the pornography store.

 11                So I want to go back to the elements of distribution

 12    now, because I want to talk to you about a couple more

 13    instructions you're going to get in regard to that.

 14                So if you recall, the first element is that knowingly

 15    or intentionally distributed or caused to be distributed a

 16    controlled substance.

 17                Two, the defendant knew at the time of the

 18    distribution that the substance was a controlled substance.

 19                And, three, which I suspect we'll spend a lot of time

 20    talking about, is the defendant's act was not for a legitimate

 21    medical purpose or in the usual course of professional practice

 22    or was beyond the bounds of medical practice.

 23                There are a couple of instructions you'll be given,

 24    I'm going to go through just a few of them, that kind of relate

 25    to these elements, and specifically that third element.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 21 of 238 PageID #:
                                   60775
                                                        Vol. XXXVIII, Pg. 22
                          Closing Argument - Ms. Pearson

   1               And the first one I want to talk to you, I call

   2   deliberate ignorance.      I'm going to read it verbatim.       "No one

   3   can avoid responsibility for a crime by deliberately ignoring

   4   the obvious.    If you are convinced that a defendant

   5   deliberately ignored a high probability that the controlled

   6   substances, as alleged in these counts, were distributed

   7   outside the usual course of professional practice and not for a

   8   legitimate medical purpose, then you may find that the

   9   defendant knew this was the case."

 10                And the instruction continues.       "But you must be

 11    convinced beyond a reasonable doubt that the defendant was

 12    aware of a high probability that the controlled substances were

 13    distributed outside the usual course of professional practice

 14    and not for a legitimate medical purpose and that the defendant

 15    deliberately closed her eyes to what was obvious.          Carelessness

 16    or negligence or foolishness on her part are not the same as

 17    knowledge and are not enough to find her guilty of any offense

 18    charged under this law.      This, of course, is all for you to

 19    decide."

 20                And what's very important to remember about this

 21    instruction is that this instruction does not apply to the

 22    elements of conspiratorial agreement in Counts 2 and 4.           What

 23    it does apply to is the Element 3 of drug distribution.

 24                This instruction uses the word "ignorance," but in

 25    reality, it talks about whether each defendant took specific

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 22 of 238 PageID #:
                                   60776
                                                        Vol. XXXVIII, Pg. 23
                          Closing Argument - Ms. Pearson

   1   actions.    So we're talking about ignorance, but it's kind of

   2   the opposite of that.      It's did these defendants take specific

   3   actions to ignore knowing the truth?        In other words, when she

   4   made the decision, as I'm going to submit to you that each

   5   defendant in this case did on multiple occasions, to close her

   6   eyes on the harsh reality of the pill mills and the activities

   7   that were going on in those places, every day that she chose to

   8   close her eyes and she chose to go to that pill mill and write

   9   a prescription, that's what this instruction is talking about.

 10    That's deliberate ignorance.

 11                So when you talk about ignorance, it's not -- perhaps

 12    it's inaction, but it's really a purposeful action to close

 13    your eyes, to ignore what's going around -- what's going on

 14    around you and just write that prescription.

 15                And each provider, and I would submit that each

 16    defendant in this case did do this, became a drug dealer under

 17    the law when she chose to write the prescription and knew it

 18    was not for a legitimate medical purpose or in the usual course

 19    of professional practice, but yet masked those actions by

 20    deliberately ignoring the truth.

 21                And what I want you to do is keep that instruction in

 22    mind when we talk about the evidence in the case, the red

 23    flags, what the owners' investors told you, the office staff

 24    told you, what the volume was like, the complaints by those

 25    businesses, specifically in Gallaher View 1, the actual

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 23 of 238 PageID #:
                                   60777
                                                        Vol. XXXVIII, Pg. 24
                          Closing Argument - Ms. Pearson

   1   customers that you heard from, what they told you, the other

   2   providers, Ms. Fristoe, Ms. Chambers, and these defendants

   3   themselves through some of the other evidence and the

   4   inferences you can draw from that.

   5               There's another instruction that kind of goes hand in

   6   hand, but it's actually what I call the opposite of this

   7   instruction.

   8               And that's what I call good faith.        If a nurse

   9   practitioner prescribes a drug in good faith in the course of

 10    medically treating a patient, then the nurse practitioner has

 11    prescribed the drug for a legitimate medical purpose in the

 12    usual course of accepted medical practice.         That is, she has

 13    prescribed the drug lawfully.

 14                Good faith in this context means good intentions and

 15    an honest exercise of professional judgment as to a patient's

 16    medical needs.     It means that the defendant acted in accordance

 17    with what she reasonably believed to be a proper medical

 18    practice.

 19                In considering whether a particular defendant acted

 20    with a legitimate medical purpose in the course of the usual

 21    professional practice, you should consider all the defendant's

 22    actions and circumstances surrounding them.

 23                Before we talk about the definition of "usual course

 24    of professional practice," I want to focus on a couple key

 25    parts of that instruction.       I'll bring it back.     And one of the

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 24 of 238 PageID #:
                                   60778
                                                        Vol. XXXVIII, Pg. 25
                          Closing Argument - Ms. Pearson

   1   things I want to focus on is, you should consider all the

   2   defendant's actions and circumstances surrounding them.           And

   3   what I would submit to you, what that's telling you is, you

   4   cannot look at their actions or activities, as we heard them

   5   called, in a vacuum.      You must consider the surrounding

   6   circumstances, unlike what Dr. Browder and Mr. McCoy told you.

   7               And the keyword in this line is "reasonable," what

   8   she reasonably believed to be proper medical practice.           We'll

   9   discuss these concepts as we review the interactions with

 10    customers at these pill mills.       But in the end, what I'm going

 11    to argue to you and I'm going to submit to you is, this

 12    instruction has absolutely no place in your deliberations based

 13    on the totality of the evidence that's been put before you.

 14                The last instruction I want to talk about with

 15    distribution and a legitimate medical purpose is the usual

 16    course of professional practice.        The term "usual course of

 17    professional practice" means that the practitioner has acted in

 18    accordance with a standard of medical practice generally

 19    recognized and accepted in the United States.

 20                A practitioner's own individual treatment methods do

 21    not by themselves establish what constitutes a usual course of

 22    professional practice.      In making medical judgments concerning

 23    the appropriate treatment for an individual, however,

 24    practitioners have discretion to choose among a wide range of

 25    available options.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 25 of 238 PageID #:
                                   60779
                                                        Vol. XXXVIII, Pg. 26
                          Closing Argument - Ms. Pearson

   1               Whether a prescription is made in the usual course of

   2   professional practice is to be determined from an objective and

   3   not a subjective viewpoint.

   4               So what this instruction tells you is what the

   5   government has submitted to you all along, is that the usual

   6   course of professional practice is an objective, not a

   7   subjective viewpoint, and that the practitioner's own

   8   individualized treatment method, which we did not see in this

   9   case, because everyone was getting the same thing, does not by

 10    themselves establish this standard.

 11                Now, we kind of -- those are the instructions I want

 12    to discuss with you.      You'll be given many more, and I would

 13    just tell you again that the actual instructions of the Court

 14    we do this afternoon or tomorrow will control your

 15    deliberations.

 16                Now, let's talk about some of the evidence you heard.

 17    Let's start with the red flags.

 18                So you heard from Mr. Stan Jones, but you also heard

 19    from a lot of other folks.       You heard from the clinic staff,

 20    the other providers, and most importantly, the customers.

 21                And we all called them kind of red flags of a pill

 22    mill.   And they included cars full of people from far-away

 23    counties and states, people faking a limp on the way in and

 24    they're fine on the way out, drug sales and use in the parking

 25    lot, party -- patients that are pill sick or nodding out, high

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 26 of 238 PageID #:
                                   60780
                                                        Vol. XXXVIII, Pg. 27
                          Closing Argument - Ms. Pearson

   1   volume, long wait times, paper signage, weird rules, for lack

   2   of a better term, require nonpatients to wait outside,

   3   complaints from neighbors to law enforcement, garbage, public

   4   urination in the parking lot, CSMD prescribing patterns, same

   5   or like prescription, discharging patients when they become a

   6   liability, no children ever present.

   7               The other things you kind of heard was whether it was

   8   cash-based.    There's mulch fires, no insurance.        But those are

   9   the kinds of things Mr. Jones talked to you about and also some

 10    of the other witnesses talked to you about.         And I think these

 11    are the types of things that you could should consider, first,

 12    whether or not they existed at these pill mills, which I submit

 13    to you that they did, but also does this put folks on notice

 14    who are working there?

 15                So you've heard the term "window dressing" from

 16    witnesses.    And they -- what I would submit to you, that even

 17    with the window dressing that we're going to go through, these

 18    red flags were glaringly obvious with each one of these pill

 19    mills run by both conspiracies, whether it was UCSC pill mills

 20    at Gallaher View 1 and Lenoir City or whether it was Lovell

 21    Road.

 22                And when the providers became aware of these red

 23    flags, when they went to work every day, they walk in the door,

 24    they're seeing one or some of these things, and they keep going

 25    in, and they make the decision to ignore them, making not

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 27 of 238 PageID #:
                                   60781
                                                        Vol. XXXVIII, Pg. 28
                          Closing Argument - Ms. Pearson

   1   inaction, but actually make the purposeful decision to ignore

   2   them, walk in the door, write the prescriptions, they're in the

   3   conspiracy.

   4               So with respect to the Tennessee law changes, we just

   5   talked about window dressing, and you heard a lot of discussion

   6   and argument about Tennessee law changes.

   7               So I want to talk about the applicable laws.         So

   8   Dr. Blake kind of specifically kind of outlined some of these

   9   to you, and one of the ones we talked about was the creation of

 10    the CSMD or PMP.

 11                If you recall his testimony, it was created back in

 12    2002, came online in 2006.       It was a good thing, and the

 13    Tennessee legislature meant it to be a good thing.           But I would

 14    submit to you, the pill mills in both counts purported to check

 15    the CSMD.    They might have done it for some patients, but you

 16    would see that many times that information was just simply

 17    ignored, yet they had their printouts.         A lot of times you saw

 18    them in the file.     You heard testimony that they were in

 19    folders in the clinics.      But they had them.

 20                We'll talk about medical directors, the Tennessee

 21    legislature endeavored to kind of set out some framework for

 22    medical director in their role in the clinic, supervising the

 23    nurse practitioners, reviewing files.

 24                As you heard from these conspiracies, both Count 2

 25    and 4, they had medical directors.        They ran through medical

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 28 of 238 PageID #:
                                   60782
                                                        Vol. XXXVIII, Pg. 29
                          Closing Argument - Ms. Pearson

   1   directors.    Two of them are now since passed.        So they had

   2   that, but I would submit to you that those medical directors

   3   followed a very specific pattern, and we'll talk about that in

   4   a minute.

   5               Next, Tennessee state law, there was that prohibition

   6   for accepting cash, and these clinics, these pill mills

   7   certainly adapted.     They accepted cash.      When the law changed,

   8   they took the cash equivalent, and then you recall seeing those

   9   debit cards or those prepaid money cards that we discussed in

 10    the testimony.     They certainly adapted, but I would submit that

 11    didn't stop the sponsors and the drug dealers from bringing

 12    those patients, those addicts to the pill mills.          They just

 13    simply paid for them with their own debit card.

 14                Then there was a Tennessee law in regard to doctor

 15    ownership.    And when the Tennessee law changed, and you heard a

 16    lot of testimony about this, Hofstetter and coconspirators got

 17    that fancy law firm, Baker Donelson, I think the name of what

 18    it was, and they created that nominee agreement.

 19                And the nominee is kind of the appropriate word,

 20    because the nominee agreement made the doctor the owner of the

 21    pill mill on the paper; however, each doctor/owner really had

 22    no power to do anything, hence the term "nominee."           Right?

 23    Because they were nominated by the true owners of the pill

 24    mills.   So they were nominated, but as you recall the

 25    testimony, they could have just as easily been pushed aside and

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 29 of 238 PageID #:
                                   60783
                                                        Vol. XXXVIII, Pg. 30
                          Closing Argument - Ms. Pearson

   1   kicked out.

   2               And this, I would submit to you, was most aptly

   3   demonstrated by the financial structures.         Right?   Doctor is

   4   getting a paycheck.      The Italians, Ms. Hofstetter, Mr. Tipton,

   5   they're getting the proceeds.       They're getting a return on

   6   their investment.     They're the true owners.      And that's why

   7   it's called a nominee agreement.

   8               And then there was the Tennessee law change dealing

   9   with a dispensary on-site.       The dispensary is that vehicle,

 10    much like a pharmacy, where you get your prescription on one

 11    side of the pill mill and then you just walk right over and get

 12    your pills in the other.      If you recall the testimony, at least

 13    with Count 2, they contemplated doing that.         They were going to

 14    do it.   The law changed, and this was ultimately abandoned, and

 15    these pill mills didn't have a dispensary on site.

 16                And then we talked a lot about the Intractable Pain

 17    Act.   And that was present through the entirety of all these

 18    conspiracies.     And I just want to talk about a few things in

 19    the act.

 20                First, there's nothing in the act -- you'll be given

 21    instructions on this act.       But there's nothing in the act that

 22    requires a doctor or nurse practitioner to write an opioid

 23    prescription.     It's just not there.     It does allow patients to

 24    decline other modalities, but there is no corresponding

 25    provision saying if this patient declines over modalities, you

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 30 of 238 PageID #:
                                   60784
                                                        Vol. XXXVIII, Pg. 31
                          Closing Argument - Ms. Pearson

   1   have to write them a prescription for opioids.

   2               Second, the act didn't change the standard of care,

   3   and you know that from Dr. Blake's testimony.          He's been

   4   practicing, and the standard of care that he's utilized when he

   5   sees his own patients has been in place for over ten years,

   6   since he got out in 2009.       He was aware of that act.      He knows

   7   what the act says, but it does not change the standard of care

   8   that this Court will instruct you on.

   9               And, third, there's a specific portion of that act

 10    that if as a doctor or nurse practitioner you choose to treat

 11    an addict or someone who has been addicted to drugs, there are

 12    guidelines, there are things the act says you should consider

 13    doing.

 14                For example, you shall monitor the patient to make

 15    sure they're not diverting their drugs.         You should consult

 16    with a psychologist or an expert in addiction as appropriate.

 17    I would submit to you that the totality of this patient

 18    population, you heard from a couple of them, but I would submit

 19    to you, based on all the evidence, the analytics of the CSMD,

 20    this total population was high risk and had potential for

 21    addiction, and there was an absolute disregard for any sort of

 22    routine monitoring.

 23                Fourth and finally, it's called the Tennessee Pain

 24    Intractable Act, and I might have -- the Intractable Pain Act.

 25    It's the Tennessee law, it does not trump federal law in this

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 31 of 238 PageID #:
                                   60785
                                                        Vol. XXXVIII, Pg. 32
                          Closing Argument - Ms. Pearson

   1   case.

   2               And then, finally, we had the 2014 pain treatment

   3   guidelines.    Those came kind of toward the end of the

   4   conspiracy.    As Dr. Blake told you, they had to promulgate

   5   these for primary care providers in this space.          But these guys

   6   weren't primary care providers.       They were pain management

   7   specialized.    That's what they held themselves out to be.

   8   They're in a different box insofar as the 2014 pain treatment

   9   guidelines.

 10                In addition to superficially complying with all these

 11    legislature moves, they also had compliance documents via Debra

 12    Kimber.    If you remember her testimony, she was a bit early on

 13    in the trial.     The reality, though, is what Ms. Kimber

 14    testified to, that compliance was unimportant to

 15    Ms. Hofstetter.     And if you recall, Ms. Kimber kind of

 16    recounted that last meeting with Ms. Hofstetter, that final

 17    in-person meeting where she told her she just wanted the damn

 18    manual on the shelf.      The manual she's referring to is this

 19    kind of fancy compliance document that Ms. Kimber had compiled.

 20                So in addition, now we've talked about some of the

 21    red flags, we've got the Tennessee state law and the

 22    superficial compliance these pill mills.

 23                But then let's talk about just briefly about the

 24    shell companies.     Another way to appear legitimate is to have

 25    official-sounding companies, and they had a bunch.           And I've

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 32 of 238 PageID #:
                                   60786
                                                        Vol. XXXVIII, Pg. 33
                          Closing Argument - Ms. Pearson

   1   just named a few, Medfix, UCSC Management, LLC, Shadd

   2   Management, ETHS, that's East Tennessee Healthcare Services,

   3   East Knoxville Healthcare Services, Comprehensive Health

   4   Systems, UCSC Management, Comprehensive Systems.          And I don't

   5   think I've caught them all.

   6               A shell company, when we call it a shell company, it

   7   means they don't really have a purpose.         Say for, in this case,

   8   a vehicle to launder money.       I haven't named them all.      These

   9   companies provided a portion of the front.         They sound

 10    official.    They sound like they're involved in health care.

 11    But the reality is, they were just simply a front to make

 12    everything look on the up-and-up with every pill mill operated

 13    by both conspiracies.

 14                So you've got the law changes, the shell companies.

 15    We still have the pill mill red flags despite all this.

 16                Let's move on to medical directors.        Tennessee law

 17    required you to have medical directors.         They need a medical

 18    director.    They start with Mark Blumenthal in November of 2010.

 19    Gallaher View 1 right off the jump street is showing signs of a

 20    pill mill.

 21                The result of having him is that he starts to warn

 22    Ms. Hofstetter to no avail.       As you recall from the testimony,

 23    he's in trouble with the Tennessee Department of Health.           He

 24    ultimately left one year after joining the conspiracy, and he

 25    has since passed.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 33 of 238 PageID #:
                                   60787
                                                        Vol. XXXVIII, Pg. 34
                          Closing Argument - Ms. Pearson

   1               Let's talk about some of the warnings, though.         This

   2   is from jump street a couple months into the conspiracy.           This

   3   would be Exhibit 276 [sic].       And I've just gotten portions of

   4   it in this, not the entirety of the exhibit.          Let's talk about

   5   it.

   6               So January 20th, 2011, we're barely 60 days in.          He

   7   raised a concern about the safety and security of our

   8   operation.    He talked about an "obvious junkie or drug dealer,

   9   who became quite irate when I refused to prescribe him narcotic

 10    medication and then flipped, quote, unquote, Steffie the bird.

 11                "Moreover, I have read at least on one account of a

 12    robbery or attempted robbery of a pharmacy every day for the

 13    past two weeks in the Knoxville News Sentinel."

 14                It says, "Finally, I recently discussed our practice

 15    with my attorney.     He explicitly warned me that TBI, Knoxville

 16    Police, Tennessee Board of Medical Examiners, and Tennessee

 17    Board of Pharmacy are all working together to eliminate pill

 18    mills and narcotic drug diversion."

 19                And, finally, he said I am not -- "I am willing to

 20    work my tail off to help get this practice going and keep it

 21    going, but I am not willing to lay my life, reputation, license

 22    or freedom on the line to do so."        So January 20th, 2011

 23    e-mail.

 24                Exhibit 2085, now we're on February 2nd, 2011,

 25    another e-mail to Ms. Hofstetter.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 34 of 238 PageID #:
                                   60788
                                                        Vol. XXXVIII, Pg. 35
                          Closing Argument - Ms. Pearson

   1               "Also I consider it vital we upgrade our prescribing

   2   [sic] methods.     It is extremely burdensome to see increasing

   3   proportion of patients who are either doctor shoppers, pharmacy

   4   shoppers, or dual diagnosis (psychiatry plus pain management)."

   5               So even then, February of 2011, doctor shopping,

   6   pharmacy shopping, those terms, we're talking 2011, eight years

   7   ago, nine years ago now, those terms are prevalent in this

   8   field.   Dr. Blumenthal knows that.       He's using them.

   9               February 6th, 2011, Exhibit 2086, "Knox County has a

 10    tremendous drug problem.      The legal authorities, pharmacy

 11    authorities, and medical authorities are all up a tree about

 12    what to do.    Everyone involved with schedule two [sic]

 13    medications is under close scrutiny and inherently includes us.

 14    We cannot afford even the appearance of impropriety.           I suggest

 15    we do the following:      Tighten up our prescreening techniques.

 16    We are simply seeing too many patients who represent a hazard

 17    to our practice.     Patients are already beating down our door to

 18    be seen, and I do not think we need to worry very much about

 19    our growth rate."

 20                And he kept going.     So we've got January, February 2,

 21    2011, February 6, 2011.      Now, let's talk about May of 2011.

 22    Again, another e-mail from Dr. Blumenthal to Ms. Hofstetter.

 23    "Pain clinic bill aims to curb prescription drug abuse,

 24    legislation called a no-brainer.        We are nowhere near

 25    compliance with its intricacies.        Let's get on the stick.      No

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 35 of 238 PageID #:
                                   60789
                                                        Vol. XXXVIII, Pg. 36
                          Closing Argument - Ms. Pearson

   1   BS."

   2               The big picture here is, through these e-mails, he's

   3   talking about being concerned about his reputation, his

   4   license, and his life on the line.        He knows what a pill mill

   5   is.    He knows what diversion is.      These aren't new concepts in

   6   2011.   This is January, February 2011.        They're not new

   7   concepts, addiction, doctor shopping, abuse, risk screening,

   8   prescreening was talking about, all these things.          He talks

   9   about Knox County having a tremendous drug problem.

 10                This doctor knows it in 2011, and he's telling

 11    Ms. Hofstetter, this is what's going down at your place.           He

 12    signed up for this, he stayed a year, but even a doctor willing

 13    to risk so much for this nonsense, her pill mill was over the

 14    top, and ultimately left, and he has since passed away.

 15                What I would submit to you at this point in time, the

 16    Hollywood clinic has been raided in 2010.         She's been notified

 17    by her doctor in 2011 via e-mail.

 18                And recall the side scams, I want to talk about that

 19    for a quick minute, ran by Hofstetter and Hollywood, moving

 20    patients to the front, the things Mr. Rodriguez told you about,

 21    which sounded the same, but we're about to hear about from

 22    Ms. Puckett.

 23                Warnings about Gallaher View 1 also came almost

 24    immediately from the landlord, from the security officer, Mike

 25    Daignault, and the other tenants in the building.          And we have

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 36 of 238 PageID #:
                                   60790
                                                        Vol. XXXVIII, Pg. 37
                           Closing Argument - Ms. Pearson

   1   with these e-mails, we have written proof she's on notice.

   2               Next was Dr. Valley, if you recall him.        Dr. Valley

   3   was, in his own words, desperate for a job, and in

   4   November 2011, he takes this position.         And the first thing he

   5   does is he does a chart review and he authors a report kind of

   6   outlining issues he saw with that chart review.

   7               Okay.   Exhibit 498 on Page 262, he says, "In over

   8   twenty years of reviewing chart compliance, I have never been

   9   presented with such consistent and flagrant disregard of

 10    charting conventions and opioid management."          In that same

 11    exhibit, he says, "If not corrected, poses an immediate and

 12    severe risk."

 13                And then he keeps going, Exhibit 498, Page 262,

 14    "Often, it appears the patient directed the treatment plan.

 15    Often, the warning signs were ignored.         There were cases where

 16    the patient had been discharged from other pain clinics, yet

 17    the records from these clinics were not requested and the

 18    situation was not addressed in the note."

 19                Same exhibit, potential doctor shopping and the

 20    medications were continued.       Patients were arrested for driving

 21    while under the influence, patient, and the medications were

 22    continued.    Patients often refused to supply medical records

 23    supporting their condition.

 24                And then the last thing he says, "There was one case

 25    where the patient was on opioids and the spouse girlfriend

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 37 of 238 PageID #:
                                   60791
                                                         Vol. XXXVIII, Pg. 38
                          Closing Argument - Ms. Pearson

   1   called stating he had beaten her.        The situation was not

   2   addressed in an appropriate manner.        There was no documentation

   3   that the medical director was notified."

   4               Finally, same exhibit, Exhibit 498, he says, these

   5   clinics fit all criteria for the definition of a pill mill.

   6   And at this point in time, he's talking about Gallaher View 1.

   7   We haven't even gotten to Lovell.        That's what he's talking

   8   about, and that's language he's using.

   9               Marc Valley, as you know, ended up leaving the

 10    practice.    Exhibit 512, he sent an e-mail on May 30th, 2012 to

 11    Ms. Hofstetter and Mr. Tipton where he said, "Patients that

 12    I've ordered discharged for cause are not being discharged.            I

 13    request that both of you spend a full day here to see what is

 14    going on."

 15                Ultimately, Dr. Valley quit in July of 2012.         If you

 16    recall his testimony, he described a pill mill with a

 17    meaningless chart and writing prescriptions for pain meds.            He

 18    told you he regretted time at these places, but kind of the

 19    reality of Dr. Valley is being part of these pill mills, he

 20    contributed to the problem and he wasn't a good doctor.

 21                And if you recall when Dr. Blake was asked if

 22    Dr. Valley runs in the same professional circle as him, I think

 23    he just had a one-word answer.       It was no.

 24                He'll have to live with what he did here, but he's

 25    the exact type of person these places were hired.          He was let

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 38 of 238 PageID #:
                                   60792
                                                        Vol. XXXVIII, Pg. 39
                          Closing Argument - Ms. Pearson

   1   go from multiple previous jobs, willing to take a position

   2   anywhere, and cared only about protecting his own skin, not

   3   about the patients.      But even he, even this doctor had these

   4   things to say about her first clinic here.

   5               So what does this tell you?      Now we're in July of

   6   2012, despite Valley's e-mails, Blumenthal's, Ms. Hofstetter is

   7   committed to running these places as pill mills.          The money is

   8   just too good to stop.

   9               Next we had Dr. Blakely.      Again, we had an individual

 10    that moved through several jobs, fell asleep during surgery,

 11    lost his job, became the third medical director in August 2012.

 12    And if you recall his testimony about the first day at the

 13    clinic when he was outside, he overheard drug talk.           He knew

 14    immediately that Lenoir City was a pill mill.          He spoke to you

 15    about being under -- his medical authority being undermined

 16    after 10 or 11 days.      He's gone.

 17                Finally, we've got a combination that kind of works.

 18    They found Dr. Larson.      He was a primary-care doctor by trade.

 19    If you recall, he had some health issues, dialysis twice a

 20    week, and he has since passed away after being indicted in this

 21    case.

 22                In June 2012, he became the medical director of

 23    Gallaher View 2 secret location.        But then after Blakely quit,

 24    he takes on Lenoir City, and ultimately he grabs Lovell Road as

 25    well.   He knew nothing about pain management when he started.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 39 of 238 PageID #:
                                   60793
                                                        Vol. XXXVIII, Pg. 40
                          Closing Argument - Ms. Pearson

   1   And I would submit to you by accounts of the witnesses, he was

   2   asleep at the wheel.

   3               The big picture of these folks tell you is that they

   4   selected doctors they believed would either not recognize the

   5   activity that's going on in the pill mills, because they

   6   weren't specialists, or just ignore it.         And sometimes they

   7   strike out, Valley and Blakely.       But in the end, they found the

   8   right combination.

   9               Now, we alluded to this earlier, let's talk about

 10    some of the clinic staff.       And I know you-all remember

 11    Ms. Puckett and Ms. Hill.

 12                Ms. Puckett told you about a side scam, various side

 13    scams developed in the clinic.       But what first what she told

 14    you is all the red flags that we just discussed early in the

 15    case were confirmed by both Ms. Puckett and Ms. Hill, the

 16    security guards, first G4, Mike Daignault, and then

 17    Ms. Hofstetter's boyfriend, Dion, the clientele, entire

 18    families going in the pill mills, the complaints by local

 19    businesses, volume of customers, actions by the clinic staff to

 20    keep the pill mills efficient, patient file upkeep, and the

 21    goal to keep the providers moving.

 22                She also told you about the UDS side scam, where if

 23    you had insurance as a customer, your urinary drug screen went

 24    to one clinic, which generated kickback for Hofstetter's

 25    coconspirators.     If you didn't have insurance, you went to the

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 40 of 238 PageID #:
                                   60794
                                                        Vol. XXXVIII, Pg. 41
                          Closing Argument - Ms. Pearson

   1   cheaper lab.

   2               Ms. Hill told you about removing UDS results from

   3   customers' files for a fee.       And Ms. Puckett said, for a fee,

   4   she moved you to the fastest, better providers.          And that

   5   sounds familiar like what was going on in Hollywood clinic with

   6   Ms. Hofstetter.

   7               She could get away with it, because providers didn't

   8   routinely check the PMP.      If you recall, you heard testimony

   9   that she upped some of the prescriptions.         Because if they had,

 10    they would have caught Ms. Puckett doing that.          And at the

 11    direction of Defendant Hofstetter, she also called discharged

 12    patients back to the clinic.       Both women also received bonuses

 13    for patient volume because Hofstetter's goal was a hundred a

 14    day.

 15                I would submit to you that these women didn't pull

 16    the wool over anyone's eyes.       The evidence doesn't support this

 17    premises.    They functioned -- these clinics functioned as pill

 18    mills before Puckett and Hill, during Puckett and Hill, and

 19    after Puckett and Hill.      There are no outrage, save for an

 20    audit you've heard about by Hofstetter, which I would submit to

 21    you was meant to target Ms. Puckett, because she was mad that

 22    some of the customers were flocking to KPC.

 23                But it didn't change anything about the operations.

 24    Puckett and Hill thrived because the pill mill environment

 25    encouraged this type of criminal activity.         Everyone had a

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 41 of 238 PageID #:
                                   60795
                                                        Vol. XXXVIII, Pg. 42
                          Closing Argument - Ms. Pearson

   1   scam.

   2               You had Mr. Tipton with his lab kickbacks in the pill

   3   mills.   Of course you've got Gerritt Orrick sponsoring

   4   patients, selling stolen goods in the parking lot.           Then you've

   5   got all the other sponsors and drug dealers you heard about.

   6               And if you recall Ms. Puckett's testimony about being

   7   thrown right back in the fire, that same temptation from her

   8   old days as a drug addict was there.        She was well familiar

   9   with this patient population.       It should come as no surprise

 10    that this is the kind of environment that you would find at a

 11    pill mill.

 12                And I'm saying again, you don't have to make friends

 13    with these women.     You don't have to like them.       But I would

 14    submit that their testimony was absolutely supported and

 15    corroborated by the evidence in this case.

 16                And you also heard from various clinic staff, such as

 17    Lori Crabtree and Crystal Lattimore.        They were consistent on

 18    one primary fact, this Defendant Hofstetter was in charge, and

 19    she was focused on making money.        And this was seen one way, as

 20    many customers as you could get in the door.

 21                And let's move finally to the customers.         Customers,

 22    I would submit to you, you've heard from a very small

 23    percentage, but they represent this patient population.           They

 24    were addicts and drug dealers who sold opiates on the streets

 25    of East Tennessee.     And they heard about these pill mills

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 42 of 238 PageID #:
                                   60796
                                                        Vol. XXXVIII, Pg. 43
                          Closing Argument - Ms. Pearson

   1   through word of mouth.      When they were discharged from one,

   2   they would simply find another.       And they demonstrate the

   3   purpose of both conspiracies and also give you, most

   4   importantly, evidence that these three women knew what these

   5   places were.

   6               And so I want to start with Exhibit 928.         We talked

   7   about word of mouth.      Who are they hearing this from?       Friends

   8   and family in the same business.        Two or more customers came

   9   from 866 addresses.      That's 1700 people.     Three or more

 10    customers coming from 148 addresses.        And then we just keep

 11    getting smaller numbers.      And you recall, we even had eight

 12    patients from KARM, which is Knox Area Rescue Ministries.

 13                So you've got them hearing about it from word of

 14    mouth.   You've got that type of volume coming from the same

 15    address.

 16                So I've mentioned this once before, let's talk about

 17    the discharging these pill mills did.        The discharges by these

 18    defendants and Ms. Hofstetter on occasion protected the pill

 19    mills.   It was not care of a patient or even treating a

 20    patient.

 21                Special Agent Vehec discussed what the United States

 22    referred to as a discharge shell game.         All four of these women

 23    discharged patients.      But the very fact that they discharged

 24    patients and the reasons for the discharge demonstrate that

 25    they knew who their customers were and what they were speaking

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 43 of 238 PageID #:
                                   60797
                                                        Vol. XXXVIII, Pg. 44
                          Closing Argument - Ms. Pearson

   1   from these pill mills.

   2               Exhibit 916, if you recall, this was kind of the

   3   breakdown of four years of discharges.         Let's think about this

   4   for a minute.     Over a thousand patients in just four years were

   5   discharged for urinary drug screens.        A bad UDS range from

   6   prescriptions for a UDS positive for unprescribed drugs,

   7   negative for your prescription -- and we're talking about

   8   positive for unprescribed drugs, we're also talking about

   9   illicit drugs, heroin, cocaine, methamphetamines, amphetamines.

 10    And that's not an inclusive list.        Dozens were discharged for

 11    track marks and dozens more for pill count issues, doctor

 12    shopping, and criminal activity.        And that's just to name a few

 13    reasons.

 14                These reasons speak to the patient populations when

 15    seeking pills for addiction and sale on the street, not for the

 16    treatment of pain.

 17                And we call it a shell game for four reasons, first

 18    of which, customers went from pill mill to pill mill, and that

 19    didn't just include these family of clinics.          That included

 20    places like Breakthrough, Chilhowee, Bearden.

 21                The system allowed pill mills to purport to be

 22    compliant and vigilant, so I'm going to discharge that person.

 23    But the reality was, that person was just going to the next

 24    pill mill.    It's almost like an ecosystem.

 25                There's also the internal shell game that Agent Vehec

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 44 of 238 PageID #:
                                   60798
                                                        Vol. XXXVIII, Pg. 45
                          Closing Argument - Ms. Pearson

   1   talked to you about.      The FBI identified over 280 what we

   2   called re-admits.     But you also heard testimony from

   3   Ms. Puckett that the files were sanitized.         280 is what the FBI

   4   identified.    That is not the complete universe.

   5               And, third, a discharge isn't treatment.         As

   6   Dr. Blake told you, there are tons of other modalities that

   7   exist outside of opioids.       If you have only one game, though,

   8   money for an opioid pill, of course, they discharged people,

   9   because it risked their business, as they had no other option

 10    for treatment.     The ice, the stretching, the DME, that's part

 11    of the window dressing.      They're not paying $300 a visit for

 12    heat, ice, and stretching.

 13                And, fourth, addicts draw the attention of law

 14    enforcement.    All the pill mills are doing it.        Anyone who

 15    wants to the -- who they believe brings too much attention has

 16    to be discharged.     And, of course, these three defendants

 17    discharged patients.

 18                But what I want you to take away from Exhibit 918 is,

 19    look at the discharge in relation to the patient visits.           And

 20    we can take Ms. Clemons, for example.        She discharged 197

 21    folks, but I would submit to you that when we're talking about

 22    a discharge rate of 2.46 percent in relation to the 8,000

 23    visits she had, that ain't anything to write home about.

 24                You've heard -- and you've also heard instances where

 25    these defendants discharged a patient and they just show right

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 45 of 238 PageID #:
                                   60799
                                                        Vol. XXXVIII, Pg. 46
                          Closing Argument - Ms. Pearson

   1   back up at the sister clinic.       These discharges are evidence

   2   that they know who these patients are, they're aware of it, and

   3   this makes them coconspirators in both counts.

   4               We also talked to you about the DAST.        And this is

   5   just one example.     And we did not present the DAST, because it

   6   matters whether or not it's an accurate drug-abuse screening

   7   tool.    What we did do is present it to you because it just

   8   shows the utter lack of care that these customers received at

   9   these pill mills.     It was the only way that these pill mills

 10    screened for abuse or addiction, literally the only way, this

 11    one piece of paper.

 12                Remember the consensus even back then, cross appeal

 13    to pain management, that risk stratification assessment is

 14    crucial to prescribing these high-dose, dangerous opioids or

 15    any opioid, for that matter.       And pill mills here made this

 16    decision to use this as lip service.        It's a one-sheet page of

 17    paper.

 18                And even when customers reported alarming behavior,

 19    no one followed up or did anything, and a lot of times, they

 20    just scored it wrong anyway.

 21                So let's talk about Mr. Mason.       He's answering yes to

 22    being arrested to illegal drugs.        No action.

 23                We had Sean Richardson, if you recall Ms. Alred's

 24    testimony, this was somebody that was in her drug group.           He

 25    said yes to using drugs and -- other than those required for

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 46 of 238 PageID #:
                                   60800
                                                        Vol. XXXVIII, Pg. 47
                          Closing Argument - Ms. Pearson

   1   medical reasons, yes, he felt bad about his drug use, yes to

   2   friends or relatives know or suspect you abuse drugs, and yes

   3   to withdrawal symptoms.      No actions.

   4               You didn't hear from this customer, Jamie Samson, but

   5   he answered yes to friends or relatives know or suspect you

   6   abuse drugs, yes to lost friends because of your use of drugs,

   7   yes to -- had a medical problem as a result of your drug use.

   8   No action.

   9               Chris Pique, you didn't hear from him.        But this

 10    customer said yes to friends or relatives know or suspect you

 11    abuse drugs, yes to drug abuse ever create a problem between

 12    you and your spouse, yes to gotten into fights under the

 13    influence of drugs, and yes to withdrawal symptoms.           No action.

 14                Samantha Oody, if you recall Ms. Puckett's testimony,

 15    I believe her entire family was going to one of these places.

 16    She said yes to neglected your family or missed work because of

 17    drug use, yes to withdrawal symptoms, and yes to medical

 18    problems as a result of your drug use.         No action.

 19                Jamie Brummitt, you didn't hear from this person.

 20    But this person said yes to family members have sought help for

 21    you regarding your drug abuse, yes to medical problems, and

 22    yes, ever gone to anyone for help of your drug problem.

 23                These are just a few of that exhibit.        No inquiry, no

 24    inquiry into whether or not the medical problems these folks

 25    are talking about could be an overdose or something more

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 47 of 238 PageID #:
                                   60801
                                                        Vol. XXXVIII, Pg. 48
                          Closing Argument - Ms. Pearson

   1   serious, no inquiry into what kind of help they sought for drug

   2   abuse, nothing.     When these three defendants ignored these in

   3   the file, they chose to ignore the one piece of paper that

   4   would tell them anything about this person and write the

   5   prescription.     This is evidence that they know these

   6   prescriptions are not for a legitimate medical purpose.

   7               And the very folks that we presented to you, let's

   8   start with the first premise that everyone has been arguing for

   9   for three months, addicts and drug dealers lie.          They lie to

 10    get the drugs that they seek to abuse or sell on the streets.

 11    They lie about their pain and the conditions causing their

 12    pain.

 13                But I'm going to argue to you and submit to you that

 14    the evidence demonstrates that any nurse practitioner would be

 15    smacked in the face for the lies told by these customers.

 16                If a defendant wanted to see the truth, it would have

 17    smacked her in the face the minute the customer walked in the

 18    room.   The lies are clear to a nurse practitioner who is

 19    checking the PMP, reviewing a drug screen, conducting a

 20    comprehensive patient history, exam, forming a diagnosis,

 21    treatment plan, or even Looking at the DAST where some of these

 22    folks are talking about problems they're having.

 23                In other words, if you choose to do your job as a

 24    nurse practitioner, you should know these folks are lying.

 25    These lies are transparent.       Addiction and misuse aren't just

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 48 of 238 PageID #:
                                   60802
                                                        Vol. XXXVIII, Pg. 49
                          Closing Argument - Ms. Pearson

   1   for opioids.    They've been common principles throughout the

   2   course of medicine, alcohol, other drugs.         This is not a new

   3   concept, and it certainly wasn't a new concept in 2014.

   4               These customers were not masters in disguise, they're

   5   not chameleons, and they're not on the Oscar nomination list.

   6   There's a reason Blake and even Browder and McCoy don't

   7   prescribe opioids on the first visit.        It's actually one

   8   effective way of screening some of these folks out, and it's

   9   advertising you're not a pill mill.

 10                And when Ms. Womack, Ms. Newman, and Ms. Clemons made

 11    the decision to overlook these lies, the appearance and even

 12    the information on the charts, those prescriptions are not for

 13    a legitimate medical purpose.

 14                And on some occasions, like UC Sterns, Mr. Sterns, in

 15    his undercover capacity, when Ms. Clemons covered up that lie

 16    by saying, "I'll just put you're on vacation," that is one

 17    instance where you can look at where she's taking deliberate

 18    action to mask that truth.

 19                Each defendant chose to write pills to customers

 20    missing urinary drug screens.       They chose to write

 21    prescriptions to customers with bad urinary drug screens in the

 22    file.   They chose to ignore the medical director when he said

 23    "high" on the file or indicated some sort of referral.

 24                And she -- each defendant made the decision to forego

 25    pill counts, a free version of monitoring to see if somebody is

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 49 of 238 PageID #:
                                   60803
                                                        Vol. XXXVIII, Pg. 50
                          Closing Argument - Ms. Pearson

   1   actually using the drugs as prescribed.         And they made the

   2   decision to not request medical records or previous pain clinic

   3   records for numerous customers who reported it.          They chose not

   4   to take any action other than writing that prescription for

   5   opioids pills.

   6               And these choices are most aptly demonstrated by the

   7   second page of each patient visit where those pain levels

   8   stayed the same, as clearly filled out by someone other than

   9   the provider.     These charts are a joke.

 10                And the window dressing used by these customers, the

 11    lying, I'm in pain, was as thick as the window dressing as

 12    those fancy nominee agreements and those shell companies

 13    drafted by the owners, such as Mr. Rodriguez, Mr. Tipton, and

 14    Ms. Hofstetter.     It's as flimsy as that.

 15                And even then, dozens of DASTs, UDS screens missing

 16    or aberrant, sitting in the file -- because not everyone is

 17    paying Puckett and Hill, it's a small percentage of the

 18    thousands of patients going to these places -- were purposely

 19    disregarded by each of these three defendants.

 20                This is all evidence that demonstrates prescriptions

 21    written by these three defendants were not for legitimate

 22    medical purpose.

 23                And I'm just going to briefly run through some of the

 24    things you heard from the patients.        This was a random defense

 25    chart, randomly selected by some sort of numeric system.           He

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 50 of 238 PageID #:
                                   60804
                                                        Vol. XXXVIII, Pg. 51
                          Closing Argument - Ms. Pearson

   1   went to pill mills in Florida and Tennessee.          He was addicted,

   2   word of mouth, he told you.       He was discharged from Lenoir

   3   City.    Ultimately landed at Lovell.      Told you all these places

   4   were the same, pill mills.       Through the course of all those

   5   visits, all three defendants wrote him prescriptions at Lovell.

   6               We had Ms. Elliott.     She started out being sponsored

   7   by Jason Butler, she testified.       And at one point, she made

   8   30,000 a month.     She told you Lovell was obviously a pill mill,

   9   and she stayed at Lovell even after Ms. Puckett and Ms. Hill

 10    left.    And then she attempted to follow Ms. Womack to her next

 11    clinic and contacted her about coming over with another

 12    customer about -- to keep getting opioids.         She told you she

 13    was a drug dealer.     Ms. Clemons and Ms. Womack wrote her

 14    prescriptions at Lovell.

 15                And then there was Lee Jenkins.       He sponsored many

 16    people, including his own family members, he testified.             And if

 17    you recall his testimony, he said, what I could see, I'm sure

 18    she could see, talking about the providers.         There are addicts

 19    there, and he even talked about them not being able to hold

 20    their heads up.     Ms. Puckett assisted him at Lovell.        He

 21    testified Hofstetter was always raising Cain about patient

 22    behavior.    He had 15 missing UDS results and still got his

 23    pills.

 24                You don't need a fancy medical license to figure out

 25    what this means.     All three providers disregarded the medical

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 51 of 238 PageID #:
                                   60805
                                                        Vol. XXXVIII, Pg. 52
                          Closing Argument - Ms. Pearson

   1   director's directive.

   2               The "high" notes are another example of the choices

   3   to ignore the medical director.       These are specific choices you

   4   make.   Three hundred is now the limit, as evidenced by the last

   5   note on Mr. Jenkins, "MED too high."        All three defendants

   6   wrote Mr. Jenkins prescriptions.

   7               Then we had Scott Willis.      He was discharged for

   8   methamphetamine.     He was called right back to Gallaher View.

   9   He was discharged from there.       And then he finally landed at

 10    Lovell.    His discharge papers and his probation paperwork were

 11    in the file.

 12                He talked about his track marks and the excuses he

 13    gave for that, one of which was a chainsaw.         Testified he was a

 14    junkie.    He was getting more meds than a cancer patient.         And

 15    he called these places dope houses.        Both Ms. Clemons and

 16    Ms. Womack wrote prescriptions to Mr. Willis.

 17                Ms. Osborne, she traveled to pill mills in Georgia,

 18    Florida.    She said they were all the same, including Gallaher

 19    View 2 and Lovell.     Elliott told her about it.       She referenced

 20    it was crowded.     And if you recall, she had a small amount of

 21    Suboxone.    She still got her pills from Ms. Clemons.         All three

 22    women on trial wrote prescriptions to Ms. Osborne.

 23                Then there was Scott Stockton.       He was a customer at

 24    Gallaher View and Lovell.       He said they were both like the

 25    other pill mills he had been with.        He had a brief romantic

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 52 of 238 PageID #:
                                   60806
                                                        Vol. XXXVIII, Pg. 53
                          Closing Argument - Ms. Pearson

   1   relationship with Ms. Newman.       He said a visit cost about a

   2   thousand out of pocket.      He heard about it through word of

   3   mouth.   And he told you he felt lucky to be alive, because he

   4   was given enough pills to kill a horse.         All three defendants

   5   wrote prescriptions to Mr. Stockton.

   6               There was Gerritt Orrick.      He had been to pill mills

   7   in Florida.    He had seven cars, jewelry.       He brought the staff

   8   cupcakes, sponsored customers.       He said the Lovell waiting room

   9   looked like the mission.      He showed up multiple times a month

 10    on days he didn't have an appointment, and he sold stolen goods

 11    in the parking lot.      He said Newman hit on him.      Providers,

 12    they liked me, drug dealers like me.        All three defendants

 13    wrote to this customer.

 14                Then we have Randy Garrett.      He was a patient at

 15    Breakthrough until it was shut down.        That paperwork was in the

 16    Gallaher View 1 patient file.       He injected opioids for years

 17    until he was arrested.

 18                He was discharged from Lenoir City and then called to

 19    come back to Gallaher View 2, ended up at Lovell.          And if you

 20    recall Mr. Garrett, he had multiple excuses for track marks on

 21    his arm, one of which was picking blackberries.          He told you he

 22    went to Lovell pill sick and saw other pill sick customers that

 23    were high.    There were needles in the parking lot.

 24                And he said it was easier to get pills from these

 25    clinics than off the streets.       And he stayed after Ms. Puckett

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 53 of 238 PageID #:
                                   60807
                                                        Vol. XXXVIII, Pg. 54
                          Closing Argument - Ms. Pearson

   1   and Ms. Hill left.     He said nothing changed.       All three

   2   defendants wrote this man a prescription.

   3               Mr. Ledford, he was going with his wife.         Butler was

   4   sponsoring him.     And he testified the exams felt like a

   5   checklist, and that they would punish you with a reduction in

   6   meds.    And he kind of analogized that to, well, a doctor

   7   doesn't cut your insulin if you don't get a test done, and that

   8   was the analogy he used.      All three defendants wrote to this

   9   patient.

 10                And then there was Ms. Watson.       She started at

 11    Gallaher View 2.     She was 21 or 20.     She had been going to pill

 12    mills in Florida.     During a visit with Ms. Womack, she referred

 13    to Opanas as half moons.      She was told not to use street lingo.

 14    Womack wrote her a prescription in the waiting room without

 15    meeting her.    She lost over 15 pounds in four months.         I think

 16    she lost over 20.     Nobody asked her about that.       All three

 17    defendants wrote to Ms. Watson.

 18                There was Danielle Ledford.      She had a fake MRI.      She

 19    described the waiting room as rowdy.        She was addicted to

 20    pills.   She talked about the weird rules.        She was often pill

 21    sick.    All three defendants wrote to Ms. Ledford.

 22                Then there was Heather Alred.       Her PMP showed

 23    Suboxone treatment for over a year, and Ms. Newman accepted her

 24    as a patient.     She testified that other pain clinics refused to

 25    treat her.    Lovell had a good representation among her druggie

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 54 of 238 PageID #:
                                   60808
                                                        Vol. XXXVIII, Pg. 55
                          Closing Argument - Ms. Pearson

   1   friends and typical little pill mill population red flags that

   2   she described to you.

   3               Her meds were increased by Ms. Womack upon her

   4   request.    And she testified she was essentially treated worse

   5   after claims of kidnapping and rape.        She was discharged for

   6   drugs she claims she never took, yet her accused rapist

   7   remained.    All three defendants wrote to Ms. Alred.

   8               Then there was UC Matt Sterns.       He went for over a

   9   year as an undercover patient.       And it's kind of luck of the

 10    draw, he didn't have any kind of video visits with these other

 11    two defendants, but he got Ms. Clemons four times.           You saw the

 12    videos.    I don't need to relive them.

 13                You know what passed for an exam.       You know she wrote

 14    steady gait, despite in the video he's already seated.           And

 15    then you remember the October 16th, 2000 visit where he says he

 16    borrowed meds, and she said, "I'll just write you were on

 17    vacation."    Ms. Clemons wrote to UC Stern.

 18                And then there's Mr. Patterson.       He started going at

 19    Gallaher View for somewhat legitimate reasons, but quickly

 20    turned despite the -- his -- his inability, to use the word, it

 21    turned into an addiction.       He had medical training.      It was

 22    obvious to him that no real medical treatment was going on.

 23    And on occasion, he waited five to six hours.          He described

 24    everyone knew each other.       It wasn't like a normal doctor's

 25    office.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 55 of 238 PageID #:
                                   60809
                                                        Vol. XXXVIII, Pg. 56
                          Closing Argument - Ms. Pearson

   1               And he didn't say the same thing as Stockton, that he

   2   was getting off meds to kill a draft or a horse or whatever

   3   Mr. Stockton used, but he said, where he was working with

   4   cancer patients, that he wasn't even tempted to take their meds

   5   because of what he was getting at these clinics.

   6               The defendants ignored "high" notes for him on

   7   multiple occasions, and his pain level 7, 9, 7 stayed that way

   8   for the entire time.      All three defendants wrote prescriptions

   9   to Mr. Patterson.

 10                Then we had Melissa Mulkey, another random defense

 11    chart.   She went to pill mills in Georgia.        She said these

 12    Tennessee places were no different.        Just show up, get your

 13    pills.   She was an IV drug user.       She was an addict.     She went

 14    to prison, is now clean.      Ms. Clemons and Ms. Womack wrote

 15    prescriptions to Ms. Mulkey.

 16                There's Ernest Johnson, another random defense

 17    patient chart.     He got pills for pain, became addicted, bought

 18    them off the street, started going to pill mills.          Went to

 19    several pill mills that all closed down before going to these

 20    pill mills.    He was initially taking them by mouth, and then he

 21    started snorting and shooting them.        All three defendants wrote

 22    to Mr. Johnson.

 23                There's Ms. Cantrell.     None of these defendants saw

 24    this woman, but she told you she was addicted to Roxicodone and

 25    oxymorphone.    She went to injecting them.       Borrowed money from

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 56 of 238 PageID #:
                                   60810
                                                        Vol. XXXVIII, Pg. 57
                          Closing Argument - Ms. Pearson

   1   her friends and her parents, because that's the reason they

   2   don't have money anymore.       Easy to get pills from these pill

   3   mills, and she's now clean.

   4               Finally, there was Michael Canada, another random

   5   defense chart.     He went to the pill mills in Florida and then

   6   started going here, all the same.        He said a drug dealer would

   7   call these places a trap house, a place people could come to

   8   get drugs.    He was addicted.     He would go high to the pill

   9   mills, and he's now clean.       Ms. Clemons saw Mr. Canada.

 10                Finally, in addition to the customers, the red flags,

 11    the window dressing, the DAST, we presented two providers that

 12    worked at the clinics, specifically Kim Chambers and Gayle

 13    Fristoe.

 14                Gayle was a temp from Texas, and she came here to be

 15    near her son.     Ms. Hofstetter told her, if you recall from her

 16    testimony, it was a post surgical and wound clinic.           When she

 17    showed up, she described her first day on the job, the only

 18    soup kitchen open in Tennessee and everybody seems to be there.

 19    She described it as very crowd.       She used the words life and

 20    death for people who were starving.        She kind of -- she used

 21    those analogies to talk about the customer base at the pill

 22    mill.   And she also told you she couldn't even find a band-aid

 23    in the place.

 24                On the last day of her contract, she described people

 25    yelling at her not to leave before you write my prescription.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 57 of 238 PageID #:
                                   60811
                                                        Vol. XXXVIII, Pg. 58
                          Closing Argument - Ms. Pearson

   1   She talked about customers thought she was just going for

   2   lunch, when in reality, she wasn't ever coming back.           And at

   3   noon, she left the clinic, and they chased her.          Described it

   4   like a riot.    Went back to her hotel room and called the DEA.

   5               She refused to be deliberately ignorant.         She's

   6   not -- as she told you, she's not stupid.         She may be a little

   7   slow, and those were own words, but the place didn't follow the

   8   standard of care.     She said it was a pill mill, and she was

   9   ashamed of her prescriptions.       Only 24 shifts in and she still

 10    figured out somebody was manipulating the drug screens.

 11                Then we had Ms. Chambers.      Same thing, now we're six

 12    months later.     Fristoe is in the summer of 2012.       Fast-forward,

 13    now we're in February of 2013.       She called it a pill mill.       She

 14    was employed in February 2013.       She worked five shifts at

 15    Lenoir City.    She cut prescriptions, customers complained.          She

 16    saw a patient fake a limp and then walk normally, and she

 17    decreased the patients meds, only to have Dr. Larson give him

 18    the higher dose he was asking for.

 19                And after this, she goes and sees Ms. Hofstetter and

 20    Dr. Larson.    And Ms. Hofstetter, she recalled this conversation

 21    to you, basically told her she was too strict for their

 22    clientele, and needed to think about it if he wanted to keep

 23    her job.    She e-mailed her resignation.       And what it boiled

 24    down to, that conversation was a get with the program.           This

 25    woman decided not to, and she quit.        She refused to be

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 58 of 238 PageID #:
                                   60812
                                                        Vol. XXXVIII, Pg. 59
                          Closing Argument - Ms. Pearson

   1   deliberately ignorant when she was writing these prescriptions.

   2               It didn't take these women long, and I want you to

   3   think about the raw emotion you saw, especially from

   4   Ms. Fristoe when they talked about working at these places

   5   years after the fact.      Especially with Ms. Fristoe, you could

   6   tell she still felt that emotion from being even a small part

   7   in perpetuating these places.       Guilt that you've never heard

   8   about from these three defendants.

   9               We discussed decisions and choices.        Ms. Chambers,

 10    five shifts, Ms. Fristoe, 24 shifts, Ms. Newman, five and a

 11    half months, Ms. Womack, 11 months, three of which she had her

 12    DEA license, Cynthia Clemons, 16 months.

 13                So when we talk about the law, and you recall

 14    elements one of Counts 2 and 4 of the agreement to enter the

 15    conspiracy, recall that they don't have to enter on day one,

 16    day two, day three, day four, day five, but when you choose to

 17    deal drugs via these types of prescriptions, when you write the

 18    volume that we're about to talk about associated with these

 19    women, I would submit to you that all three defendants made the

 20    choice to join both conspiracies at issue with this case.

 21                Ms. Chambers and Ms. Fristoe, they chose not to

 22    accept the paycheck because they knew what they were doing was

 23    wrong.

 24                And finally, you heard from Dr. Blake and Dr. Carter.

 25    But actually, in reality, and I know these were the medical

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 59 of 238 PageID #:
                                   60813
                                                        Vol. XXXVIII, Pg. 60
                          Closing Argument - Ms. Pearson

   1   experts, and we spent a lot of time qualifying that, been

   2   telling you about their impressive backgrounds.          But they

   3   should have told you and confirmed to you what you know based

   4   on all the other evidence in this case, that with respect to

   5   Ms. Hofstetter, she never intended to treat pain at any of her

   6   pill mills.    This is 300 to 350 a visit, per customer, per

   7   month.    These defendants, Ms. Newman, Ms. Clemons, and

   8   Ms. Womack, did not treat their customers.         They wrote

   9   prescriptions, period.

 10                The practice of medicine is more of just than a

 11    patient coming in saying they have pain and being handed a

 12    prescription.     There's no different or separate tenets of being

 13    a nurse practitioner in pain management.         They've got to do a

 14    history.    They've got to do a physical exam.        They've got to do

 15    a diagnosis, and they've got to formulate a treatment plan and

 16    follow-up.

 17                If you choose, in addition to these, just four basic

 18    things of being a nurse practitioner, if you choose to

 19    specialize in a field like pain management, you just must stay

 20    up to date in your field.       And that makes just common sense.

 21    These fundamental tenet apply to every specialty in the medical

 22    field.    They are taught it from the very beginning from nursing

 23    school.

 24                If the above is not true, if they're not required to

 25    do these four things every time somebody walks in the door,

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 60 of 238 PageID #:
                                   60814
                                                        Vol. XXXVIII, Pg. 61
                          Closing Argument - Ms. Pearson

   1   then why do we need a nurse practitioner?         A customer would not

   2   need doctors for pain management or nurse practitioners.           You

   3   would simply bypass the clinic, go to the pharmacy, tell them

   4   you have pain, and receive opioids.

   5               Dr. Blake and Dr. Carter, they're not the gold

   6   standard.    They're telling you how it should work in any

   7   medical practice.     They testified how the standard of care does

   8   work and the fundamental basic steps in diagnosing and treating

   9   a patient.

 10                And if you recall Dr. Blake specifically, as he in

 11    the field of pain management, he talked about how he approaches

 12    these fundamental tenets and then how he evaluates why not to

 13    use opioids, and he told you that because the risk of side

 14    effects go dramatically up at a MED over 110.          He said the

 15    risks are serious.

 16                You have to worry about the psychological effects,

 17    other medical conditions, and there are other modalities that

 18    you can consider.     And he also said you don't start at the

 19    highest dose like these places did.

 20                And think about how that dovetails with

 21    Dr. Mileusnic, the chief medical examiner of Knoxville.           But

 22    when she got here in 2002, an explosion of overdoses.           And then

 23    when the state -- when the county endeavored to figure out what

 24    drug was leading drug-related deaths, it was oxycodone in 2010,

 25    '11, '12, '13, '14, and '15 in this area.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 61 of 238 PageID #:
                                   60815
                                                        Vol. XXXVIII, Pg. 62
                          Closing Argument - Ms. Pearson

   1               And that goes with what Dr. Blake is telling you.

   2   Overdose, adverse reactions with other drugs, depression.

   3   Opioids can mask other serious conditions you may have.           And

   4   this was known over a decade ago from today.

   5               He's been practicing the same since 2009.         And the

   6   standard of care that he applied in his objective review of the

   7   customer files is the same he used back then.          And most

   8   important, when he's evaluating those files, when he's

   9   evaluating his own customers, that risk assessment for

 10    addiction abuse, that risk stratification is always in the

 11    forefront.

 12                And here's -- and here's what Dr. Blake told you that

 13    truly makes this case horrific.       It's not that Newman, Clemons,

 14    or Womack did not meet the gold standard.         It's not even the

 15    fact they didn't come close to the standard of care.           They were

 16    certified being nurse practitioners in Tennessee.          They've got

 17    some regulations that go along with that, the Board of Nursing

 18    guidelines, which outlines the basic tenets we described above.

 19                They chose, and they actually made the decision to

 20    cease being nurses at all.       A conscious choice they made not

 21    once, but every customer visit and every prescription they

 22    wrote at the pill mills.

 23                And they made the decision to cease doing even the

 24    fundamental things, the appropriate history, the physical exam,

 25    the diagnosis, the treatment.       They were not doing an adequate

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 62 of 238 PageID #:
                                   60816
                                                        Vol. XXXVIII, Pg. 63
                          Closing Argument - Ms. Pearson

   1   history, they were not doing an adequate physical exam,

   2   diagnosis, or treatment.

   3               And in addition to that, they coupled this choice

   4   with the decision to ignore risk assessment and risk monitoring

   5   for the use of these high-dose deadly opioid pills.           This

   6   evidence demonstrates again and again their agreement to become

   7   part of the conspiracy.      And when they wrote those

   8   prescriptions, they were not for legitimate medical purpose in

   9   the usual course of professional practice, and they knew it.

 10                And in these pill mills, I would submit to you that

 11    pain is irrelevant.      It was irrelevant whether a customer had

 12    real pain, a serious condition, or was in true need of pain

 13    medication.    No matter what the condition that customers said,

 14    no matter what level of pain, they received the same thing,

 15    high-dose, deadly opioids, almost always Roxicodone 30s, a drug

 16    the defense's own expert called poison.

 17                A similar result could be reached by simply just

 18    walking out to a busy city street and handing out

 19    prescriptions.     Perhaps somebody comes by and has pain.

 20    Perhaps they come by and they're addicted, or perhaps they're a

 21    drug dealer.    It's the exact same thing.       These three

 22    defendants chose to act -- not to act as medical professionals,

 23    and that's when they became drug dealers.

 24                And what most aptly demonstrates that is

 25    Exhibits 954, 959, and 966.       In these pill mills, they're in

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 63 of 238 PageID #:
                                   60817
                                                        Vol. XXXVIII, Pg. 64
                          Closing Argument - Ms. Pearson

   1   separate rooms seeing separate customers, but they have the

   2   same common recipe, and that was a long-acting and short-acting

   3   opioid, the blue being the long -- the short-acting.

   4               These charts just speak for themselves.        They have

   5   the same proportions.      Take a look at the "other" category.

   6   You can't even see it because it's so small, because that's not

   7   what they're there to do.

   8               The evidence in this case, the prescription recipe

   9   shown by the PMP data in these charts show that they generally

 10    prescribed the same thing to each patient they saw.           The totals

 11    tell you it's a pill mill.

 12                Ms. Clemons had 741,923 oxycodone pills, 209,401

 13    oxymorphone pills, and over 120,000 morphine pills during her

 14    employment.    Ms. Newman had 462,000 oxycodone pills, over 138

 15    oxymorphone pills, and over 54,000 morphine pills.           And

 16    Ms. Womack, in the three months she had a DEA license, had

 17    169,000 oxycodone pills, over 61,000 oxymorphone pills, and

 18    over 16,000 morphine pills.

 19                That's a grand total of approximately 655,000 for

 20    Ms. Newman, over one million for Ms. Clemons, and over 247,000

 21    for Ms. Womack, and we're just talking opioids.          These numbers

 22    speak volume.

 23                And if you recall, Dr. Browder's halfhearted attempt

 24    to call these places primary-care practices, they're not

 25    treating ear infections or colds or high blood pressure.           And

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 64 of 238 PageID #:
                                   60818
                                                        Vol. XXXVIII, Pg. 65
                          Closing Argument - Ms. Pearson

   1   they didn't even bother to prescribe other modalities of pain.

   2   Oh, yeah, they checked some boxes, said heat, ice, and

   3   stretching, but they handed out a common recipe of pills in

   4   exchange for cash.     It's the end of the story.

   5               And those same exhibits, let's just talk about the

   6   volumes of prescriptions, every time they're putting that pen

   7   to paper or using scripture.

   8               Ms. Womack, over 1,600 prescriptions for oxycodone,

   9   991 for oxymorphone, and 252 for morphine, all in three months.

 10                Ms. Newman, over 4,000 for oxycodone, 2,000 for

 11    oxymorphone, and 852 for morphine, and then you have

 12    Ms. Clemons and her over year of employment, 7,800

 13    prescriptions for oxycodone, 3,400 for oxymorphone and 1,900

 14    for morphine.

 15                At this volume, they are part of both Counts 2 and 4

 16    conspiracies.     And as to Element 3 of drug distribution, these

 17    aren't for a legitimate medical purpose and certainly not in

 18    the usual course of professional practice.         They -- on their

 19    worst day, they have made the decision to write those

 20    prescriptions as a drug deal for approximately $65 an hour.

 21    And on their best day, they're writing the script, being

 22    deliberately ignorant.      There's no good faith or honest effort,

 23    as demonstrated by any of these prescriptions.

 24                And let's check an analogy to the clinic.         Here are

 25    prescription summary charts for the clinic.         The ratios look

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 65 of 238 PageID #:
                                   60819
                                                        Vol. XXXVIII, Pg. 66
                          Closing Argument - Ms. Pearson

   1   the same.    Sure, you have a little more benzodiazepines, but

   2   that's from 2011, 2012.      Over 11 million pills, and there's

   3   even, as you heard from Mr. West, about a dozen missing

   4   providers from this amount.       These numbers are astronomical,

   5   period.

   6               So the patient files they filled in and their

   7   inactions with the patients demonstrate their knowledge in

   8   deliberate disregard for the environment they were in as

   9   employees of pill mills.

 10                And like I just said, this is the same exact

 11    evidence, the CSMD analysis and all the things we've talked

 12    about, that allow you to absolutely reject the premise that any

 13    of these three defendants were operating in good faith, were

 14    naive, or uneducated as pain management.         All three had some

 15    sort of nursing experience, yet despite this experience, these

 16    providers did not do any sort of adequate physical exam,

 17    history, diagnosis, or treatment.

 18                We spent days hearing from Dr. Blake about his review

 19    of these customer patient files, and you even got to see those

 20    four appointments with Ms. Clemons.        These aren't outliers.

 21    These defendants did not care.       And even worse, they chose not

 22    to use fundamentals of being a nurse.        And then like we said,

 23    the astronomical amount of opioids.

 24                So let's talk about some of the things Dr. Browder

 25    and Mr. McCoy said.      There was kind of this argument put out

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 66 of 238 PageID #:
                                   60820
                                                        Vol. XXXVIII, Pg. 67
                          Closing Argument - Ms. Pearson

   1   there that you could lie, the fall at the feet of Dr. Larson.

   2   But the medical director, you heard, is not responsible for

   3   their actions.     They routinely disregarded comments by him,

   4   such as "high" and referrals.       It was because whatever he said

   5   did not matter.     There was no repercussion for ignoring any

   6   patient file comment by him, and you saw multiple examples of

   7   that.   Medical director, like we've -- like I've said earlier,

   8   is part of the window dressing.       To make a decision to

   9   disregard the direction of your medical director, to say I'm

 10    not going to do what he's saying to do in this file is an

 11    absolute rejection of good faith and an honest effort.           But

 12    it's also an indicator that you're in agreement to sell opioids

 13    to drug dealers and addicts.

 14                So you know they didn't treat these customers for the

 15    following reasons:     Medical records from previous clinics were

 16    not reviewed.     Think of Richard Gregory, Brandy Kreis, Jessica

 17    Watson, Heather Alred, UDS results were missing, no action, UDS

 18    results were aberrant, no action, a gross lack of pill counts,

 19    a free way to check to see if customers are taking a

 20    prescriptions as prescribed, a report of customers with medical

 21    conditions, depression, et cetera, no action, medical tests

 22    requested, no action, PMP sporadically reviewed, DAST answers,

 23    and, of course, no exam history or treatment that was adequate.

 24                Recall the resumes that Agent Vehec went over with

 25    you from Ms. Newman, Ms. Womack, and Ms. Clemons.          Ms. Clemons'

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 67 of 238 PageID #:
                                   60821
                                                        Vol. XXXVIII, Pg. 68
                          Closing Argument - Ms. Pearson

   1   resume professed to be an experienced nurse with 18 months of

   2   individualized pain management.       In reality, she used questions

   3   such as heat, ice, and questions about people to window dress

   4   the files.    You know this because everyone got opioids.

   5               Ms. Newman had previous pain clinic experience on her

   6   resume, and her prescription patterns matter to Ms. Clemons.

   7   And Ms. Womack had ICU nurse experiences.         Inevitably,

   8   narcotics are used in an ICU, yet in this case, all of her

   9   patients got the same prescription as Ms. Clemons and

 10    Ms. Newman.

 11                These providers requested blood tests, new MRIs, and

 12    miscellaneous items that appeared via medical decisions.           But

 13    in reality, they were just window dressing.         And there's no

 14    evidence in the file from the witness testimony that any of

 15    those things were followed up on.        Everyone is getting the same

 16    thing.   This is not individualized care.

 17                And they're not being tricked by some Randy Garrett

 18    coming in saying he was picking blackberries.          The PMP would

 19    have told them some of these folks were opioid naive.           Recall

 20    Ms. Alred's Suboxone, the multiple discharges you saw in the

 21    files.   They are making the decision to close their eyes to the

 22    very facts that should have smacked them the face.

 23                And, finally, we get to the defense experts,

 24    Dr. Browder and Mr. McCoy.       I want to go back to this standard

 25    for usual course of professional practice.         Whether a

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 68 of 238 PageID #:
                                   60822
                                                        Vol. XXXVIII, Pg. 69
                          Closing Argument - Ms. Pearson

   1   prescription is made in the usual course of professional

   2   practice is to be determined from an objective and not a

   3   subjective viewpoint.

   4               Both experts changed their opinion on the stand, and

   5   both defense experts used the subjective standard.           Browder

   6   told you he was trying to get in the head of each defendant and

   7   find a good reason why they did it.        McCoy argued with me that

   8   he could not see how it could be -- how it could not be a

   9   subjective standard.

 10                The jury instructions are going to tell you this is

 11    an objective standard.      And you saw visible struggle by each

 12    defense witness, Dr. Browder and Mr. McCoy, to do just that.

 13                But in the end, two things were clear, they thought

 14    the care was bad, and they had to individualize each visit,

 15    each activity, as they called it, in order to justify the

 16    prescription.     You could see Dr. Browder sigh, pause for a

 17    minute, wring his hands just to get himself to a place where he

 18    could say it was a legitimate medical prescription.           Think of

 19    him changing the opinion after the break but then not being

 20    able to tell you what subject his opinion was about.

 21                And you can't look at each activity in a vacuum, as

 22    Mr. McCoy and Dr. Browder would like you to do.          These -- this

 23    is what they had to do to come here to testify, but it's

 24    nowhere near the jury instructions the Court will give you.

 25    It's not a single activity.       It's the totality of the picture

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 69 of 238 PageID #:
                                   60823
                                                        Vol. XXXVIII, Pg. 70
                          Closing Argument - Ms. Pearson

   1   painted, which makes ordering tests or issuing prescriptions

   2   legitimate in the usual course of professional practice.           You

   3   have to take into account all the information available to a

   4   medical provider, not just a particular action on its own.

   5               Dr. Browder and Mr. McCoy's subjective opinions

   6   played out on the stand and it just stands in stark contrast to

   7   the evidence in this case.       And so on behalf of the United

   8   States, I'm going to ask you to regard those, and I think you

   9   should regard those opinions, which is entirely in your power

 10    as jurors.

 11                The revenue also tells you in addition to the PMP

 12    analysis and in addition to all the things we've talked about,

 13    the revenue tells you that these places were pill mills.

 14                In the summer of 2011, Gallaher View 1 has a high of

 15    $227,000.    This is Exhibit 893.     Lenoir City revenue, a high of

 16    $163,000 in the winter of 2013, because now it's competing with

 17    Gallaher View 2, unbeknownst to it.        And let's talk about the

 18    big moneymaker, Gallaher View 2 and Lovell Road.          In May of

 19    2014, a monthly take of 411,000 for a clinic sitting between

 20    Waffle House and a pornography store.

 21                Ms. Hofstetter told you it was all about the money

 22    for her and volume.      If you recall Agent Nocera's testimony

 23    with her goal of a hundred patients, and he demonstrated some

 24    of the e-mails that showed you that.        One body in the door

 25    equals 300 to 350 a month, and that's how this was thought of.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 70 of 238 PageID #:
                                   60824
                                                        Vol. XXXVIII, Pg. 71
                          Closing Argument - Ms. Pearson

   1   And she told you in text messages that it was all about the

   2   money.   And you can also see with Exhibit 652B, when she

   3   responds to Enriquez, it's all about the money.

   4               34 million total cash played and churned at just

   5   Seminole and Cherokee.      A loss of 1.7 million just on slots, a

   6   loss of 937,000 just on slots.       And her total clinic profits of

   7   4 million.

   8               This is the big picture.      For Ms. Hofstetter, you can

   9   see from the chart the sheer numbers we're talking about.            This

 10    is the big picture right here.       You see Dr. Valley's dip in

 11    revenue here, if you recall his testimony, and you see that

 12    411,000 in May of 2014.      This clinic was the worst of the

 13    worst, and if you divide that 411,000 by 300, that will tell

 14    you roughly how many customers were going about that time.

 15    Dollars equal lives at this pill mill.

 16                So just think about the owners here.        Just for

 17    investing, Gallaher View 1 income, 7.1 million, Lenoir City,

 18    5.39, Gallaher View 2 and Lovell Road, 8.5 million for clinics

 19    on the side of the road.      This is why they did it.

 20                Before we move on from the drug conspiracies, I want

 21    to cover one last thing, and that's the overdoses in this case.

 22    And I want to remind you, we've got the two drug conspiracies,

 23    we've got drug conspiracy elements.        And I know this is a bit

 24    repetitive.

 25                But now what we're going to talk about is the

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 71 of 238 PageID #:
                                   60825
                                                        Vol. XXXVIII, Pg. 72
                          Closing Argument - Ms. Pearson

   1   overdose elements.     So you've got your two drug conspiracies.

   2   And in each drug conspiracy, there are two overdoses.           So with

   3   respect to Count 2, there is Ms. Sandra Boling and Ms. Carolyn

   4   Hayes, and with respect to Count 4, there's Ms. Anna

   5   Vann-Keathley and Mr. Henry Reus.

   6               And so there's a couple ways you can find in an

   7   overdose resulted in a prescription.        Let me just go back.      I

   8   told you about Counts 2 and Counts 4.        Counts 14, 16, and 18

   9   are what we call the substantive counts that we associate with

 10    those overdoses.     Ms. Hayes doesn't have a substantive count.

 11    That dealt primarily with a prescription written by Dr. Larson.

 12    So that's only in Count 2.       Whereas the other three overdoses I

 13    wanted to discuss, Ms. Boling, Ms. Vann-Keathley, and Mr. Reus,

 14    have substantive counts.

 15                So there are two ways that the government can prove

 16    an overdose death.     One in order to establish a death resulted

 17    from a defendant's conduct, the government must prove the harm

 18    would not have occurred in the absence of the defendant's

 19    conduct.

 20                It can be done two ways.      The first is called

 21    independent sufficient causation.        Under this theory, the

 22    government must prove beyond a reasonable doubt that the drug

 23    or drugs standing alone were enough to cause the death.           That's

 24    way one.    I'm going to call that independent causation.

 25                The other way is but-for causation.        Under this

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 72 of 238 PageID #:
                                   60826
                                                        Vol. XXXVIII, Pg. 73
                          Closing Argument - Ms. Pearson

   1   theory, the government must prove beyond a reasonable doubt

   2   that the death would not have occurred but for defendant's

   3   conduct.    The government need not prove that the death was

   4   foreseeable to the defendant, but the government must prove

   5   beyond a reasonable doubt the death would not have occurred had

   6   a mixture and substance containing a detectable amount of

   7   controlled substance distributed by the defendant not been

   8   ingested by the individual.

   9               Evidence of the drug merely contributed to the

 10    victim's death is insufficient.       However, when the use of

 11    controlled substance combines with other factors to produce

 12    death and death would not have occurred without the incremental

 13    effect of the controlled substance, but-for causation exists.

 14                For example, if poison is administered to a man

 15    debilitated by multiple diseases, the poison is a but-for cause

 16    of his death, even if those diseases played a part in his

 17    demise, so long as without the incremental effect of the

 18    poison, he would have lived.

 19                So that's a mouthful.     Let's talk about how either

 20    one or two independent causation or but-for causation applied

 21    to the overdoses in this case.

 22                If you recall Ms. Hayes, you heard specifically from

 23    Debbie Shockley and Dr. Robbins.        She died on September 11th,

 24    2012.   You had an autopsy and a toxicology report, and the

 25    drugs that we're kind of focused on are oxycodone and

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 73 of 238 PageID #:
                                   60827
                                                        Vol. XXXVIII, Pg. 74
                          Closing Argument - Ms. Pearson

   1   oxymorphone.    I would submit to you this is going to be one of

   2   those but-for causations because Ms. Hayes already had a heart

   3   condition.

   4               If you recall Ms. Shockley, she was living with

   5   Ms. Shockley.     She kind of went through that last day of

   6   Ms. Hayes' life with you where she was at court, she ended up

   7   in the hospital, then she came home, and they continued to

   8   abuse drugs by snorting them that evening.         They all went their

   9   separate ways for bed.      In the morning, she woke up, Ms. Hayes

 10    was dead.

 11                Also Dr. Robbins he was the ER doctor that saw

 12    Ms. Hayes in the ER.      If you recall, he testified to Narcan and

 13    the various steps he took her to bring her back from an

 14    overdose.    And his note said patient stoned on prescription

 15    meds.

 16                If you recall Agent Nocera's testimony, he simply

 17    took the Exhibit 920A.      He took the chart and kind of

 18    summarized who were the individuals that saw Ms. Hayes before

 19    her demise.    Two things I want to point out with Agent Nocera's

 20    summary chart, the first of which is that they had medical

 21    records in the chart indicating she had overdosed before in

 22    2012.   And those records were received well before that last

 23    prescription by Dr. Larson, yet nothing in the chart indicated

 24    that anyone looked at those records.

 25                And second, that the last prescription written to

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 74 of 238 PageID #:
                                   60828
                                                        Vol. XXXVIII, Pg. 75
                          Closing Argument - Ms. Pearson

   1   Ms. Hayes was by Dr. Larson himself.        And as you recall, the

   2   patient chart was Exhibit 441, there's Dr. Larson's

   3   prescription for oxymorphone and oxycodone as well as Xanax to

   4   Ms. Hayes.

   5               And then you recall Dr. Lochmuller's opinion.         He was

   6   the medical examiner that did the autopsy.         He opined her cause

   7   of death was oxycodone, oxymorphone, both of which were

   8   prescribed bring the clinic, and the manner of death, accident.

   9   This supported by Ms. Shockley's testimony, who described

 10    Mrs. Hayes' last day consisting of the pill mill visit, the

 11    court appearance we just discussed, and the ultimate overdose

 12    she discovered in the morning.       I would submit to you, she

 13    didn't go to another clinic.       She got her drugs from Lenoir

 14    City as a patient file indicates.        And this went uncontested by

 15    the defense.

 16                I would also ask you to recall the heart issue that

 17    Dr. Lochmuller told you about and kind of how that would

 18    interplay with an overdose.       Because she's got a heart

 19    condition, her heart is already not getting a lot of oxygen

 20    because of the blood flow.       Couple that with a respiratory -- a

 21    CNS suppressant like an opioid, and this is absolutely

 22    something that could happen to someone like Ms. Hayes.

 23                I want to talk to you next about Ms. Boling.         If

 24    y'all remember Randy Haynes, he flew in here from Oregon.             He

 25    described her as going to pill mills for a year, including

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 75 of 238 PageID #:
                                   60829
                                                        Vol. XXXVIII, Pg. 76
                          Closing Argument - Ms. Pearson

   1   Lenoir City.    Started with back pain.      She got addicted.     She

   2   died on February 12.

   3               They had a fight that day, but it was over how she

   4   used her drugs.     The agreement was, she could party the day she

   5   got her pills, and then they had a fight that evening, if you

   6   recall, about where she slept, because she essentially kind of

   7   landed on the floor and wouldn't get into the bed.           He also

   8   told you that when she got that last script, she used to sell

   9   some of her pills for Xanax.       You have an autopsy and a

 10    toxicology to look at.      The drug we're talking about was

 11    oxycodone.

 12                So with respect to Ms. Boling, Agent Nocera prepared

 13    a summary chart kind of indicating who saw her during the

 14    course of her prescriptions there.        Couple things I want to

 15    point out, she had tested positive for Xanax in the past.            And

 16    on February 10, 2014, she told Ms. Clemons, she took a friend's

 17    morphine.    And also contained in the clinic where there was no

 18    action taken was a discharge letter from a previous pain place

 19    for Methadone.

 20                Again, Ms. Clemons wrote this prescription for

 21    oxycodone and OxyContin to Ms. Boling, which she did fill,

 22    pursuant to Mr. Hayne's testimony.

 23                And then we have what happened to Ms. Boling.         She

 24    had a 958 nanograms per millimeter of oxycodone concentration.

 25    Then she had the metabolite, the oxymorphone.          Dr. Lochmuller

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 76 of 238 PageID #:
                                   60830
                                                        Vol. XXXVIII, Pg. 77
                          Closing Argument - Ms. Pearson

   1   and Dr. Mileusnic opined the cause of death was oxycodone and

   2   the manner of death accident, supported by Mr. Hayne's

   3   testimony.

   4               Yeah, they had a couple fights.       It was over drug

   5   use.   They came to a resolution.       They fought about where she

   6   slept that night.     This is no suicide, as Dr. Arden put

   7   forward.    And he also admitted that more information may have

   8   changed his opinion.      This was an addict.     She used too much in

   9   her agreed-upon one and only party, and she overdosed.

 10                Standing alone, the oxycodone, if you remember, from

 11    Dr. Lochmuller, Dr. Mileusnic was sufficient to cause this

 12    lady's death, even though she too had a heart condition.

 13                Then we had Ms. Vann-Keathley.       She's in Counts 4 and

 14    14.    She died on November 14th, 2013.      She had been going to

 15    pill mills for years, including Lovell.         She had back pain.

 16    She got addicted.     This -- again, this ain't a suicide.        It was

 17    the opioids issued by this clinic.

 18                If you recall testimony from Mr. Keathley, they had

 19    that fight.    They go to bed.     She goes to bed, she wakes up in

 20    the middle of the night, 2:30 a.m.        She comes back to bed.      One

 21    doesn't start to overdose, and then wake up, go to the

 22    bathroom, and continue the overdose.        What I would submit to

 23    you is that she went into the bathroom, probably hit her elbow,

 24    as Mr. Keathley testified, probably took some more pills, came

 25    back, and of course she's found in the morning by her family.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 77 of 238 PageID #:
                                   60831
                                                        Vol. XXXVIII, Pg. 78
                          Closing Argument - Ms. Pearson

   1               Agent Nocera prepared a summary chart.        Again, you'll

   2   notice the pattern we talked about with all these folks, a lack

   3   of confirmation drug tests.       You can also see she's missing

   4   more than she actually had.       And you can see the different

   5   providers she saw in Agent Nocera's summary chart.

   6               And, again, this is Ms. Newman who writes her a

   7   prescription for oxymorphone and oxycodone shortly before her

   8   death.   And then, of course, you had the autopsy and the

   9   toxicology associated with Ms. -- with Ms. Vann-Keathley's

 10    death.

 11                Dr. Lochmuller and Dr. Mileusnic opined the death was

 12    oxycodone intoxication, the manner of death, accident.           Again,

 13    we just talked about Tony Keathley's evidence about her last

 14    days, argument over her drug use and her last night alive.

 15                She had been benzodiazepines in her system, but the

 16    oxycodone, coupled with her heart disease, was more than enough

 17    to cause her death.      And if you recall from the tox report, the

 18    benzodiazepines were in the therapeutic range.

 19                Finally, we have Mr. Reus.      He was charged as what we

 20    call an enhancement in Counts 4 and 18.         And do you remember

 21    Sarah and Chris Kinsey?      Sarah being his daughter and Chris who

 22    took him to the clinic before he died.

 23                Do you recall Sara talking about all the stops they

 24    made and how her father was snorting drugs and the people he

 25    was selling them to?      You recall how they were going out for

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 78 of 238 PageID #:
                                   60832
                                                        Vol. XXXVIII, Pg. 79
                          Closing Argument - Ms. Pearson

   1   Chris' birthday, and they left Henry, both testified, very

   2   high, and he was cloning out some sort of milk on the floor,

   3   and they left him there.      When they showed back up, he had

   4   died.

   5               Agent Nocera, again, put together a summary chart

   6   associated with patient files.       You can see which provider saw

   7   Mr. Reus.    Again, you'll note, a lot of times he's testing

   8   positive for benzos, which I would submit to you would put the

   9   clinic on notice that this guy has an affinity for them or is

 10    at least taking a prescription they should know about.

 11                If you recall with Mr. Reus, Ms. Smith saw him, but

 12    Ms. Clemons wrote the prescription.        And if you recall from all

 13    the testimony, if you write that prescription, if you sign your

 14    name to it, you own it.      It's your responsibility.

 15                And then we didn't have an autopsy from Mr. Reus.          We

 16    just had what I would submit to you was cardiac blood at

 17    2400 nanograms per milliliter.       Postmortem redistribution,

 18    which we talked about briefly, this is not the issue.           She used

 19    an astronomical amount.

 20                Dr. Bradley, Dr. Mileusnic opined the cause of death

 21    was oxycodone, oxymorphone intoxication, the manner of death,

 22    accident.    Dr. Arden had a different opinion on the manner of

 23    death.   This isn't a suicide.      I mean, yeah, he had some stuff

 24    in 2011, but this is the type of case where I'm asking you to

 25    use your common sense.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 79 of 238 PageID #:
                                   60833
                                                        Vol. XXXVIII, Pg. 80
                          Closing Argument - Ms. Pearson

   1               He was out with his daughter.       He was cleaning up the

   2   milk.    That's not where he decided to commit suicide.         It's

   3   exactly how they told you.       He just took too much.      He partied

   4   with too many customers, and he overdosed.         I would submit to

   5   you that the oxy standing alone would be an independent cause.

   6               With all four of these overdoses that we just

   7   discussed, finally, you recall Dr. Blake's testimony,

   8   testifying that none of the prescriptions in any of the files

   9   were submitted for a legitimate medical purpose.

 10                And, finally, we have Mr. Joseph Russell.         He's not

 11    charged in any of the enhancement or any of the counts.           Okay.

 12    And the reason we proved him up is not just to add another two

 13    days to the case.     The reason we're going to talk about him, he

 14    was deceased on November 8th.       It was specifically Ms. Hickey,

 15    his sister, who kind of explained to you the drug problem her

 16    brother had and kind of how it changed their family.           And she

 17    also told you one important fact.        She actually called the

 18    clinic.    And she told them that he and his girlfriend were

 19    abusing the narcotics before he died.        There's clearly no

 20    action taken on that.

 21                And then let's talk about Agent Nocera's count --

 22    chart.    Not a single drug screen in the entire file for seven

 23    months.    He's taking benzodiazepines and opioids which

 24    ultimately caused his death, but with substances.          And not a

 25    single drug screen, not a single question.         And you've also got

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 80 of 238 PageID #:
                                   60834
                                                        Vol. XXXVIII, Pg. 81
                          Closing Argument - Ms. Pearson

   1   his sister calling the clinic.       And, of course, Exhibit 921A,

   2   Ms. Vanover is going to the same clinic.         That's his

   3   girlfriend.    Agent Nocera testified she overdosed.

   4               He just demonstrates the dangers of Benzodiazepines

   5   and opioids, and he demonstrates the dangers of not treating

   6   your patient and not caring about their well-being.           They were

   7   on notice via Ms. Hickey, and instead of doing anything, they

   8   kept writing him prescriptions.       And we all know what happened.

   9   We can also see that Mr. Russell and Ms. Vanover were staging

 10    their visits, as Agent Nocera described, to keep them flush

 11    with medications.     And then this is foreseeable.       He's an IV

 12    drug user, and he overdosed.

 13                Those are the drug conspiracies.       Here's what the

 14    government wishes for you to take away.         As a trained nurse

 15    practitioner, licensed by the state of Tennessee and the DEA,

 16    you have a duty to do no harm.       And unfortunately for these

 17    people that died, these providers just didn't care.           And

 18    because they didn't care, they fed the illegal drug market with

 19    millions of opioids pills and hurt the very people, like these

 20    folks, that they were there to help.

 21                The good news is, with Counts 11, 12, and 13, it has

 22    two elements, those are maintaining a drug premises.           First,

 23    the defendant knowingly opened or used or maintained a place,

 24    where permanently or temporarily.        Second, the defendant did so

 25    for the purpose of distributing any controlled substance.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 81 of 238 PageID #:
                                   60835
                                                        Vol. XXXVIII, Pg. 82
                          Closing Argument - Ms. Pearson

   1               What this boils down to is, if you believe these

   2   places are pill mills and they're trafficking narcotics, then

   3   they are drug premises.      And the defendants charged in each of

   4   those counts are guilty.

   5               Now, with respect to Counts 14, 16, and 18, those are

   6   the substantive drug offenses.       So there's an overdose attached

   7   to each one of those, but you can also find that the

   8   distribution was criminal, not for legitimate medical purpose,

   9   but find that the overdose was not a but-for independent cause

 10    of that prescription or you can find both.         So you can either

 11    find simply the prescription is criminal or the prescription is

 12    tied either but-for or by independent cause to the overdose.

 13                And so Count 14 is Defendants Hofstetter and

 14    Ms. Newman.    It's oxycodone and oxymorphone.        It's the

 15    enhancement for the death of Anna Vann-Keathley.

 16                Count 16, this is going to be Ms. Boling.         This is

 17    going to be Ms. Hofstetter and Ms. Clemons.         Oxycodone, the

 18    enhancement of the death of Sandra Boling.

 19                Finally, Count 18, that's going to be Mr. Reus.

 20    That's going to be September 8th, 2014, Hofstetter and Clemons,

 21    oxycodone, and of course Mr. Reus.

 22                And, finally, I do want to talk to you just briefly

 23    about the money laundering and the RICO conspiracy, and we're

 24    almost done.

 25                So with RICO conspiracy, this charges only Defendant

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 82 of 238 PageID #:
                                   60836
                                                        Vol. XXXVIII, Pg. 83
                          Closing Argument - Ms. Pearson

   1   Hofstetter.    And, again, it's a conspiracy.       So it's the

   2   agreement that's the crime, not the substantive offenses, but

   3   just that agreement to do what these folks agreed to do.           And

   4   it does not include the clinics run, Gallaher View 2 and Lovell

   5   Road, by Mr. Tipton and Ms. Hofstetter.         It's simply those UCSC

   6   clinics.

   7               So the -- when we talk about RICO, we use the term

   8   racketeering activity, which I'm going to talk to you about.

   9   But that -- in reality, Racketeering Act is defined by federal

 10    statute, just a bunch of crimes.        So in this case, we're going

 11    to be talking about drug trafficking and money laundering.            So

 12    it's got a fancy name, but the reality is, it's a type of crime

 13    that the statute says is racketeering activity.

 14                So the first element, I've got -- the United States

 15    has to prove five elements.       The first element is that the

 16    charged enterprise, the UCSC enterprise was or would be

 17    established.

 18                An enterprise can be a legal entity, much like a

 19    corporation used to do bad things, but it can also be an

 20    association in fact enterprise.       And that's what we have here.

 21    It's an informal organization that has a purpose, relationships

 22    among those associated with the enterprise, and lasts long

 23    enough to permit those people to pursue the enterprise's

 24    purpose.

 25                In this case, the Urgent Care and Surgery Center

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 83 of 238 PageID #:
                                   60837
                                                        Vol. XXXVIII, Pg. 84
                           Closing Argument - Ms. Pearson

   1   enterprise was created by the Italians and Mr. Tipton and

   2   Ms. Hofstetter.     They ran pill mills to generate millions in

   3   illegal proceeds.     And based on all the elements, I would

   4   submit to you this isn't in dispute.

   5               The structure of the enterprise was the Italians,

   6   Ms. Hofstetter, and Mr. Tipton who was their Tennessee member.

   7   They had control of the hiring of various medical directors,

   8   sought legal guidance in order to keep the pill mills operating

   9   below the radar of law enforcement.        And then you have

 10    Ms. Hofstetter running them on the boots of the ground.           And

 11    then, of course, you had the providers who were writing the

 12    prescriptions, the office staff managing the business.           This is

 13    kind of an analogy of Count 2.

 14                Element 2 is interstate commerce.       And that just

 15    means that the enterprise was or would be engaged in or its

 16    activities affected -- would affect interstate or foreign

 17    customers.    This element really isn't in dispute.        They went

 18    from Florida to Tennessee, and they distributed millions of

 19    opioids pills that were manufactured and shipped to pharmacies

 20    in both states.     So this element really isn't a dispute insofar

 21    as the RICO.

 22                Okay.   Element 3 is that the Defendant Hofstetter

 23    knowingly agreed that a coconspirator would be associated with

 24    the enterprise.     This just means that she agreed that somebody

 25    would further the activity.       And in this case, the activities

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 84 of 238 PageID #:
                                   60838
                                                        Vol. XXXVIII, Pg. 85
                          Closing Argument - Ms. Pearson

   1   we're talking about are drug trafficking and money laundering.

   2               Not only did she agree to that, she actively

   3   facilitating the drug trafficking and money laundering done by

   4   the enterprise.     She ran the clinics in Florida, she ran them

   5   in Tennessee, and she was the boots on the ground.           So I would

   6   submit to you that this element has been proved beyond a

   7   reasonable doubt.

   8               Element 4 is that pattern of racketeering activity we

   9   talked about, that she knowingly agreed that a coconspirator

 10    would conduct or participate in the enterprise's affairs

 11    through a pattern of racketeering activity.         So we talked about

 12    those are simply the crimes that we're talking about.           It's

 13    defined by federal statute.       And in this case, we're just

 14    talking about operating those pill mills as drug trafficking,

 15    maintaining drug houses, and the money laundering that went

 16    along with it.

 17                And the final element of a RICO conspiracy is that

 18    she knowingly agreed that a coconspirator would commit at least

 19    two acts of racketeering activity.        So you just -- it's

 20    basically the agreement again that I -- that Ms. Hofstetter

 21    agrees that at least two racketeering acts would occur.           And

 22    you have to find a reasonable doubt that either she agreed that

 23    she would do it or a coconspirator would do it.

 24                These acts never had to be completed, however, in

 25    this case, we talked about 11 million pills and weekly

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 85 of 238 PageID #:
                                   60839
                                                        Vol. XXXVIII, Pg. 86
                          Closing Argument - Ms. Pearson

   1   disbursements to the owners.       So I would submit to you that not

   2   only did they agree, but they did it again and again and again.

   3               So what this -- what the RICO conspiracy comes down

   4   to, and I'm just going to submit to you and the evidence shows

   5   is that Hofstetter and the coconspirators agreed to operate

   6   pill mills, and they meant to distribute high-dose opioid pills

   7   to paying customers for millions the profit.

   8               So I would submit to you the RICO conspiracy

   9   dovetails with Count 2, and it's been proved beyond a

 10    reasonable doubt.

 11                And the final things I want to talk to you about are

 12    Counts 3 and 5 which are the money laundering counts before

 13    you.   These are intertwined with the drug trafficking.

 14                So the bottom line is, if you believe these folks

 15    were drug trafficking, then the proceeds from that -- the

 16    moneys that the Count 2 took in, moneys that Count 4 took in

 17    are what we call specified unlawful activity.          So if they're

 18    drug trafficking, they're also money laundering with the things

 19    that we're going to talk about next.

 20                So Count 3 relates to the proceeds of specified

 21    unlawful activity to violate the federal drug laws in Count 2.

 22    So that's your Gallaher View 1, Lenoir City, Hollywood clinics.

 23                Count 5 is the same thing, but now we're talking

 24    about Gallaher View 2 and Lovell Road.

 25                So there's different theories of money laundering,

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 86 of 238 PageID #:
                                   60840
                                                        Vol. XXXVIII, Pg. 87
                          Closing Argument - Ms. Pearson

   1   and we've got three that are contained in both Counts 3 and 5.

   2   Let me go back.     The first theory is promotion.       And what

   3   promotion means is that you're using the moneys taken in from

   4   drug trafficking to keep the conspiracy going.          In this case,

   5   pay rent, hire providers, pay them, buy the supplies you need

   6   to keep the drug trafficking moving.

   7               The second theory, and these are the elements in the

   8   second theory, we call concealment.        And that deals with once

   9   you find your specified unlawful activity, what are they doing

 10    to conceal the true nature of those proceeds?          And in this

 11    case, as I'm going to demonstrate to some of the exhibit, we're

 12    talking about those flow-through accounts, which have no

 13    purpose other than to kind of launder the money to the

 14    investors.

 15                So Exhibit 807, as to Count 3, money laundering,

 16    that's what we're talking about.        The use of the 9859 account

 17    to move that money from the clinic accounts from the patients

 18    who are paying for prescriptions to the investors for those

 19    weekly disbursements.      And, again, Count 3, that's Gallaher

 20    View 1, Lenoir City.

 21                Same with 808, Count 5, money laundering.         It just

 22    looks a little different.       But, again, you see the flow-through

 23    account in Bank of America account 4433 using to take those

 24    money from the clinics, from those patients, from those

 25    customers paying for those visits to the investors.           And that's

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 87 of 238 PageID #:
                                   60841
                                                        Vol. XXXVIII, Pg. 88
                          Closing Argument - Ms. Pearson

   1   Exhibit 808.

   2               Counts 6 and 7, the final counts we're going to talk

   3   about, are money laundering counts.        Those are substantive

   4   offenses.    And that simply deals with taking money from a

   5   specified unlawful activity, which is drug trafficking, and

   6   using it to purchase something over $10,000.          And we presented

   7   two purchases, one for the house, Exhibit 816, and one for a

   8   Lexus, Exhibit 821.

   9               So I just want to conclude briefly.        And I thank you

 10    for your time and attention for my very lengthy presentation to

 11    you.

 12                But in the end, Ms. Hofstetter, she made millions and

 13    she dealt as many pills as she could to willing dealers and

 14    addicts, and the Knoxville streets were flooded, and we know

 15    for at least 11 million pills from her mill pills.           Her goals

 16    were obvious, and she was able to lead a lavish lifestyle and

 17    gamble.

 18                These three defendants contributed approximately

 19    2 million pills to those 11 million.        Each made a comfortable

 20    living by signing a piece of paper.        They should have done

 21    their job right, because they had their patient's life at

 22    stake.

 23                And in this case with these facts, it doesn't take a

 24    medical degree to know what each defendant was doing was

 25    criminal as to the thousands of customers that came to their

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 88 of 238 PageID #:
                                   60842
                                                        Vol. XXXVIII, Pg. 89
                          Closing Argument - Ms. Pearson

   1   clinics.    They had a duty to do no harm, and that's not what

   2   they did.    They did harm, and they didn't treat anyone.

   3               This is what happens, this case, this three months of

   4   evidence is what happens when a nurse practitioner chooses not

   5   to do her job.     These defendants, all four, they became a

   6   deadly and integral part of the opioid epidemic here in

   7   Tennessee.    And they threw the gates wide open, and they

   8   flooded the street with high-dose deadly opioids.          They did it

   9   because they chose not to do the basic things any nurse of

 10    medical professional knows from their schooling.

 11                So I would submit to you, in the end, this case is

 12    about choices and decisions.       That's really what this boils

 13    down to.

 14                Hofstetter, she made her choice from jump street,

 15    money for lifestyle and gambling.

 16                These three defendants made the decision that $65 an

 17    hour was worth more than doing the job as taught.          And when

 18    they all three chose not to be compassionate, and when they

 19    valued their paycheck over someone else's well-being, and when

 20    they chose not to care about their fellow man, they did harm.

 21                And when they made these decisions, these choices,

 22    every day they walked into that clinic and they wrote a

 23    prescription, they became drug dealers.         And that's when they

 24    joined the conspiracies in Count 2 and 4.

 25                And in the end, all these four defendants had the

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 89 of 238 PageID #:
                                   60843
                                                        Vol. XXXVIII, Pg. 90
                          Closing Argument - Ms. Pearson

   1   same priority, money over people, and they just had different

   2   levels of profitability.

   3               For that, the United States is asking you to find

   4   them guilty of all the counts they're charged with in the

   5   indictment.

   6               Thank you, Your Honor.

   7               THE COURT:    Thank you, Ms. Pearson.      We'll go ahead

   8   and take our morning break.       That's concludes the opening

   9   closing argument of the government.        And we'll proceed with the

 10    defendants' closing arguments after our morning break.           The

 11    jury is excused.

 12          (Jury out at 11:13 a.m.)

 13                THE COURT:    All right.    We'll stay in recess until

 14    11:30.   Let me ask, you are you going to go first, Mr. -- is

 15    Ms. Hofstetter --

 16                MR. WHITT:    That would be me.

 17                THE COURT:    Oh, it will be Mr. Whitt.      So how are

 18    we -- everybody can sit down for just a moment.

 19                MR. WHITT:    I've got a little -- I'll go ahead and

 20    answer your question.      I've got something I need ask about an

 21    exhibit.

 22                THE COURT:    All right.    I'm sorry.    So it's going to

 23    be Mr. Whitt and Mr. Reagan are going to go first and then

 24    Mr. Burks and Ms. Cravens.

 25                MR. BURKS:    Yes, Your Honor.     We had talked to

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 90 of 238 PageID #:
                                   60844
                                                        Vol. XXXVIII, Pg. 91
                          Closing Argument - Ms. Pearson

   1   Mr. Oldham, Mr. Rodgers to see if they wanted to follow in a

   2   progression of nurse practitioners.        I don't think they want to

   3   do that, but if they do, then we'll go at the end.

   4               THE COURT:    That's fine.    But anyway, Mr. Whitt,

   5   you're going to go up to about an hour.

   6               MR. WHITT:    Roughly.

   7               THE COURT:    So that will probably -- we'll do that,

   8   and then we'll take a break.       And I'm flexible if you-all

   9   change the order given.      But we'll -- depending on how long you

 10    go, that will probably take the break.         And then we'll come

 11    back, and Mr. Reagan can pick up after the lunch break.

 12                MR. WHITT:    I need to be heard on something.       I'll

 13    speak loud enough hopefully.       The chart -- there was some

 14    summary charts that were proposed that were placed into that,

 15    and I was asking Mr. Reagan, Mick and I originally, we talked

 16    about these things, and these were regarding the death charts,

 17    he's summarized each one of those visits there, and in my

 18    cross-examination of him on those charts, I was showed the many

 19    discrepancies that occurred on those.

 20                He came back and said we wanted to clean those up,

 21    perhaps, and we started talking about how to clean those up.

 22    And then he came to something and he showed them to me, and I

 23    came over and we had a discussion about that.

 24                I said, "Well, you still don't need to put that one

 25    on here."    I said, "You can get up again and I can

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 91 of 238 PageID #:
                                   60845
                                                        Vol. XXXVIII, Pg. 92
                          Closing Argument - Ms. Pearson

   1   cross-examine you on it," I said, "but I can't agree to that."

   2               I never spoke with anyone in any of the prosecutors

   3   on this case about that.      And lo and behold, I realized that

   4   the original ones that were submitted were not what was placed

   5   before this jury.     They were the ones that had been corrected.

   6               I don't know what major emphasis that will have or

   7   what to do about it at this point, because as I was asking

   8   Mr. Reagan, I wasn't here at one point, and I thought, well,

   9   maybe they agreed that later on.        But my understanding is that

 10    that was not an agreement, and that certainly it wasn't agreed

 11    to by me, and we didn't have discussions with any of these

 12    folks, I didn't, about that.       And I just have -- I have some

 13    concerns about that.

 14                MR. REAGAN:    Judge, what we're talking about is the

 15    death charts.     They were originally numbered 923 whatever, and

 16    then the charts that Mr. Nocera talked with Mr. Whitt about

 17    were labeled, for instance, 923A, and it was the A charts that

 18    were used in the closing, not the charts that were rendered

 19    into exhibits.     I don't think the A chart -- the A charts were

 20    ever introduced as exhibits.

 21                MR. STONE:    I'll respond.

 22                I'm pretty confused.     All I -- I guess I was told

 23    there was an agreement.      Mr. Whitt and I didn't talk.       But at

 24    least from my sitting here, I know Ms. Pearson was going very

 25    fast.   I don't know to what effect anybody, if there was an

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 92 of 238 PageID #:
                                   60846
                                                        Vol. XXXVIII, Pg. 93
                          Closing Argument - Ms. Pearson

   1   issue there, that anybody -- there's a lot of information in

   2   those.   It seemed like Ms. Pearson gave a gloss or an overview

   3   of those, spent a few seconds on each one.         Clearly, the jury

   4   won't have this PowerPoint back with them.

   5               So there's a misunderstanding, of course.         I

   6   apologize.    I was told there was an agreement, and, you know,

   7   Mr. Whitt and Mr. -- Mr. Nocera, of course, have a good

   8   relationship, and I didn't know there was an issue.

   9               THE COURT:    Well, the key seems to be, perhaps what

 10    is -- what is in evidence and what's going back to the jury?

 11    Maybe y'all can talk about that, and let's just make sure

 12    there's no issue in that regard.

 13                MR. STONE:    We'll make sure that's squared away.        If

 14    there's not an agreement, there's not an agreement.           We'll deal

 15    with that.

 16                THE COURT:    Does this affect your closing at all?

 17                MR. WHITT:    No, it doesn't.    That why I said I'm not

 18    saying there's a huge emphasis or difference here.           It's

 19    certainly not going to change what I'm getting ready to talk

 20    about.   But at the same time, it's just -- it's concerning.

 21                THE COURT:    Let's just make sure.

 22                MR. STONE:    We'll deal with it.

 23                THE COURT:    You're saying it's not -- you're saying

 24    it's not the As that are in evidence, it's the originally

 25    numbered exhibits.     And perhaps it was the As that were shown

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 93 of 238 PageID #:
                                   60847
                                                         Vol. XXXVIII, Pg. 94
                          Closing Argument - Ms. Pearson

   1   during the closing argument in brief fashion.

   2               MR. STONE:    It wasn't part of mine.      So I'm not sure.

   3   We'll figure it out.

   4               THE COURT:    Y'all look into that.     Maybe over the

   5   lunch break, we can clear it up.        Let's go ahead and take our

   6   break, so we can come back.       I think it will work out

   7   timing-wise.    The jury can hear from Mr. Whitt, and then we'll

   8   take our lunch break.

   9               THE COURTROOM DEPUTY:     All rise.    This honorable

 10    court stands in recess until 11:30.

 11          (Recess from 11:19 a.m. to 11:34 a.m.)

 12                THE COURTROOM DEPUTY:     This honorable court is again

 13    in session.

 14                MR. REAGAN:    Yes, Your Honor.     We have an issue we

 15    need to address to the Court.       During the government's

 16    argument, Ms. Pearson stated, talking about Ms. Fristoe, talked

 17    about her working there, said, I want you to think about the

 18    raw emotion you saw, especially from Ms. Fristoe, when they

 19    talked about working at these places years after the fact, you

 20    can tell with Ms. Fristoe, she felt the emotion of being in a

 21    small part, and then it says "in per pate waiting these

 22    places," according with the realtime transcript.          That's not

 23    what that said.     But the part I want to address is, immediately

 24    after that, Ms. Pearson says, guilt you never heard about from

 25    these three defendants.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 94 of 238 PageID #:
                                   60848
                                                        Vol. XXXVIII, Pg. 95
                          Closing Argument - Ms. Pearson

   1               That is clearly a comment on exercising our right not

   2   to testify.    And we would ask the Court to declare a mistrial

   3   in this case because of that prosecutorial misconduct.

   4               THE COURT:    All right.    Response from the government?

   5               MS. PEARSON:    Your Honor, that -- certainly in the

   6   context -- we were talking about the evidence, we were talking

   7   about the testimony, that was certainly not a comment on these

   8   defendants not testifying.       It was not taken as such.      It was

   9   dealing with Ms. Fristoe's testimony.        So I would submit a

 10    mistrial is absolutely not appropriate.

 11                MR. REAGAN:    Judge, she said guilt you never heard

 12    about from these three defendants.

 13                THE COURT:    What about that?     Respond specifically to

 14    that statement.     I'll go back and review the testimony.        But

 15    how do you respond --

 16                MS. PEARSON:    I would have to reread the transcript.

 17    What I meant by that is that their actions didn't demonstrate

 18    any of the remorse Ms. Fristoe said.        I certainly did not

 19    comment about them testifying, them -- the lack thereof of

 20    that.   It was simply related to the evidence in this case and

 21    the fact that they continued working there.         And that's the

 22    context that that was in.

 23                THE COURT:    Anything further?

 24                MR. REAGAN:    It's pretty clear, Judge, guilt you

 25    never heard about from these three defendants.          That's clearly

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 95 of 238 PageID #:
                                   60849
                                                        Vol. XXXVIII, Pg. 96
                           Closing Argument - Ms. Pearson

   1   a comment on our exercising our right not to testify.

   2               THE COURT:    I'll take the matter, motion under

   3   advisement.    I'll review the testimony.       I'll take it all the

   4   defendants are joining in that request.

   5               Okay.   We're ready for our jury.      Just before we

   6   bring them in, I know defendants have given time estimates on

   7   closing arguments.     We didn't really pin down a specific time,

   8   but generally speaking, I -- and I think it was a request from

   9   Ms. Hofstetter, as well as the government, up to around two

 10    hours for their opening -- for the closings or the opening

 11    closings, so I've heard some 90-minute estimates.          But I'm not

 12    going to cut you off, because generally speaking, I'm looking

 13    at up to two hours for each defendant, just so you'll know.

 14                MR. WHITT:    That's not going to be a problem for us.

 15                THE COURT:    Doesn't mean you have to use it.       But

 16    that's kind of what we're looking at, just to be fair to

 17    everybody.

 18                All right.    Let's bring our jury in.

 19          (Jury in at 11:37 a.m.)

 20                THE COURT:    Thank you.    Everyone may be seated.

 21                Now the defendants have the opportunity for closing

 22    arguments.    The counsel for the defendant, Ms. Clemons, is

 23    going to present closing argument first.         Mr. Whitt is going to

 24    go first on behalf of the Defendant Clemons.

 25                And then that will probably take us to our lunch

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 96 of 238 PageID #:
                                   60850
                                                        Vol. XXXVIII, Pg. 97
                           Closing Argument - Mr. Whitt

   1   break.   And then Mr. Reagan will come back after lunch.          So,

   2   again, I'm allowing multi -- parties represented by multiple

   3   counsel to split up their closing arguments if they desire.

   4               Mr. Whitt, you may proceed with closing argument on

   5   behalf of the defendant, Ms. Clemons.

   6               MR. WHITT:    Thank you, Your Honor.

   7               Good morning.    On behalf of Ms. Clemons, I want to,

   8   first of all, just as the government did, I want to thank you

   9   for literally taking four months, what's been four months out

 10    of your life to come here each day and sit through and then

 11    have to go back there and sit and then come back.          It's a

 12    difficult time.     It's -- you add the holidays to it, and I know

 13    it's not easy.

 14                But this is an important, important day for

 15    Ms. Clemons.    It's an important day for all these defendants.

 16    It's an important day, which is why her family, as you know,

 17    her mother and father have been here every single day that we

 18    have and have come here, and a lot of the balance of her family

 19    is here today, because it is an important time.          It's a huge,

 20    huge moment here in Ms. Clemons' life.

 21                And I'm fortunate that we have -- and we're all

 22    fortunate that we have a system where the words of the

 23    prosecutor or the words of the defendant -- or as far as the

 24    defense counsel, our words don't mean anything.          It's what you

 25    hear from the witness stand that means something.          And that's

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 97 of 238 PageID #:
                                   60851
                                                        Vol. XXXVIII, Pg. 98
                           Closing Argument - Mr. Whitt

   1   important.    And that's important.      Because it's not the

   2   argument.    It's the substance of what you hear.

   3               And we're going to have a little dispute over what --

   4   the way I heard some of this testimony and what the government

   5   had brought forward just a moment ago.         So we're going to kind

   6   of talk about that.

   7               But the way I want to do, I'm going to get to a road

   8   map here in a little bit.       I'm going to help a little bit with

   9   you.   You're going to get some jury instructions that are going

 10    to be really, really long.       It's going to take a long time to

 11    listen to them and to look through them.         And they're kind of

 12    difficult.

 13                And I do think the government did a fairly good job

 14    of showing you what some of those counts were.          And it's

 15    difficult.    It's kind of difficult work, I guess, to go through

 16    all those things.

 17                I'm going to help you from the perspective of

 18    Ms. Clemons.    But before I do that, I want to go through some

 19    things.    I want to review some testimony, kind of going in a

 20    different order than they did.       I want to start with the

 21    importance of -- and before we get into that, the importance of

 22    one thing, and that is, there's been a term that has been used

 23    literally hundreds and hundreds and hundreds of times, over a

 24    hundred times today so far, and I want to go ahead and get that

 25    out of the way now and talk about that.

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 98 of 238 PageID #:
                                   60852
                                                        Vol. XXXVIII, Pg. 99
                           Closing Argument - Mr. Whitt

   1               And it's the term "pill mill."       We heard this word

   2   from the very first time when the very first witness got up,

   3   and even before that, when the opening was done by the

   4   government.    They talked to you about pill mill.        They said

   5   pill mills here, pill mills there, pill mill, pill mill.

   6               Then they get the -- Stanley Jones when he first

   7   testifies, he tells you that -- the DEA expert tells you what a

   8   pill mill is.     And he told you that a pill mill was a pain

   9   clinic that actually dispensed medication from their facility,

 10    that that was a pill mill.       But even after that, that was

 11    clearly not the context that the government wanted.

 12                And you have to ask yourself about the word "pill

 13    mill."   What's the reason for it?       Must be a basis for it.

 14    Maybe it's in the statute somewhere.        Maybe it's in those sorts

 15    of things.    But it's not.     It's not.

 16                The reason why you hear pill mill over and over, and

 17    the reason why you continued to hear that terminology is not

 18    because they were trying to use it as a pain clinic.           It's

 19    because there's a negative connotation to that word.           There's a

 20    negative connotation to that word.        And so why not refer to the

 21    clinics as pill mills?      That way, you can start with your

 22    negative connotation in the beginning.         And that's exactly what

 23    they attempted to do.

 24                Even though they had the definition of really what

 25    one was, they expanded that definition to be a lot of things,

                           UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 99 of 238 PageID #:
                                   60853
                                                        Vol. XXXVIII, Pg. 100
                            Closing Argument - Mr. Whitt

   1    things with the red flags.      And that's where Mr. Jones talked

   2    about things that are red flags in a pill mills -- in pill

   3    mills.   What we're really talking about the pain clinics.          What

   4    we're really talking about is pain clinics.

   5                Pill mills are something that is defined after the

   6    point, after -- after all is said and done.         That's something

   7    to be said for later on, if you want to use that definition.

   8    But we know the clear definition is it's for a clinic that

   9    actually dispenses their medication.        We know this clinic never

  10    did that.   We know this clinic never did that.

  11                I do want to talk about, as far as Stanley Jones,

  12    because it started early.      And it started with the fact that he

  13    conceded several things that are very important.          And he came

  14    in and he told you-all that -- in my question of him, that it

  15    was in fact -- it's the DEA that releases -- that releases the

  16    quotas of any drug that is -- involved controlled substance

  17    medication.    It is the DEA that does that.

  18                And he also conceded that during the ten-year period

  19    leading up to the end of this -- at the end of this case, that

  20    the percentage -- that the percentage of oxycodone had gone up

  21    400 percent.    And what we mean "gone up" is, they had released

  22    400 percent more of that medication into the United States.

  23                Seems like a big number.     And the reason why he said

  24    that is because the DEA had -- it recognized the need for that

  25    medication.    The need for that medication, that's why they did

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 100 of 238 PageID #:
                                    60854
                                                        Vol. XXXVIII, Pg. 101
                            Closing Argument - Mr. Whitt

   1    it.

   2               If you remember what he said, if they wanted to cut

   3    it off at zero, they could have cut it off at zero.          They could

   4    have cut oxycodone out if they wanted to.         DEA has that power.

   5    But they didn't do that.      They upped it because there was a

   6    recognized medical need for that medication.

   7               So when we're talking about this, as we're going

   8    forward -- going forth, there was this recognized need.           That

   9    was the lens.    We're talking about the lens of today versus the

  10    lens from ten years ago or eight years ago.         It is different.

  11    We see things different now maybe than we did.

  12               But it's our job here today and your job as the

  13    jurors to see -- to see this case through lens of 2013, 2014,

  14    which is when these -- these prescribers here, these providers

  15    were actually working for these clinics.        It's important that

  16    we do that.    Not from today, because we see things different

  17    today.

  18               Also, Mr. Jones talked about, which I thought was

  19    very telling, he talked about how the changing with drug

  20    dealers in their involved -- getting involved in diversion, and

  21    that is getting involved in trying to figure out a way to make

  22    money off prescription medication.       They had gotten money off

  23    of the -- of normal, more recreational drugs, and he talked

  24    about in his experience how they tried to adapt to be able to

  25    take advantage.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 101 of 238 PageID #:
                                    60855
                                                        Vol. XXXVIII, Pg. 102
                            Closing Argument - Mr. Whitt

   1               And he said that was -- the reason why the drug

   2    dealers did that, and we talked about these drug dealers from

   3    the context of these people that were supporting people into

   4    this clinic, you've heard actually from quite a few of those

   5    people, these sponsors is what we're referring to, how they had

   6    come in and they were taking great chances, they were taking

   7    great risks, the risk of severe prosecution.         And the only

   8    reason they would do that is for the money.         And that's what he

   9    said.

  10               They do that because the motivation for the amount of

  11    money that they might be able to make is there.          And that's why

  12    drug dealer would do that, is for the money.

  13               And I want to talk to you about that, because I want

  14    to talk to you about what the proof that you heard of what

  15    Ms. Clemons made in the context of her employment at this

  16    clinic.

  17               She made $65 per hour.      They did not take taxes out

  18    on her paychecks, which means she had to pay the taxes.

  19    Ordinarily, if you have a job and they're actually taking

  20    taxes, you're actually splitting that with them.          But when

  21    you're a contract 1099 employee, you have to pay both taxes.

  22    So it's -- you have to pay a higher tax rate.

  23               Got no vacation days, no sick days, no retirements,

  24    no health insurance, have to pay that yourself, no anything,

  25    nothing.   Hardly the above-average compensation that the

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 102 of 238 PageID #:
                                    60856
                                                        Vol. XXXVIII, Pg. 103
                            Closing Argument - Mr. Whitt

   1    government said in their closing a minute ago when they said

   2    they were paid at above higher grade.

   3               The truth is, it's the exact opposite.         They were

   4    paid a lesser grade.     They were not paid any incentives

   5    bonuses.   They were told, "Oh, if you see so many patients in a

   6    day, we're going to give you an extra, you know, $500 this

   7    week."   That was not the proof.      Did not happen.     Didn't show

   8    you a single check, a single payment, a single voucher, a

   9    single nothing, because it didn't happen.

  10               So to come to this jury today and say they were

  11    making above average compensation is absolutely false and

  12    inaccurate.    It was less.    And, therefore, it also was less

  13    motivation, because as Stanley Jones told you, there's a high

  14    risk.    The punishment is high.     You're going to do that, you're

  15    going to do it for the money.       And they clearly were not doing

  16    it for the money.

  17               When we get into the actual -- and I think -- I

  18    think, ladies and gentlemen, you can pretty much figure out

  19    what my role in this was, and that every doctor that testified,

  20    I ended up being the one to cross-examine them.

  21               So that was kind of the role that I played was

  22    from -- and you're going to get some instruction where he talks

  23    about opinion testimony.      In state court, we call it expert

  24    testimony, so I'm probably going to call it that, even though

  25    that's what this court calls it, only because I've done it for

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 103 of 238 PageID #:
                                    60857
                                                        Vol. XXXVIII, Pg. 104
                            Closing Argument - Mr. Whitt

   1    30 years and I can't stop.      So I'm going to refer to them that

   2    way, because in a way, that's what they are.         But we'll refer

   3    to them as opinion testimony.

   4               But that was my role in this case.        In looking at

   5    that, one of the first witnesses that really fit that was

   6    Michael Carter.    Now, Michael Carter was an academian, as we

   7    would call, had been around, retired, was a retired nurse

   8    practitioner.    And there were a lot of very important things

   9    that he said.

  10               Of course, one of the things that he conceded, at

  11    least seven times, I believe, in his testimony was this, that

  12    he had no experience or knowledge or expertise in chronic pain

  13    management.    And he was -- actually also said he wasn't even

  14    familiar with the Tennessee Intractable Pain Treatment Act.

  15               As a matter of fact, one of the, I believe,

  16    paraphrasing a quote here, he said, "I'm not familiar with pain

  17    management.    It's not my specialty.      So I don't know all the

  18    ins and outs, but I can tell you about wound care."

  19               And he could tell you about charting, and he could

  20    tell you how to chart something from a classroom, from the

  21    academic standpoint, but he clearly had no experience in pain

  22    management.    He said he had never seen what even the files

  23    looked like until he got them -- got here in this case.

  24               And he also told you that it was his -- his

  25    experience -- I hid my water from myself -- he said it was his

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 104 of 238 PageID #:
                                    60858
                                                        Vol. XXXVIII, Pg. 105
                            Closing Argument - Mr. Whitt

   1    experience that patients will come in and tell you about their

   2    medication and that they're going to be very honest with you

   3    about that.    That was his experience.

   4               He also admitted that when he talked about the visits

   5    he did concede the fact that you -- there's one responsibility

   6    for a first time patient, and then there's a different

   7    responsibility for a follow-up patient, that is that you

   8    require -- a nurse practitioner is required to perform a

   9    physical examination on a first-time visit, but is not required

  10    to do that on follow-up visits.       We all knew that, but he

  11    confirmed that.    So he certainly had an idea of what the duties

  12    of a nurse practitioner are.

  13               But he -- when he started looking at these files, and

  14    he said that -- he admitted that there was an attempt, was his

  15    words, there was an attempt to put most of these elements in

  16    the files, but they didn't write enough in these charts to tell

  17    the full story.

  18               So he started discussing what he -- what standard of

  19    care existed in -- on behalf of these nurse practitioners.           And

  20    then before he started going through the files, he said

  21    something very telling.      And he said, in assessing these files,

  22    he defined his rubric, as referred to it, as basically a

  23    measuring stick for did the feel meet his measured standard of

  24    care.

  25               And that's what he analyzed those based upon that.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 105 of 238 PageID #:
                                    60859
                                                        Vol. XXXVIII, Pg. 106
                            Closing Argument - Mr. Whitt

   1    Did it measure up to his standard of care for files?          And we

   2    know that he reviewed about 90 files, and we know that he said

   3    absolutely none of those files met up to his measured standard

   4    of care based on the rubric of his analysis.

   5               We're going to get back to that in a minute, because

   6    it's going to be pretty important when I bring that together

   7    here in a moment.

   8               He also indicated if you didn't write it in the

   9    chart, it did not happen.      If you didn't write it in the chart,

  10    it did not happen.     Well, he also says later on, though, that

  11    there's no way you can write everything in the chart or you'd

  12    never be able to practice actually medicine.         But if it's not

  13    the chart, that it didn't happen.       So that was the purview by

  14    which he was reviewing these files.        Wasn't in the chart,

  15    didn't happen.

  16               He had previously testified in one case before.          It

  17    was a malpractice case.      Had never been a part of a criminal

  18    case -- criminal proceeding before.        And none of his testimony

  19    was directed at Ms. Clemons or the providers, because as you

  20    recall, he said that he wasn't even told who they were the

  21    names or anything else.      So he was really looking at this from

  22    the perspective of just looking at the file versus who might

  23    have been in the file or any of those things.

  24               He did admit that many of the criteria that he was

  25    looking at were best practice, because that's what every

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 106 of 238 PageID #:
                                    60860
                                                        Vol. XXXVIII, Pg. 107
                            Closing Argument - Mr. Whitt

   1    provider should do.     He admitted that he did not know all the

   2    standards for visits to a pain clinic.        He said I can't speak

   3    to that.

   4               And then he went on, and he talked about some of

   5    the -- some of these visits.      And he talked one of the ones

   6    that comes to mind first, Mr. Burns, Danny Burns, he talked

   7    about that file, because he talked about the fact that

   8    ultimately Mr. Burns and his opinion was discharged from the

   9    clinic for benzos.

  10               And then upon my cross-examination of him, I said,

  11    "Well, that's actually not a benzodiazepine.         That's actually a

  12    contributor of cocaine."

  13               He said, "Well, yeah."

  14               I said, "He was actually kicked out for cocaine."

  15               He said, "Yeah, but he had been on benzos the whole

  16    time."

  17               Y'all may remember, I started going back through

  18    those visits, and I said there's no benzos here, no benzos this

  19    month, went back the next month, no benzos.         I said, "Want me

  20    to keep going, or do you want me to tell you he never tested

  21    positives for benzos during this time?"        I said, "You were just

  22    wrong."

  23               He said, yeah, he wrong.      He was wrong how he

  24    assessed that file and how he missed -- I don't know exactly --

  25    I can't really speak for him how he was wrong about that, but

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 107 of 238 PageID #:
                                    60861
                                                        Vol. XXXVIII, Pg. 108
                            Closing Argument - Mr. Whitt

   1    the bottom line is that he was.

   2               He also said on cross-examination, he said, I have to

   3    keep telling myself -- we talked about this lens of today

   4    versus a lens of yesterday.      He said he had to keep telling

   5    himself to look at it from the lens of 2013 and 2014 because

   6    the thinking today is much different about medication than it

   7    was back then.    And that's important.      And that's important

   8    because the thinking is different.

   9               Dr. Blake testified.      Dr. Blake testified, and let's

  10    talk about Dr. Blake.     Obviously a very intelligent -- he knows

  11    pain management.     He's got a good, successful, driving business

  12    in Chattanooga.    He focuses on all of the -- all of the various

  13    modalities, the upper end modalities, we kind of call them,

  14    that is like surgeries and the injections.

  15               And he owns a clinic that actually does their own

  16    physical therapy, as you recall.       They also had their own

  17    psychologist at one time.      I think he had just lost them, but

  18    they were looking for another one.       They do all their own

  19    interoffice drug screens, whether it be the screens or

  20    confirmations.    They do all of that inside that office.

  21               And he obviously is a specialist and certified

  22    specialist in pain management.       And so he talked about trying

  23    to compare -- to compare what his clinic was to what a general

  24    pain clinic is.    And they are obviously two different things.

  25               He admitted that his toolbox -- we talked about a

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 108 of 238 PageID #:
                                    60862
                                                        Vol. XXXVIII, Pg. 109
                            Closing Argument - Mr. Whitt

   1    toolbox.   His toolbox is much larger than the toolbox that a

   2    regular pain clinic that doesn't have all the specialties and

   3    modalities that his does has.       And I think that's common sense.

   4               But the government asked him if he was familiar with

   5    the standards of the case, as far -- as standards of care of --

   6    as it applied to chronic pain management.

   7               And he said, "Yes."

   8               And the government followed up and said, "So when

   9    you're testifying going forward, are you applying these

  10    standards to your testimony?"

  11               And he said, "Yes, ma'am."

  12               And those standards of care that he were talking

  13    about were things like the pill counts, they do the pill counts

  14    every -- every time a patient comes in, they do their pill

  15    counts.    He conceded the fact that there's no requirement by

  16    law or rule that that happen, but he says and that's what his

  17    office does, and therefore that's the standard of care.

  18               He says they don't ordinarily issue pain medication

  19    on the first time.     I believe Dr. Browder's office doesn't do

  20    that either.    There's no rule that says don't do that or that

  21    you can't do that.     But that's the way he practices in a best

  22    practice standard.

  23               He says they do background checks.        He thinks that is

  24    the standard of care, to do criminal history checks, those

  25    sorts of things.     But yet there's no requirement that any of

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 109 of 238 PageID #:
                                    60863
                                                        Vol. XXXVIII, Pg. 110
                            Closing Argument - Mr. Whitt

   1    those things happen.     But that's his standard of care is what

   2    he had testified to.

   3               The electronic records, he thinks is a standard of

   4    care, because they had had them since, I think, 2000 -- well,

   5    probably even before maybe he even went.        I don't think he got

   6    out of school till 2009.      So they may have had them before

   7    then, but -- and he talked about his exams and advanced exams

   8    are the standard of care, the heightened standard.

   9               And that's important, because once again, we're

  10    talking about something called standard of care, quality of

  11    care.   That's what Michael Carter talked about was standard of

  12    care.   He talked about quality of care and best practices.

  13               He went on to -- after he analyzed these files, he

  14    came up with the same result of analysis that Michael Carter

  15    had, in that these prescriptions, none of these prescriptions

  16    in any of these files were with legitimate medical purpose in

  17    the usual course of professional practice.

  18               Now, when we cross-examined him, we talked about some

  19    things that -- and he did admit that different doctors do

  20    things different ways.      Different doctors may see when -- you

  21    know, as it applies to pain management with -- as far as MED

  22    levels, for instance.

  23               And we know that, because he said that he admitted as

  24    a partner, he and his partner had differences on that.           And he

  25    said his partner has a different tolerance for high-dose

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 110 of 238 PageID #:
                                    60864
                                                        Vol. XXXVIII, Pg. 111
                            Closing Argument - Mr. Whitt

   1    opioids than he does, because his partner was trained in the

   2    1980s or before and felt way more comfortable with that than he

   3    did than when he was trained in the late 2000s.

   4               So we know there's a difference of opinion.         We know

   5    what his opinion was, and when he was giving his opinion, is he

   6    is someone that does not -- does not regularly prescribe

   7    high-dose MED levels.     But he conceded that he had a partner

   8    that saw things different.      And people do things, do see things

   9    different in that regard.

  10               And we talk about how his partner was trained at a

  11    different time.    I asked you to kind of look at that from the

  12    scope of Dr. Larson.     Dr. Larson, who was a medical director of

  13    these clinics, obviously was an older gentleman who would have

  14    been trained at a different time, too, than what Dr. Blake was

  15    and very well comfortable with higher levels than what

  16    Dr. Blake would be comfortable with.

  17               Different minds have different approaches.         There's

  18    nothing wrong with that.      There's nothing illegal about that.

  19    It's just a different way of viewing things.

  20               There's a doctor -- I think we mentioned before,

  21    there was a doctor when I was cross-examining him, there's a

  22    doctor in Kentucky who had never given out pain prescriptions

  23    before.   Never.   Because he chose to do it a different way.

  24    Doesn't make him wrong.      It's just a different way of doing

  25    things.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 111 of 238 PageID #:
                                    60865
                                                        Vol. XXXVIII, Pg. 112
                            Closing Argument - Mr. Whitt

   1               Now, he did make a fairly big deal about the language

   2    being spoken between the clinic and Dr. Larson.          The government

   3    has kind of jumped on that again today, saying that these

   4    providers were intentionally, were intentionally disobeying his

   5    request to reduce MED levels.       And they did that.

   6               And if you recall, I think I had pointed out to

   7    you-all once before that there are different -- when you look

   8    at these charts, there are different writings on these charts

   9    that Dr. Larson would do.

  10               And I think you-all will remember this, because I did

  11    this before.    He may say "300" and circle it, he may say "300

  12    high" and circle it, or he may say "300 high" with an arrow.

  13               When you look at these charts, you're going to see

  14    that.   You're going to see what each of these means, and

  15    Dr. Browder told you that it -- by reviewing those files, it

  16    appeared that 300 high was his threshold level.          That's where

  17    he thought that it -- that was the high point of what he

  18    thought MED levels were.      That's why he didn't put the arrow.

  19    If he put an arrow down, that was an indication to lower the

  20    meds.

  21               So all these times, all these times when they're

  22    saying that these providers are intentionally, intentionally

  23    disobeying his request, that's inaccurate.         That's wrong.    And

  24    I'm going to show you one in a minute when we get into

  25    Mr. Reus' chart.     You're going to see that the previous month,

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 112 of 238 PageID #:
                                    60866
                                                        Vol. XXXVIII, Pg. 113
                            Closing Argument - Mr. Whitt

   1    it had said "300" and "high," and then it was Dr. Larson who

   2    saw him the next month.      He didn't lower it.     He kept it at

   3    300, because that was his threshold level.         So if he was

   4    telling them that high meant you needed to reduce it, then he

   5    certainly would have had the opportunity to reduce it, but he

   6    didn't do that.    He kept it there, because he didn't put an

   7    arrow.   That was -- that's the key.       It was the arrow for him.

   8               So for them -- for the government to tell you that

   9    that's what the communications from them were, is inaccurate.

  10    They weren't disobeying him.      They were doing exactly what he

  11    told them to do.     And that was the way in which he did it.

  12               They also -- we talked about this before, too.          They

  13    said -- the government used this.       They said Dr. Larson wasn't

  14    on his game that day.     They refer to him as being on his game

  15    or maybe he was on his game that day, but wasn't on his game

  16    another day.    Every time they didn't like necessarily what

  17    Dr. Larson did, they said he was off his game that day.           And it

  18    came from prosecution through the question.         It really never

  19    came from the witness.      It just came from the prosecution.

  20               But they would say that.      And that's -- I think

  21    that's a very disingenuous way of doing things.          Because I

  22    don't think it tells the tale of what Dr. Larson was doing or

  23    not doing.    You were just doing it -- seeing it through their

  24    own eyes and not through anybody else's.        That's a disingenuous

  25    way, in my opinion, to reveal that communication.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 113 of 238 PageID #:
                                    60867
                                                        Vol. XXXVIII, Pg. 114
                            Closing Argument - Mr. Whitt

   1               Also from the -- he talked about window dressing.          He

   2    talked about these files were window dressing, that -- and then

   3    when they came back as a rebuttal, he basically was telling you

   4    that everything they did was window dressing.         I talked to him

   5    about the drug screens.      What did he tell you about the drug

   6    screens?   I said, "How many do you have to have a year?"

   7               "Two."

   8               "How many did they have?"

   9               "Well, 10 to 12," I believe is what he said.

  10                I said, "Now that would be window dressing if you

  11    were only doing two a year, the very bare minimum.          Right?"

  12               "No.   This is window dressing here because they're

  13    doing too many."

  14               Makes no sense.

  15               I asked him, "Well, what about this window dressing

  16    you're saying when Ms. Clemons on multiple occasions with

  17    multiple patients asked for a full blood count panel to make

  18    sure of how the organs were reacting?"

  19               "That's window dressing."

  20               "How is that window dressing if it's for the safety

  21    of the patient?"

  22               "Well, it's just for window dressing."

  23               Couldn't give us an accurate answer to that.          He just

  24    said it was window dressing.

  25               I said, "And when they then -- when the person still

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 114 of 238 PageID #:
                                    60868
                                                        Vol. XXXVIII, Pg. 115
                            Closing Argument - Mr. Whitt

   1    wouldn't go get that blood panel test, all of a sudden then

   2    there was the threat that they would actually reduce the

   3    medication if they didn't get it.       Is that window dressing

   4    too?"

   5               He said, "Yeah."

   6               That doesn't make any sense.       And then when

   7    Ms. Clemons actually did reduce -- actually did reduce an MED

   8    level for not getting that done, it was for the safety of the

   9    patient.   There could be no other reason why that would do

  10    that.   If this was what the government wanted you to think that

  11    it was, she wouldn't have cared two whatevers, iotas about

  12    that.   They wouldn't have.     She would have said, "Well, just

  13    keep your medication then.      I'm not even going to -- I'm not

  14    even going to try to -- it's no concern to me if you don't want

  15    to take that test.     Don't take the test."

  16               But that's not what was going on.        There was care

  17    being given.    There was activities being given.        There were

  18    referrals being given.      But every time we addressed one of

  19    those, it was window dressing.       It was window dressing.      When

  20    you kick -- when she kicked 200 -- or 200 or so people out of

  21    the clinic, it was window dressing.        Just because to protect --

  22    they were just protecting the clinic by kicking the people out

  23    of the clinic.

  24               I submit to you that that is just absolutely an

  25    inaccurate argument.     That is not reflective of what was going

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 115 of 238 PageID #:
                                    60869
                                                        Vol. XXXVIII, Pg. 116
                            Closing Argument - Mr. Whitt

   1    on.   And it makes no common sense why you would kick hundreds

   2    of people out of the clinic when you know how much it is -- I

   3    mean, if this were just all about money, and clearly it wasn't

   4    to them, they weren't making them money, if it was all about

   5    money, then they would -- that's an extra $300 per visit times

   6    200 people that she kicked out.       That's not what that was.

   7                So we get into -- with -- oh, before I do this,

   8    Dr. Blakely also had testified and he had talked about how the

   9    300 MED level, that he had checked around the area, and that

  10    seemed to be the standard area.       You'll recall his testimony

  11    about that.    So there's a reason why that number also then

  12    carried into Dr. Larson when he had taken over to the clinic.

  13                Dr. Browder testified.     And Dr. Browder, also very

  14    educated, had been around a long time.        I think retired back in

  15    2018.   But had a lot of experience.       National award winning, as

  16    you were told, pain management clinic.        We went through a

  17    numerous amount of slides with Dr. Browder.         We talked about

  18    how he then assessed the clinics.

  19                And if you recall -- I'm here behind the screen where

  20    I can't see it, so I'm going to move over here.          You recall the

  21    clock that he gave you.      And the clock is what he used in an

  22    effort to evaluate these cases.       And you evaluate on the issue

  23    of legitimate medical practice in the usual course of --

  24    legitimate medical purpose in the usual course of professional

  25    practice.   And he did that.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 116 of 238 PageID #:
                                    60870
                                                        Vol. XXXVIII, Pg. 117
                            Closing Argument - Mr. Whitt

   1               And we got a few of those slides here.         Well, I did

   2    have.    Oh, thank you.   Hiding.

   3               I want to go over a few of these that we talked

   4    about, and then we'll get back to the clock.         He talked about

   5    some general concepts.      We talked about the treatment

   6    modalities.    And so we've heard about those treatment

   7    modalities, and that is heat, ice, physical therapy, home

   8    stretching, durable medical equipment, for instance, TENS

   9    units, back braces, knee braces, those sorts of things,

  10    nonopioids, which is NSAIDs, those sorts of things, opiates and

  11    opioids, and then the more serious, more invasive maneuvers,

  12    the basic injections, invasive procedures, surgical

  13    intervention, those sorts of things.        Those are the modalities.

  14               And what we know is, and this is kind of the back to

  15    the difference in the toolbox that Dr. Browder and Dr. Blake

  16    had this clinic didn't, is this clinic certainly offered heat,

  17    ice, stretching.     You saw this throughout the charts,

  18    throughout the charts.      Of course, it was window dressing to

  19    Dr. Blake, but you saw it throughout the charts.          You saw TENS

  20    units.   You saw braces.     You saw where people were either being

  21    given other nonopioid medication, and, of course, the opiates

  22    and opioids.

  23               These things we know this clinic didn't offer, but

  24    every other one that they did.       They didn't offer it, because

  25    they were not -- they had no expert that could do those sorts

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 117 of 238 PageID #:
                                    60871
                                                        Vol. XXXVIII, Pg. 118
                            Closing Argument - Mr. Whitt

   1    of procedures.    So this is all that they had.       And they offered

   2    all of those, and they actually administered all of those.

   3               Also, he looked at legitimate medical purpose, and he

   4    said that it is one or more generally recognized indications

   5    for the use of a controlled substance prescribed for a

   6    therapeutic purpose and used in the context of a

   7    practitioner/patient relationship.

   8               One or more generally recognized indications, that is

   9    pain, for pain, is certainly a recognized understood case.           And

  10    once again, and for the therapeutic purposes of fixing that

  11    pain, of relieving the suffering, and used in the

  12    practitioner/patient relative.       Clearly those things occurred

  13    at this clinic.

  14               Usual course of professional practice, individual

  15    acting as a health-care practitioner engaged in health-care

  16    activities to render medical treatment.

  17               He talked about the activities.        He talked about the

  18    things that were going on, and we're going to go through a

  19    couple of these charts.      Bore you a little bit.      But he talked

  20    about those things, those activities.

  21               And -- but he also talked about the standard of care,

  22    and we put this up at that time.       Standard of care is

  23    distinguished from usual course of professional practice.

  24    Standard of care is terminology affiliated with quality of

  25    care.   That is inside or outside the standard of care generally

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 118 of 238 PageID #:
                                    60872
                                                        Vol. XXXVIII, Pg. 119
                            Closing Argument - Mr. Whitt

   1    relates to malpractice cases.       The usual course of professional

   2    practice means doing the things a health-care practitioner

   3    would generally do in accordance with the generally accepted

   4    practices in place at the time of prescribing.         It does not

   5    equate to the constant use of best practices or gold standard.

   6               That's going to be important.       And the reason that's

   7    important is because you're going to be receiving jury

   8    instructions.    This Court is going to instruct you, and as a

   9    part of instructing you, one of those issues is going to be on

  10    standard of care.

  11               And first of all, I do want to say this, you were

  12    first showed earlier this morning, you were showed a slide here

  13    by the government that shows for a particular crime is the

  14    legitimate medical purpose in the usual course of professional

  15    practice, and then it said, comma, or beyond the scope of

  16    something medical practice or something like that.

  17               Never seen that language before.        I don't believe

  18    you're going to see it in any jury instruction from when this

  19    Court instructs you.     I have not seen that language before.        I

  20    believe all you're going to see is legitimate medical

  21    practice -- I mean, legitimate medical purpose in the usual

  22    course of professional practice.       That's what you're going to

  23    see.   That's going to be the standard.

  24               But what you're going to also be advised by the Court

  25    is, the law is, you have heard the phrase standard of care used

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 119 of 238 PageID #:
                                    60873
                                                        Vol. XXXVIII, Pg. 120
                            Closing Argument - Mr. Whitt

   1    during the trial by several witnesses.        When you go to see a

   2    medical practitioner as a patient, the practitioner must treat

   3    you in a manner that meets the applicable standard of care that

   4    practitioners of similar training would have given to you under

   5    the same circumstances.      If the practitioner fails to provide

   6    you with that care, the practitioner may be found negligent in

   7    a civil lawsuit.

   8               This case is not about whether the defendants acted

   9    negligently or whether they committed malpractice.          Rather, in

  10    order to find a defendant guilty, you must find that the

  11    government has proved to you beyond a reasonable doubt that the

  12    defendants' actions were not for a legitimate medical purpose

  13    in the usual course of professional practice.

  14               So we told you when Dr. Browder, when he got up to

  15    testify, that this is not a standard of care case.          And yet

  16    Michael Carter got up and said this is a standard -- my

  17    standard of care, as whether or not it meets the rubric of my

  18    standard of care.     Dr. Blake testified over and over about his

  19    concept or idea of what the standard of care was.

  20               But yet standard of care, and we refer to that also

  21    as quality of care, because some is higher than the others,

  22    that's not what this case is about.        It's not about the

  23    standard of care and whether or not somebody might have dipped

  24    below on a particular chart or on a particular day, below the

  25    standard of care.     That's not what this -- this is a criminal

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 120 of 238 PageID #:
                                    60874
                                                        Vol. XXXVIII, Pg. 121
                            Closing Argument - Mr. Whitt

   1    proceeding.    This is not a civil case where -- of malpractice

   2    or otherwise.    And you're being told that by this Court.

   3               This is something entirely different.         This is when

   4    you quit becoming a healer and you at some point become a

   5    dealer.   That's what this case is about.       It is not about a

   6    standard of care and that's exactly what the government's

   7    witnesses testified from was the standard of care of what it

   8    was, and that they violated the standard of care.

   9               This is different.     And it should be different.

  10    You're asking -- you're being asked to judge on a

  11    criminal-standard basis, beyond a reasonable doubt, whether or

  12    not Ms. Clemons has violated the law in that regard.          And you

  13    should use the appropriate standard.        And that is, was it with

  14    legitimate medical purpose, and was it in the use of -- in the

  15    usual course of professional practice.

  16               Also, in assessing that, there's another instruction

  17    that follows that regarding the state of mind.         I believe

  18    government may have referred to it briefly, but it says,

  19    "Ordinarily, there is no way that another person's state of

  20    mind can be proved directly, because no one can read another

  21    person's mind and tell what that person is thinking.          But a

  22    defendant's state of mind can be proven indirectly from the

  23    surrounding circumstances.      This includes things like what the

  24    defendant said, what the defendant did, how the defendant

  25    acted, and any other factors, circumstances in evidence that

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 121 of 238 PageID #:
                                    60875
                                                        Vol. XXXVIII, Pg. 122
                            Closing Argument - Mr. Whitt

   1    show what was in the defendant's mind."

   2                So what did Ms. Clemons -- when you saw her charts,

   3    you saw her requesting multiple times for blood counts, you saw

   4    her kicking patients out of this clinic, you saw her reducing

   5    MED levels for various reasons because they didn't get the MRI,

   6    because they wanted a new MRI, because they failed drug screens

   7    obviously, she kicked them out without hesitation.          That's the

   8    circumstances that we're dealing with.

   9                And the government would have you believe that's

  10    nothing but window dressing, nothing but window dressing.           It's

  11    significantly more than window dressing.

  12                I do also want to talk to you about the good faith

  13    that the government has told you you should ignore.          I'll read

  14    that one again.    "If a nurse practitioner prescribes a drug in

  15    good faith in the course of medically treating a patient, then

  16    the nurse practitioner has prescribed the drug for legitimate

  17    medical purpose in the usual course of accepted medical

  18    practice that she has prescribed that drug lawfully.

  19                "Good faith in this context means good intentions and

  20    an honest exercise of professional judgment as to a patient's

  21    medical needs.    It means that the defendant acted in accordance

  22    with what she reasonably believed to be proper medical

  23    practice.

  24                "In considering whether a particular defendant acted

  25    with legitimate medical purpose in the course of usual

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 122 of 238 PageID #:
                                    60876
                                                        Vol. XXXVIII, Pg. 123
                            Closing Argument - Mr. Whitt

   1    professional practice, you should consider all the defendant's

   2    actions and circumstances surrounding it."

   3               It's exactly what we're talking about with

   4    Ms. Clemons.    You should do exactly that.       You should see the

   5    things that she was doing with these patients each and every

   6    time that she met with them.

   7               No defendant has to prove to you that she acted in

   8    good faith.    Rather, the burden of proof is on the government

   9    to prove to you beyond a reasonable doubt that the defendant

  10    acted without a legitimate medical purpose outside the course

  11    of professional practice.      We don't have to prove that she did.

  12    The burden is on the government.       We don't have to prove

  13    anything, but yet here we are.

  14               And I'm telling you that good faith applies in this

  15    case.   It clearly applies.     It is not something that you should

  16    ignore.   The judge is going to instruct you to this, and it's

  17    not something you should ignore.

  18               I want to get into a few of the charts from the

  19    standpoint of -- I'm going to kind of combine two things and do

  20    it this way.    We're going to combine talking about some of

  21    these death-related charts, and in that context, try to show

  22    you and go through a little bit of what we've done with the --

  23    with going through clock that Dr. Browder and Mr. McCoy had

  24    gone through.

  25               And I have missed out on talking about Mr. McCoy's

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 123 of 238 PageID #:
                                    60877
                                                        Vol. XXXVIII, Pg. 124
                            Closing Argument - Mr. Whitt

   1    testimony.    And one of the reasons why I wanted to save a

   2    little bit of that, because Mr. McCoy was up here over the

   3    course of a couple of days, and he testified about a lot of

   4    things.   He testified that his analysis of these cases was

   5    similar to Dr. Browder's, in that how he viewed and how he set

   6    out to assess these cases.

   7               But he was asked a few questions, and he was -- and

   8    the government has brought up today this issue of subjective

   9    versus objective.     And they tried to say, well, he's changed

  10    his mind about this or he changed his mind about that.           I

  11    submit to you, that if you listen to what he was saying, what

  12    he was testifying to, the difference between subjective and

  13    objective is, he was very clear to the fact that it was

  14    objective from the standpoint he certainly had rendered an

  15    opinion before ever met two of the defendants.

  16               I know he told you he -- it was a chance meeting, it

  17    wasn't a planned meeting, that he ran into them and he asked

  18    them a couple of questions.      But he already rendered his

  19    opinion well in advance before he ran into those -- ran into

  20    the ladies that day.

  21               But he said that subjective is because everything is

  22    subjective when you kind of look at a chart.         And it kind of

  23    makes sense when you think about it, that is that if you're a

  24    provider or if you're a nurse or whatever and you're looking at

  25    one of these charts, you're basing it on, obviously, the

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 124 of 238 PageID #:
                                    60878
                                                        Vol. XXXVIII, Pg. 125
                            Closing Argument - Mr. Whitt

   1    information that you're getting, but you're also basing it on a

   2    radiologist's opinion who has given you something and you may

   3    be getting a record from someone else, so it's subjective from

   4    the standpoint -- or there's other opinions have been injected

   5    into that process.

   6                And then he's given -- and then he said, "Well, I'm

   7    giving you my opinion.      So if it's my opinion, it's subjective.

   8    It might be base on objectivity, but it's my subjective

   9    opinion."

  10                That's where it went south.      That's all that ever

  11    was.   It meant nothing.     It was all the same standard.       It was

  12    all an objective review.      It was all an objective review.

  13                So -- but then they played, and they tried to end

  14    with him by playing a little game on whether or not he had

  15    called these -- called these clinics pill mills.          And you

  16    wondered why they had to do that, because what happened is, is

  17    they had gone back, and way back when in this case, and tried

  18    to hire him to be the one to give analysis to you.          That's what

  19    the government was doing.      And in that analysis or in that --

  20    or in that request for analysis, he sent them an e-mail back

  21    declining to do that.     And merely referenced what the

  22    government had already referenced to him about the Hofstetter

  23    pill mill case.

  24                They didn't ask you that question, though.        That's

  25    not the question they asked.      They presented that in a fashion

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 125 of 238 PageID #:
                                    60879
                                                        Vol. XXXVIII, Pg. 126
                            Closing Argument - Mr. Whitt

   1    when they asked him, is, did you call -- you recall referring

   2    to these places as pill mills?       Totally different question.

   3    Totally different question.

   4               Why did they do it?      Ask yourself, why did they do

   5    that?    They wanted you to think that he at some point in his

   6    time had called this places pill mills.        That's what they

   7    wanted you to think.     No idea how they were going to pull that

   8    off, and they didn't, but that's what they wanted you to think.

   9    There's no other reason to bring that up.         Why even bring that

  10    up?   Whey even bring up the fact that they had tried to hire

  11    him on their side?     One of those things that makes no sense.

  12               Another thing that makes no sense, the repetitiveness

  13    of referring to talking about the Waffle House on one side and

  14    the adult bookstore on the other side, which they would refer

  15    to it -- call it the porn shop, or the porn store -- the porn

  16    store.   No significance to that whatsoever.        No significance to

  17    that whatsoever.     That happened to be the store that was next

  18    door.

  19               But yet you get flooded with that.        You get flooded

  20    with that.    Remember what we talked about at first?        We talked

  21    about, you know, how the -- that the superfluous use of pill

  22    mills.   Pill mill, pill mill, pill mill, pill mill.         Porn

  23    store, porn store, porn store.

  24               It's this effort of the government to get you to try

  25    to see something that it's not.       Almost subliminal to get you

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 126 of 238 PageID #:
                                    60880
                                                        Vol. XXXVIII, Pg. 127
                            Closing Argument - Mr. Whitt

   1    to believe that this is negativity revolving around this area,

   2    when it has nothing to do with anything.

   3                It has absolutely nothing to do with anything, that

   4    there was an adult bookstore next to this location.          Nothing.

   5    Has nothing to do with legitimate medical purpose.          It has

   6    nothing do with usual course of professional practice.

   7    Nothing.

   8                The charts -- the death-related charts that they

   9    talked about -- the first one was Carolyn Hayes.          I'll be

  10    relatively brief with Ms. Hayes, although I certainly have some

  11    opinions on that.     Because Ms. Hayes passed away almost two

  12    years before these ladies became involved in this clinic, year

  13    and a half, two years, whatever it was.        However, I do want to

  14    bring up a few of the things about the -- that particular case

  15    that you may obviously remember.

  16                And if you recall, Ms. Hayes was the lady that

  17    went -- she had court on that particular morning, and she went

  18    to court.   She had lived with Ms. Shockley.        But she went to

  19    court, and she had some episode at court where she fell down or

  20    almost fell down, almost passed out, or something.          That's kind

  21    of unclear from the paperwork.       But then they took her to the

  22    hospital.

  23                And then Dr. Robbins came in and testified about how

  24    he had given her Narcan, because she appeared to be out of it

  25    when -- by the time that he had seen her.         And so they gave her

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 127 of 238 PageID #:
                                    60881
                                                        Vol. XXXVIII, Pg. 128
                            Closing Argument - Mr. Whitt

   1    the Narcan.

   2               And you remember what he did, though?         He gave her

   3    the Narcan, and then he instructed her -- and he instructed her

   4    to use your medication, you know, go home and use your

   5    medication as prescribed, and he underlined it twice.           And I

   6    asked him why he underlined it twice.        Well, wanted her to know

   7    to use it as prescribed.      But he told her to go ahead and use

   8    that medication and go home.

   9               Well, what we know, if you believe Ms. Shockley is,

  10    of course, Ms. Shockley said that she made it home about noon.

  11    Well, we all know that that wasn't right, because she was at

  12    the hospital till four o'clock in the afternoon.          But

  13    Ms. Shockley said she came home about noon.

  14               Ms. Shockley said that she was given a ride home by a

  15    man that she knew him to -- her to have drug activities with.

  16    Yet the hospital record, if you saw, that it was a

  17    sister-in-law, family member, a female family member is the one

  18    that actually took her home.      So can't say who is telling the

  19    truth.   None of us will ever be able to do that.

  20               But here's what you can do.       You can, if she realized

  21    that she got home, allegedly, she -- according to Ms. Shockley,

  22    that they snorted pills when she got home.         And you know that

  23    she was with -- you know that that's not the way they were

  24    prescribed.    We know that.    But we also know that by the time

  25    she gets home, she's been with a man that she had done drugs

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 128 of 238 PageID #:
                                    60882
                                                        Vol. XXXVIII, Pg. 129
                            Closing Argument - Mr. Whitt

   1    with, according to Ms. Shockley.       We don't know where those

   2    pills came from.     We don't know where any of that medication

   3    came from, that she was there.

   4                And under the instruction, it has to be -- the

   5    causation of death has to be the actual prescription, the

   6    actual prescription.     There's no way in the world, kind of like

   7    the Reus case we're going to talk in a minute, there's no way

   8    in the world to know where those drugs came from.

   9                Was that prescription from this clinic?        Was it

  10    prescription from the other folks that are in that house, all

  11    of which were admitted drug users who said that they regularly

  12    traded back and forth?      Was it the man that had given her this

  13    ride home, belonged to him?      Was it this -- the family member

  14    who we don't really know was there at the hospital with her?

  15    No way to know that.     No way to know that at all.

  16                But the second case I want to talk about -- and the

  17    government is right, they haven't -- they haven't used that as

  18    a substantive count or anything here -- is the Joseph Russell

  19    case.   And I bring that up because very clear, very clear what

  20    happened in Mr. Russell's case, other than by taking medication

  21    that didn't belong to him, and taking -- that he wasn't even

  22    prescribed to with the benzos, but also there was a note --

  23    there was a note on that -- on his nightstand.

  24                If you remember the pictures, there was a picture of

  25    the belt.   Showed you the picture of the body of Mr. Russell,

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 129 of 238 PageID #:
                                    60883
                                                        Vol. XXXVIII, Pg. 130
                            Closing Argument - Mr. Whitt

   1    and there was a belt there that would have been used to inject.

   2    And we know in fact that he did -- that he was an IV drug user,

   3    because Mr. -- Dr. Lochmuller testified, who did the autopsy of

   4    Mr. Russell, that there were all sorts of sediments of stuff

   5    that indicated, you know, IV use.       So we know he was an IV

   6    user.

   7               But we know from that note on the nightstand that it

   8    was -- the girlfriend had said, "Here's the Rs," the Roxies,

   9    "please be careful."     So we know where that medication came

  10    from.   So not that that one matters, it's not charged, but it

  11    matters from the standpoint that this was the behavior, this

  12    was the behavior of Mr. Russell, and it was not the medication

  13    that was prescribed to him by the clinic.

  14               I do want to talk about Anna Vann-Keathley.         Now this

  15    is where I'm going to kind of go into the clock a little bit.

  16    I'm going to talk about Ms. Vann-Keathley relatively shortly.

  17    Once again, Ms. Clemons never saw her.        But I do want to use

  18    this as the means by which, if I can, make this a little bit

  19    smaller, to show what we -- what we were doing.

  20               Now, Ms. Vann-Keathley was at the clinic a very short

  21    period of time.    Only made a few visits there.       But what I want

  22    to do, if you remember what Dr. Browder, and then had said, is

  23    you start here at the physical -- I mean, at the history and

  24    the physical evaluation, and we know from the -- and by the

  25    way, this is Exhibit 922, I'm guessing, is what we've written

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 130 of 238 PageID #:
                                    60884
                                                        Vol. XXXVIII, Pg. 131
                            Closing Argument - Mr. Whitt

   1    down here.    I hope that I'm right about that.

   2                Anyway, on Page 6, so -- and like I said, we're not

   3    going to go through this whole thing.        But this is an

   4    indication of what you can do.       And this is what we've done --

   5    or what I've done in this case.       There was a request for

   6    medical records in there.      That's part of the history and

   7    physical evaluation.

   8                On Page 38 through 40, there's the initial patient

   9    interview showing prior treatment modalities and the pain

  10    history.

  11                Page 41 is the MRI, so we know that we're -- a

  12    history and a physical evaluation.       We know that these are the

  13    things on there that are being performed.         They're being

  14    performed.    There is the physical examination, you have to look

  15    at actually the Pages 38 through 40 to see, but you'll see that

  16    there was a physical examination being done, as would have been

  17    required.    And so -- and once again, requests for medical

  18    record and otherwise.

  19                Then we get down to the risk assessment and treatment

  20    plan.   There was two separate DASTs done.        But there's more

  21    than DAST.    Risk assessment is more than that.       Okay.   It's not

  22    just a DAST.    There's -- here, there was the pharmacy and

  23    prescription drug profile done.       That's part of risk

  24    assessment.    That's absolutely part of that.       And that was done

  25    on Page 42.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 131 of 238 PageID #:
                                    60885
                                                        Vol. XXXVIII, Pg. 132
                            Closing Argument - Mr. Whitt

   1               Then you have on Page 39, there's the initial

   2    treatment plan, including the request for a new MRI in the

   3    treatment plan.    And on Page 75 through 77, that's the new

   4    patient drug screen, which means when that patient came in,

   5    when Ms. Vann-Keathley came in, she was administered a urine

   6    screen that would have then -- of course, almost all the time

   7    they sent those off for confirmations.        Didn't always get them

   8    back, and we'll talk about them here in a minute.

   9               Then we refer to over here on the informed consent

  10    and treatment agreement, we have two different ones here.           So

  11    clearly, clearly that was a part that was engaged here in

  12    this -- the activities here between the provider and the

  13    patient.

  14               The periodic review of the plan and ongoing risk and

  15    monitoring.    And we talk about that here in 35, 36.        That's her

  16    first follow-up.     She got the updated MRI for the treatment

  17    plan from Methodist medical center.        First -- well, that's when

  18    she got the MRI was -- 4/23 is the first follow-up visit.           And

  19    she got her drug test, a PMP was checked.         Treatment plan was

  20    gone over.

  21               Also Dr. Larson sees the patient for following drug

  22    tests reviewed, PMP marked as no data.        He notes, however,

  23    osteophyte impinges on L4 nerve root as rational for opioid

  24    use, continues the plan.      Once again, that's the basis, that's

  25    the basis for which the pain medication was prescribed, was the

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 132 of 238 PageID #:
                                    60886
                                                        Vol. XXXVIII, Pg. 133
                            Closing Argument - Mr. Whitt

   1    client's description of pain, along with a very clear

   2    radiologic support as well.

   3                Patient pregnancy test was done on that occasion.

   4    Patient advised that the clinic would no longer prescribe

   5    benzos or Valiums to her.      So they cut -- that's when they just

   6    eliminated those from her practice.        If you remember during

   7    about this time, we saw multiple files where they were being --

   8    where benzos were being removed.       I think we've heard from

   9    several experts why they would do that.        They don't always act

  10    as a good sandwich, if we remember that.        Sometimes it's a bad

  11    sandwich.

  12                So they removed her from the benzos.       Once again,

  13    there's a safety issue.      Once again, it's medical decisions

  14    that's being made by these providers to do that.          This is part

  15    of the patient provider relationship here.         The activities that

  16    we see that is part of medical decision-making to make these

  17    decisions.    It's not just willy-nilly window dressing.         These

  18    are decisions that are being made.

  19                The use of referrals.     Here we had the referral for

  20    the MRI.    Also in Page 45 through 47, there's a request for

  21    TennCare, for prior authorization.       And then looking to place

  22    patient on long-acting medication, and TennCare approved that.

  23                The medical chart showing that provider relationship

  24    that I was just talking about, that's the -- that's basically

  25    the entirety of what's in there.       That's what I'm talking

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 133 of 238 PageID #:
                                    60887
                                                        Vol. XXXVIII, Pg. 134
                            Closing Argument - Mr. Whitt

   1    about, this provider/patient relationship and all these things

   2    that go together to combine.

   3               Then we get up to the top.       So was there one or more

   4    generally recognized indications for the use of a controlled

   5    substance?    And clearly there was.     We knew there was touching

   6    on the nerve root at the T4.      We know there was MRI, even a new

   7    MRI from Methodist Medical Center to update that, and that

   8    there was the claim of pain, and that's why she was given a

   9    prescription.    And that is with legitimate medical purpose

  10    acting in the usual course of professional practice.          That's

  11    what it is.

  12               Now, the government would have you believe that that

  13    standard of care is lower than what their experts believe, but

  14    the activities are there.      The practice is there.      The

  15    decision-making is there.      The provider/patient relationship is

  16    there.   All of those things are contained in there.         This is

  17    not a malpractice case.      This is not a standard of care case.

  18    This is legitimate medical purpose.        That's what this is in the

  19    usual -- acting in the usual course of professional practice.

  20               Ms. Boling -- only two more of these.         Ms. Boling

  21    similarly -- that's hard to see, isn't it?         All right.    I'm

  22    going to have to do fancy reading.       I don't even think these

  23    glasses are going to magnify it to help me out here.

  24               I'm going to start here.      I won't necessarily go

  25    through each and every one of them.        But we start here with the

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 134 of 238 PageID #:
                                    60888
                                                        Vol. XXXVIII, Pg. 135
                            Closing Argument - Mr. Whitt

   1    history and physical evaluation.

   2               Once again, the reason I'm doing this, the reason I'm

   3    doing this is not to go back through the chart again.          The

   4    reason I'm doing this is to show you the manner in which

   5    Dr. Browder and Mr. McCoy assessed these files, which is

   6    different and contrasted from the situation or from the

   7    analysis that Michael Carter and Dr. Blake did.          Because it is

   8    different.    And the reason it's different, because once again,

   9    it's not a standard of care case.       It's not a malpractice case.

  10    It's a criminal case.

  11               So we got the history and physical evaluation,

  12    request to prior pain provider to get records.         For request,

  13    they had the prior imaging, lots of prior imaging from 2006,

  14    2008, 2010, 2012.     Tear in shoulder, and that was verified by

  15    the office.    The office went and verified that and marked it

  16    was verified.    So it's not window dressing.

  17               Initial patient interview showing the prior treatment

  18    modalities and the pain history.       Talked about all those

  19    things.   Once again, there was an examination that was

  20    performed.    Physical examination, as would have been required.

  21               Then we get to the risk assessment and treatment

  22    plan.   There was a DAST, a pharmacy prescription drug profile

  23    again that we got.     Once again, it goes towards that risk

  24    assessment.    And then a treatment plan was showing extensive

  25    counseling regarding her previous use of a drug.          And that was

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 135 of 238 PageID #:
                                    60889
                                                        Vol. XXXVIII, Pg. 136
                            Closing Argument - Mr. Whitt

   1    actually in the treatment plan.

   2               And they gave her a new drug test and a report.

   3    Obviously, then she has also signed the informed consent and

   4    treatment agreement.     And then they had a periodic review.

   5               And one of the important things that -- in this

   6    particular case, in this periodic review is they immediately --

   7    on the first follow-up visit, they immediately began weaning

   8    her off of the benzos.      She had been given previously at the

   9    other clinic, she had been getting 60 of those a month.           After

  10    that first month, they knocked her down to 30.         The very next

  11    month, they moved it down to 15.       And the very next month, they

  12    cut her off at zero.

  13               Medical decision-making for the benefit of the client

  14    to do no harm to the client.      You don't just ordinarily take

  15    somebody off that quickly of benzos.        But you do that because

  16    it can be dangerous.     Right?   We know that from what the

  17    doctors have testified to.      So they took it and they cut it off

  18    over the course of 90 days, and then they removed her from the

  19    benzos.   There's nothing window dressing about that, folks.

  20    Not one thing about that is window dressing.

  21               Subsequent visits, talked about how morphine had

  22    upset her stomach.     There was some changes being made.        Oh,

  23    yeah, there's an important one, January 13 of -- visit.           She

  24    saw Ms. Clemons and said that she had ran out of medication and

  25    taken a morphine pill.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 136 of 238 PageID #:
                                    60890
                                                        Vol. XXXVIII, Pg. 137
                            Closing Argument - Mr. Whitt

   1               And -- but as part of that provider relationship,

   2    that patient/provider relationship, she was actually honest

   3    about that.    And she told her that she had taken that

   4    medication.    So it wasn't any surprise by her volunteering that

   5    information that the following month's confirmation, when it

   6    came back, showed there was morphine in there.         Well, she told

   7    her it was going to be there.

   8               So she came back, but then -- so came back in the

   9    following month in February.      She sees Ms. Clemons.      That's

  10    when she -- that's confirmed.       And here's what they're doing,

  11    they're trying to help her find an orthopedic surgeon.           Talking

  12    about her PCP is.

  13               Because for the couple of months there, she's trying

  14    to find with her BlueCare, I believe is what she had -- yes,

  15    she's trying to find it with BlueCare, which was the Medicaid.

  16    She was trying to find somebody that would do her surgery, her

  17    shoulder surgery.     She's trying to find somebody to do that,

  18    and was having some difficulties, somebody taking her

  19    insurance.

  20               So she was working, they were -- this coordination of

  21    care that we talked about, how the clinic with the PCP and her

  22    insurance trying to get together to find somebody to find the

  23    right referral to somebody that would take it.

  24               So that's what was going on, once again, during these

  25    visits.   And keep in mind, on these follow-up visits, it

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 137 of 238 PageID #:
                                    60891
                                                        Vol. XXXVIII, Pg. 138
                            Closing Argument - Mr. Whitt

   1    doesn't have to be physical examinations, yet almost every time

   2    there still was some type, almost every time.         Not every single

   3    time, but almost every time, there was still physical

   4    examinations when they needed to do none.

   5               And the use of referrals, we just talked about that.

   6    There were lots of referrals.       The medical chart, we know it

   7    showed -- clearly showed provider/patient relationship, because

   8    they actually had developed a relationship to the point where

   9    obviously the patient felt comfortable enough to share that she

  10    had taken a pill that she wasn't supposed to.         She was

  11    counseled on that.     It was documented in the file, all those

  12    things were done.

  13               Because those things happen.       Every doctor that got

  14    up and testified would tell you that those things happen.           You

  15    know, you're going to have somebody that takes their friend's

  16    pill, that takes their neighbor's pill, that takes their

  17    spouse's pill on occasion.      It's going to happen.      And you have

  18    to counsel them.     It's the best thing as a provider is what you

  19    do, you counsel them on that.       And this was the first time that

  20    they had ran into that, to that particular issue.

  21               And so we had the one or more generally accepted

  22    indications for the use of controlled substance, that is for

  23    the shoulder problem, which was confirmed by November 21st,

  24    2013, tear in the shoulder.

  25               So once again, the practices that these providers

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 138 of 238 PageID #:
                                    60892
                                                        Vol. XXXVIII, Pg. 139
                            Closing Argument - Mr. Whitt

   1    showed, the interaction between them was not a case of window

   2    dressing.    Might there have been things better that they could

   3    have done?    I'm sure they could.     I'm sure -- almost

   4    everybody -- I'm going to sit here when I leave here today

   5    wishing I had done that.      Everybody is going to do that.       You

   6    wished you had done better.

   7                But you have to look at the -- you have to look at

   8    what they did.    And they certainly did in good faith to try to

   9    help their patient, to try to make changes, to make medical

  10    decisions for their patient.

  11                Folks that are making medical decisions, that's not

  12    drug dealers.    These -- those are two totally separate things.

  13    They're healers, not dealers.       That's what they're doing.      And

  14    that's clear from these files that's what they're doing.

  15                The last one I want to talk to you about is Mr. Reus.

  16    And I want to do that for a couple of reasons.         First of all,

  17    when -- I didn't want you to just take my word for it when I

  18    told you a minute ago that in the Reus file I was going to show

  19    you about the 300 high doesn't necessarily mean that Dr. Larson

  20    intended on lowering it.

  21                Here is the -- this is the January -- this is a

  22    January visit where Holli Carmichael -- where Holli Carmichael

  23    had seen Mr. Reus.     You can see that, and you can see here

  24    where "high 300," and it was circled.        Everybody see that?     So

  25    that's January of '14.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 139 of 238 PageID #:
                                    60893
                                                        Vol. XXXVIII, Pg. 140
                            Closing Argument - Mr. Whitt

   1                I'm going to move you to the very following month,

   2    February of '14.     And it's Dr. Larson.     And if you can --

   3    almost got it straight to the 300, did not lower.          Did not

   4    lower it.   If he was so frustrated by these folks doing this,

   5    why this?   Why didn't he lower it?

   6                The reason is, is because the clear indication of the

   7    practice and communication between Dr. Larson and his providers

   8    were, it's the arrow is what matters.        That's the way he did

   9    it.   That's not -- that's the reason.       The 300 was his comfort

  10    level, just like Dr. Browder said that it was.         Because you can

  11    see from the files that that's where they are.

  12                And with Mr. Reus, I'm -- we've heard a lot about

  13    Mr. Reus' file, so I'm throwing that up there -- oh -- but I

  14    want to get straight to a particular part of this, and I'm not

  15    going to go through all of these, it's the same that we had

  16    seen, but I do want to get to something.

  17                Mr. Reus' last visit was September 8th,

  18    September 8th.    I want to go to a June 30 visit.        We talked

  19    about this.    We talked about this at one time.       And then I had

  20    a witness up there that didn't know everything about it, and so

  21    the Court said, well, we'll wait on a different witness.

  22                And what we ended up doing is this, I want to go back

  23    to the June 30 visit.     Because on June 30, he goes into the

  24    clinic, and they -- and he gets a -- obviously gets his

  25    prescription, and they do a drug screen, drug screen on

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 140 of 238 PageID #:
                                    60894
                                                        Vol. XXXVIII, Pg. 141
                            Closing Argument - Mr. Whitt

   1    June 30th.    They send it off to the lab.      So when he comes back

   2    in July, we're expecting to see a confirmation.          Right?

   3    Because they requested a confirmation.

   4               We know, however, we didn't always get these

   5    confirmations back.     But we also know from Shannon Hill, we

   6    understand that she wasn't always playing on the up-and-up.           So

   7    we come back in July -- here we go.        We come back in July

   8    expecting to see the confirmation from June 30th.          Right?

   9               Let's make this bigger.      And this is actually in the

  10    file.   We knew this already.     I'm going to -- it may be

  11    difficult for you to read, but I'm going to tell you this right

  12    hear says "6/30/14."      Okay.   So this was the -- this was the

  13    original of what was done there.

  14               And then it was sent off, and then you see there

  15    was -- when we come back in July, there's no confirmation, but

  16    instead you see this, "Sample leaked in transit."          That means

  17    sample leaked in transit, which means there was no

  18    confirmation.    Right?   If you're a provider, leaked in

  19    transit -- in transit, there is none.

  20               And we know that Shannon Hill -- Shannon Hill was the

  21    one who -- well, that's her initials right here, by the way,

  22    "SH" for Shannon Hill.      She's the one that wrote that.        She's

  23    the one in charge of that, so she's the one that wrote it.

  24               So all we know is, by looking at the file, is that

  25    comes back for July, and we've -- we've leaked in transit, so

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 141 of 238 PageID #:
                                    60895
                                                        Vol. XXXVIII, Pg. 142
                            Closing Argument - Mr. Whitt

   1    we don't know what it would have been.        Except for -- except

   2    for the fact that -- remember those boxes?         Remember those

   3    boxes of missing screens and confirmations and stuff that

   4    weren't in the file?

   5               Well, lo and behold, I found one.        This is not till

   6    after the fact.    We found the June -- the June 30, what should

   7    have been in this file, what this provider should have seen,

   8    and here it is.    It's a two-page.     I'm going to -- just so we

   9    can -- kind of hard for me to do that, guys.         Let's do this.

  10               We show right here a collection date of June 30.

  11    Now, keep in mind, Shannon Hill said this thing was leaked in

  12    transit.   That's what she said.      But here it is, never for

  13    anybody to see, except was found in a storage room, I guess,

  14    where Ms. Hill would keep these clandestine things.

  15               And what's it positive for?       Well, lots of stuff,

  16    folks.   We got Methadone right here.       Let me see if I can make

  17    that bigger for you.     We've got Methadone, EDCP, we've got the

  18    oxymorphone, obviously, the morphine, all kinds of stuff, all

  19    kinds of stuff.    And that is kept from this provider.

  20               That is not on the provider for someone to take it

  21    upon themselves to criminally inject themselves to hide a

  22    document like this that could be so important, and that's why

  23    it was done.    That's why you didn't find it anywhere near this

  24    file.    That information could have been used, could have been

  25    acted upon, but it was hidden, and it was hidden by Shannon

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 142 of 238 PageID #:
                                    60896
                                                        Vol. XXXVIII, Pg. 143
                            Closing Argument - Mr. Whitt

   1    Hill and lied to by Shannon Hill so that the provider wouldn't

   2    see it, so that Shannon Hill, I guess, could make her extra 50

   3    bucks.

   4               So then we come later on, and we -- to the September

   5    visit, the last visit, and he actually sees, he actually sees

   6    Donna Smith first.     Here it is.    So we get to his last visit.

   7    All right.    You actually see this little "DS" right here.

   8    That's Donna Smith.

   9               And Donna Smith originally had given him a

  10    prescription for his regular 300.       You see the 300 right here.

  11    Had originally gave him a prescription, but you look in the

  12    back of the -- and you realize it wasn't accepted or there was

  13    a problem with it, so he comes back to the clinic, and that's

  14    when we see -- and the government showed you the prescription

  15    that was actually written was by Ms. Clemons.

  16               But when Ms. Clemons came back, she knew from the

  17    previous month she had already warned him.         She had already

  18    warned him about the new MRI.       She had already warned him about

  19    getting the other records.      So he comes back, and she reduces

  20    him down to 180.     She doesn't give him the 300 like Donna Smith

  21    had done when she met with him.

  22               She actually came in and said, "No.        He doesn't have

  23    the new MRI.    He doesn't have this stuff.       180."

  24               And so he walked out of there with a reduced, almost

  25    in half, prescription.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 143 of 238 PageID #:
                                    60897
                                                        Vol. XXXVIII, Pg. 144
                            Closing Argument - Mr. Whitt

   1                I ask you to consider the things in the totality, as

   2    the instruction tells you, to consider what that

   3    patient/provider relationship was.       It was clearly one where

   4    she's trying to make the right decision for her patient to do

   5    no harm, to do no harm.      She has made a medical decision and a

   6    good one.   Sometimes we make good decisions, bad decisions.

   7    Legally, we make good decisions, bad decisions.          But made a

   8    good one and was doing the right thing for her patient, even

   9    though there were bad actors actually at this clinic.          Lot of

  10    them pled guilty.

  11                But the bad actors aren't these providers over there.

  12    The bad actors are the ones that were trying to manipulate.

  13    And what ends up happening to Mr. Reus?        He gets half his

  14    medication.    He and his daughter go out the following day and

  15    go around, and he trades them for -- and trades his medication

  16    for benzos, trades them for other medications, sells them, does

  17    all these things.     She doesn't even know all the stuff that

  18    they're doing.

  19                That night, actually the night of, she has -- you

  20    know, she's having to step over him and laughing as she's

  21    stepping over him.     Could have injected herself into that and

  22    done something, but I'm not going to -- I'm sure that was

  23    hurtful enough.    I'm certainly not going to judge her for her

  24    actions that day or how she handled her relationship with her

  25    father.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 144 of 238 PageID #:
                                    60898
                                                        Vol. XXXVIII, Pg. 145
                            Closing Argument - Mr. Whitt

   1               But she sees him after she's taken him and driven him

   2    around all through Newport to sell and trade these drugs.           And

   3    now we get to the issue.      Well, now this is a count.      Now, this

   4    is a death enhancement count now.

   5               So you look at the test.      First of all, were these

   6    medications -- were these medications the medications that

   7    caused his death?     Well, how in the world would you know that?

   8    How in the world would you know where this medication came

   9    from?    Admittedly, according to the daughter, traded, traded

  10    for benzos, traded for other medication, obviously morphine.

  11    You know, there was multiple drugs he certainly wasn't

  12    prescribed by this clinic.

  13               So how can you say that his -- that those

  14    medications, those prescriptions calls for the but-for test for

  15    the death of Mr. Reus?      You can't.   Not only is it not logical

  16    or rational, it's certainly not proof beyond a reasonable

  17    doubt.   There's every doubt in the world to question where in

  18    the world those drugs came from.

  19               Once again, I've showed you some of these charts.          I

  20    showed you the different way, because I think it's important.

  21    I think it's important that you understand that what it is that

  22    we are here for, and it's not to determine whether or not --

  23    and Dr. Browder and -- said it best.        "I have some problems

  24    with these charts.     I would like to see this.      I would like to

  25    see that."

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 145 of 238 PageID #:
                                    60899
                                                        Vol. XXXVIII, Pg. 146
                            Closing Argument - Mr. Whitt

   1               So when the government is talking about the struggle,

   2    there was a struggle that he had with some of the charts.           But

   3    the -- this is not malpractice.       This is not an issue with

   4    malpractice.    This is an issue where you look at the

   5    activities.    And when you look at the clock, and you go around

   6    that clock, and you look at the things that the providers did,

   7    and you look at the -- they followed all the rules and

   8    guidelines as far as that were required.        Says you have to have

   9    physical examination.     Did all those sorts of things.       Risk

  10    assessment, did all those sorts of things.

  11               As a matter of fact, I wrote the four that the

  12    government had put up, appropriate history, physical exam,

  13    diagnosis, and a treatment plan and follow-up.

  14               Those things exist.      They may not exist to the level

  15    of what Dr. Blake wanted them to be.        But that's quality of

  16    care.   That's the quality of care, a standard, a best practice,

  17    any of those things.

  18               That's not why we're in this courtroom today.          That's

  19    not why.   We're here on a criminal case, seriously.         And these

  20    providers are on the line on a criminal case, not a

  21    malpractice.    This is the manner in which you have to judge

  22    this.

  23               You listen to these instructions, which will tell you

  24    this is not a standard-of-care case.        And there's no way to get

  25    around that Dr. Blake and Michael Carter clearly judged and

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 146 of 238 PageID #:
                                    60900
                                                        Vol. XXXVIII, Pg. 147
                            Closing Argument - Mr. Whitt

   1    assessed these cases on the issue of standard of care, because

   2    they say they did.     That's not my opinion.      They said they did.

   3    I got to cross him on it.      I just let him keep going.      He said

   4    standard of care.     Keep going.

   5               That's not it.     That's not why we're here.      That's

   6    not the standard that we use in these courtrooms, in these

   7    criminal courtrooms on this type of case.         That's not it.

   8               I do want to talk just a few things in closing, just

   9    to kind of counter a few things that the government talked

  10    about on theirs.

  11               They called Lovell Road the worst of the worst.

  12    That's where Shannon Hill and Stephanie Puckett worked.           That's

  13    the file I just showed you a minute ago, where Shannon Hill is

  14    the -- is the -- had kept that particular -- kept that

  15    particular confirmation screen out.        That is the worst of the

  16    worst.   What she did in compromising these providers in this

  17    clinic and everybody else in here, what that -- that is the

  18    worst of the worst.

  19               And what strikes me as more surprising is that they

  20    will in here, get up here to testify against the very people

  21    that they were lying to and keeping stuff from, to hope you to

  22    get -- to hope you will get to prosecute them so that they

  23    might be able to get a little bit less time.         That, too, is the

  24    worst of the worst.

  25               Talk about all the Blumenthal e-mails.         That was

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 147 of 238 PageID #:
                                    60901
                                                        Vol. XXXVIII, Pg. 148
                            Closing Argument - Mr. Whitt

   1    years before these girls ever even went to work -- or these

   2    ladies went to work there.      I'm getting old now.      Everybody is

   3    girls.   My daughter turned 21 last week, so I'm getting a

   4    little scared.

   5                We talked about Marc Valley.      He was -- that was also

   6    there before Ms. Clemons ever worked there.         Talked about the

   7    government referred to the tons of other modalities.           We talked

   8    about the modalities.     I had nine of them sitting up there, and

   9    six of them we offered, three of them we didn't.          We told you

  10    why we didn't.    They clearly offered other modalities.         They're

  11    required to and they did.      Might not have been injections,

  12    might not have been surgeries.

  13                Another surprising thing that I saw up there, talked

  14    about Cam Patterson was under the addiction or dealer group

  15    category.   He may have said he bought one pill or sold one

  16    pill.    Maybe that's what made him a dealer or something.

  17                But his case was clearly different.       Cam Patterson

  18    came to this clinic as an option, having been to another

  19    clinic, as being given an option that you either need to take

  20    medication or you need to have surgery.

  21                And we know from the Intractable Pain Treatment Act

  22    that you don't have to take a surgical option.         Okay.   Don't

  23    have to do that.     But he goes to take the opioids, and he does

  24    that for a while, and they bump him up because he's in pain.

  25    Well, heck, yeah, he's in pain.       I had the same surgery.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 148 of 238 PageID #:
                                    60902
                                                        Vol. XXXVIII, Pg. 149
                            Closing Argument - Mr. Whitt

   1    That's painful.    We talked about that.

   2               He ends up having to have the surgery in June.          But

   3    then what happens, he doesn't get full relief, so he comes back

   4    to the clinic, and he starts up having to take medication.           And

   5    the reason why is because he ended up having to have a

   6    follow-up surgery, and these things happen.

   7               He was a person who clearly had -- clearly had an

   8    injury.   He clearly had pain.      He properly described his pain.

   9    He was properly treated, and yet they're going to look at this

  10    file and say that it's without legitimate medical purpose and

  11    not the usual course of professional practice.         Makes no sense.

  12    He is a legitimate pain, has legitimate pain that required

  13    surgery not once, but twice.

  14               How can that be window dressing?        Wasn't window

  15    dressing to him, I'm sure.      But he said his pain was

  16    legitimate.    Not sure why he was up there in that.

  17               And, finally, they talked about -- and we kind of

  18    briefly discussed that, that they ceased being nurses at all,

  19    that they ceased being providers at all.

  20               I guess the last thing that I would tell you is,

  21    along those lines is, and I've said this twice already, and

  22    Mr. Reagan may even say it again, dealer and healer, dealer and

  23    healer.   Big difference between the dealer and a healer, a big

  24    difference.

  25               They've suggested to you that these are nothing --

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 149 of 238 PageID #:
                                    60903
                                                        Vol. XXXVIII, Pg. 150
                            Closing Argument - Mr. Whitt

   1    they're not healers.     They're window dressing to try to make

   2    the money, make an above-average wage, which they weren't

   3    making.    When you look at all of the totality of their -- of

   4    their work.

   5                And you can count the pills.      They gave you that to

   6    count them.    It sounds like a lot.     Over the course of a lot of

   7    patients, it does add up.      Notice, we didn't see other people's

   8    numbers.    We didn't see Dr. Blake's to see how many -- how much

   9    medication they had dispensed either, down here in his clinic

  10    with 22,000 patients.     Didn't offer that number in comparison.

  11                It is a lot of medication.      But for -- but for it to

  12    have -- they had 6,600 patients, I think, at this clinic in

  13    totality over the course of years, I believe.         I may be wrong

  14    about that figure, but I think I'm pretty close.          But it didn't

  15    take long to add up to big numbers when you do that.          That's

  16    clear.

  17                But I'm going to let Mr. Reagan take over after

  18    lunch.    I probably went a little bit over my time than what I

  19    intended.   But I would just suggest to you to look at the

  20    manner in which these cases were addressed by the experts as

  21    well, and to what they were doing, what the practices were,

  22    what was the interaction, what were the general practices that

  23    these -- that Ms. Clemons was doing.

  24                Because this road map that I've tried to show you to

  25    get you to get you to, it leads to one place, and it leads to

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 150 of 238 PageID #:
                                    60904
                                                          Vol. XXXVIII, Pg. 151
                           Closing Argument - Mr. Reagan

   1    not guilty.    That's where the road map goes.       I believe we're

   2    good for --

   3               THE COURT:    All right.    Thank you, Mr. Whitt.

   4               We'll go ahead and take our lunch break, a little

   5    later lunch break.     Let's stick to an hour and 15 minutes and

   6    come back at 2:30.     Give you plenty of time for lunch and to

   7    stretch.

   8          (Jury out at 1:12 p.m.)

   9               THE COURTROOM DEPUTY:      This honorable court stands in

  10    recess.

  11          (Recess from 1:13 p.m. to 2:34 p.m.)

  12               THE COURTROOM DEPUTY:      All rise.

  13               THE COURT:    Ready to keep going?

  14          (Jury in at 2:35 p.m.)

  15               THE COURT:    Thank you.    Everyone please be seated.

  16    You heard from Mr. Whitt right before lunch, and now Mr. Reagan

  17    is going to continue with closing argument on behalf of the

  18    defendant, Ms. Clemons.

  19               Go ahead, Mr. Reagan.

  20               MR. REAGAN:    It's been a little while since y'all

  21    have heard from me.     I let Jeff do all the heavy lifting with

  22    the doctors.

  23               But you know one of the first things I told you was

  24    that Cynthia Clemons is not guilty, and that has not changed

  25    one bit.   I want to talk to you about some things that the

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 151 of 238 PageID #:
                                    60905
                                                        Vol. XXXVIII, Pg. 152
                           Closing Argument - Mr. Reagan

   1    government didn't talk to you about.        One of the things that

   2    they did not talk to you about, they talked about several of

   3    the jury instructions, but I want to talk to you about the most

   4    important instruction in this case, the one that is most vital

   5    to us as citizens when the government comes and accuses us of

   6    committing a criminal act.

   7               We're not guilty simply because they say so, because

   8    our constitution, that great document that governs us all, says

   9    that unless and until the government can prove us guilty beyond

  10    a reasonable doubt, we are not guilty.        All you heard from this

  11    case was the government's argument this morning, they obviously

  12    think that Cynthia Clemons is guilty.

  13               But that opinion of theirs doesn't mean anything.

  14    What is important is what comes from the witness stand and what

  15    comes from the judge's instructions and what you-all decide,

  16    because it's your power.

  17               It's what we have used in our society to protect

  18    against government overreach, to protect against innocent

  19    people being convicted for something they didn't do, for

  20    something the government can't prove they did beyond a

  21    reasonable doubt.

  22               And that reasonable doubt instruction tells us that

  23    the government must prove every element of the offense charged

  24    beyond a reasonable doubt.      A doubt -- a reasonable doubt is

  25    one, as we talked about in voir dire, a reasonable doubt is one

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 152 of 238 PageID #:
                                    60906
                                                        Vol. XXXVIII, Pg. 153
                           Closing Argument - Mr. Reagan

   1    based on reason and logic.      It is a doubt based on reason and

   2    common sense.    Reasonable doubt may arise from the evidence.

   3    It may arise from the lack of evidence or the nature of the

   4    evidence.

   5                Proof beyond a reasonable doubt means proof which is

   6    so convincing that you would not hesitate to rely upon it in

   7    making the most important decisions of your lives.          And I can

   8    assure you today, this is one of the most important decisions,

   9    if not one of the most important decisions that you'll ever

  10    make in your lifetime, at least it is to Cynthia Clemons.

  11                And what proof is the government asking you to rely

  12    on in convicting these providers?       They're asking you to rely

  13    on in large part the testimony of professional liars, people

  14    who lied to make a living.      People who were sponsored by Jason

  15    Butler, who made a living off of lying, who made a living off

  16    coaching other people and telling them thousand lie.

  17    Professional liars who came into the clinic and told these lies

  18    to get the medications they needed, that they said they needed

  19    for pain, but that they really wanted to take and sell out on

  20    the street.

  21                That wasn't all lies that they told, as we heard from

  22    some of them.    Because some of them said, yes, I had legitimate

  23    pain.   Lisa Elliott, remember Lisa Elliott?        She said, "Yeah, I

  24    had legitimate pain."     She had been injured in a car wreck, I

  25    believe.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 153 of 238 PageID #:
                                    60907
                                                        Vol. XXXVIII, Pg. 154
                           Closing Argument - Mr. Reagan

   1               Cameron Patterson definitely had legitimate pain.

   2    This is a man, I think it was Cameron Patterson, forgive me if

   3    I'm wrong, but he had two back surgeries that didn't work.           I

   4    mean -- were those back surgeries not done within legitimate --

   5    for a legitimate medical purpose?

   6               Those back surgeries were done for a legitimate

   7    medical purpose to help him with his back pain.          How could

   8    providing medication to him to assist him with that back pain

   9    be not within the legitimate medical purpose and usual scope of

  10    professional practice?

  11               Has the government proven that that was not so?           I

  12    submit to you they haven't.      What he did prove was he had

  13    legitimate pain.

  14               And another thing is, we talked about the activities

  15    of daily living, how these are clinic -- these clinics are

  16    not -- they're not pill mills.       They're not pain clinics.

  17    They're pain management clinics.       And the purpose of the

  18    medication that these clinics prescribed is to help people who

  19    have pain that would interfere with their daily living

  20    activities to enable them to function, to go to work, to go to

  21    school, to take care of their children or their grandchildren.

  22               And Cameron Patterson is a great example of that.

  23    Because we know he had legitimate pain.        He had back pain.     He

  24    had back surgery.     He didn't want any more back surgery.        He

  25    wanted to take pain medication.       And taking the pain

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 154 of 238 PageID #:
                                    60908
                                                        Vol. XXXVIII, Pg. 155
                           Closing Argument - Mr. Reagan

   1    medication, he went to school, he held down a full-time job.

   2    That's the purpose of these pain medications, is to help people

   3    like that, and that was the purpose they were prescribed for,

   4    particularly with Cameron Patterson and all the other patients

   5    that we've talked about.

   6               I want to talk about one thing about legitimate

   7    medical purpose.     This is something that Jeff Whitt touched on.

   8    This is from Carolyn Hayes' record.        I can't tell you what --

   9    y'all don't mind if I step over here a minute, do you?

  10               This is her discharge summary from when she was

  11    discharged at the emergency room when she was taken after she

  12    passed out at the courthouse.       She's taken to the emergency

  13    room, they give her Narcan.      They know that she's prescribed

  14    medication from the clinic, from Lovell Road clinic, I think,

  15    maybe Lenoir City.     But anyway, they knew she was prescribed

  16    medications from these clinics.       And did they say, "Oh, no, my

  17    gosh, don't -- that's a pill mill, don't take that medication?"

  18               No.   They said, "Take meds as prescribed."

  19               Do you think they felt there was a legitimate medical

  20    purpose for those drugs, for those medications?          They wouldn't

  21    have told her to keep on taking them, if they weren't, would

  22    they?

  23               Cynthia Clemons is a mother of five.        You've seen her

  24    mother and father here during the trial.        You see her family

  25    there today.     She worked hard.    She had to work hard to get

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 155 of 238 PageID #:
                                    60909
                                                        Vol. XXXVIII, Pg. 156
                           Closing Argument - Mr. Reagan

   1    through nursing school while supporting her family.          She had to

   2    work hard to get into nurse practitioner school to support her

   3    family.    When she got out of school, she worked as a -- in an

   4    anesthesiology practice for a number of years.         She worked at

   5    Blount Memorial Hospital for several years.         And she worked at

   6    a couple of different pain clinics, two or three different pain

   7    clinics.

   8               She's making $65 an hour as a 1099 employee.          And

   9    those of you who are self-employed, as I am, you know that when

  10    you're a 1099 employee, when you don't have -- when you don't

  11    have your employer paying your taxes, you got to pay them

  12    yourself out of what you make.

  13               She had no health insurance.       Had to pay her own

  14    health insurance and that of her family, too, I would imagine.

  15    Didn't get any annual leave or sick leave.         She didn't work,

  16    she didn't get paid.     She wasn't making millions of dollars.

  17               Why would someone do this, commit a criminal act

  18    intentionally and knowingly and risk all that, risk being with

  19    her family?    No one would do that.

  20               And, you know, not only did she work at the -- in the

  21    pain management side of the clinic, but she also worked on the

  22    primary care side.     And you heard her on the tape, Matt Sterns,

  23    and we'll get to that in a minute, but you heard her on that

  24    tape how she loved primary care a lot more, because it was a

  25    lot different and a lot more varied.        But she preferred working

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 156 of 238 PageID #:
                                    60910
                                                        Vol. XXXVIII, Pg. 157
                           Closing Argument - Mr. Reagan

   1    at the pain clinics, because the pain clinics, the primary care

   2    clinic, because when she worked at the hospital, she had to

   3    work weekends, and she wanted to have weekends with her family.

   4    Where's the nefarious motive in all that?

   5               The government wants to talk about how she ignored

   6    all these things.     How can you ignore something that people are

   7    actively -- taking active measures to prevent you from finding

   8    out about it?

   9               Take one example, one huge example, and this is one

  10    that Stephanie Puckett told you about from the stand.          Eldin

  11    Hardy comes to the clinic to see Cynthia.         He sees Cynthia

  12    there.   He has his arms covered up in bandages.         He says he's

  13    been in an automobile accident.       Cynthia writes in the chart,

  14    "Get me these UT medical records from the hospital before I

  15    write this prescription."

  16               Stephanie Puckett got them.       And don't forget Eldin

  17    Hardy is a sponsored patient by the people that are paying

  18    Stephanie Puckett.     Stephanie Puckett got those records.        She

  19    looks at the records.     They talk about IV drug use.

  20               So I'm sure she took those right in to Cynthia

  21    Clemons and said, "Hey, you need to look at these.          These may

  22    help you make your decision."       No, I'm sure she didn't.

  23               What she said she did is, she shredded them to keep

  24    Cynthia Clemons from seeing those, to keep Cynthia Clemons from

  25    knowing that these bandages are covering up IV drug use.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 157 of 238 PageID #:
                                    60911
                                                        Vol. XXXVIII, Pg. 158
                           Closing Argument - Mr. Reagan

   1    Cynthia Clemons didn't ignore that.        She tried to find out what

   2    was going on.    And she did, she wrote him a prescription.

   3               But we know from the other medical proof that we've

   4    had, you can't just cut somebody off from an opioid

   5    prescription.    Hippocratic Oath says, first, do no harm.          If

   6    you cut somebody off, you're doing harm.        She didn't do that.

   7    She had to take him at his word.       If she had seen those records

   8    from UT Hospital, that would have made a big difference.

   9    Stephanie Puckett knew that.      That's why she didn't show those

  10    to Cynthia Clemons.

  11               You know, and there are other things that Stephanie

  12    Puckett talked about that show to you what kind of provider,

  13    what kind of nurse practitioner Cynthia Clemons was.          She

  14    talked about -- talked about a lady named Jeanine who called

  15    her.   Remember?   Jeanine called Stephanie Puckett.        I guess

  16    this was after Stephanie had gone to KPC.

  17               But she said that she refused to see Clemons, Jeanine

  18    did.   She refused to see Cynthia Clemons, because Cynthia

  19    Clemons was going to discharge her for having marijuana in her

  20    system, and she was also going to make her do pill counts.            And

  21    Jeanine is the one that called Cynthia Clemons the bitch

  22    doctor, because Cynthia didn't just give her what she wanted.

  23               You know, the government talks about -- you know,

  24    they talked about, oh, they were just discharging people

  25    because they were becoming liabilities.        They were becoming --

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 158 of 238 PageID #:
                                    60912
                                                        Vol. XXXVIII, Pg. 159
                           Closing Argument - Mr. Reagan

   1    they were pill seekers.      Well, if you imagine what they would

   2    be saying if these people who came in with track marks, with

   3    bad drug screens, what they would be saying if they hadn't

   4    discharged them?

   5               On the one hand, you're a bad provider because you

   6    discharged these people when they're not following the rules,

   7    when they're not doing what they're supposed to do.          And on the

   8    other hand, you're a bad doctor if you -- if you don't

   9    discharge them.    I mean, it doesn't make any sense.

  10               The other phone call that we talked about with

  11    Stephanie Puckett was a fellow named Don, and he was -- he

  12    called Stephanie Puckett after she had gone to KPC and said,

  13    "Hey, you know, this -- you know, Cynthia Clemons is making me

  14    do pill counts every two weeks.       Can she do that?"

  15               And Stephanie Puckett tells him, "Well, you know,

  16    that's not a requirement.      They don't have to do that."

  17               But they were doing it.      They were doing it to

  18    monitor these patients, to monitor them to make sure that --

  19    you know, to try to make sure that they were not simply getting

  20    medicine for the sake of their addiction or whatever, that they

  21    were getting medication, they were using it in the proper way,

  22    and that they were not selling it on the streets.

  23               We talked about another phone call with Stephanie

  24    Puckett.   This one was from Jason Butler.        Jason Butler called

  25    and told Stephanie, "Hey, I got one of my patients, I want to

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 159 of 238 PageID #:
                                    60913
                                                        Vol. XXXVIII, Pg. 160
                           Closing Argument - Mr. Reagan

   1    get her in there Wednesday."

   2               And what did Stephanie Puckett tell him?         Stephanie

   3    Puckett told him, "No, no, don't come in that day.          That's

   4    Cynthia and Holly Harrell.      Don't come in that day.      She's a

   5    bitch."   And so she set them up the next day with Alicia Payne.

   6    Didn't want him to see Clemons.

   7               Other things Stephanie Puckett said that providers

   8    would -- they did pill counts, and patients would be called in

   9    for random pill counts.      I would imagine with Stephanie Puckett

  10    running the front, that patients who were told to be called in

  11    for pill counts may not have got called in every time.           Depends

  12    on who they were, who sponsored them, who was paying Stephanie.

  13               But another thing that Stephanie Puckett said, and

  14    you remember this testimony about this telephone call on the

  15    wiretap between Stephanie Puckett and Shannon Hill, and they've

  16    gotten wind that there's something going on, that they think

  17    that one of the patients may have been wired up to come in and

  18    talk to them or something.      And they were talking amongst

  19    themselves.    They're not talking to the police or anybody else.

  20    They're talking amongst themselves.

  21               And they say, "Well, we're trying to figure out

  22    what's going on, but, you know, the providers didn't do

  23    anything wrong.    They must be after us."      Because, you know,

  24    Puckett said the providers weren't in on her scheme.          They

  25    didn't know what she was doing.       They took active measures to

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 160 of 238 PageID #:
                                    60914
                                                        Vol. XXXVIII, Pg. 161
                           Closing Argument - Mr. Reagan

   1    prevent anybody from finding out about that.

   2               So how can you ignore something that people are

   3    actively hiding from you?      And when we talk about deliberate

   4    ignorance is -- you know, deliberate means on purpose.           When

   5    you do something deliberately, you mean to do it.          And so

   6    deliberate ignorance doesn't mean they should have known.

   7    That's not what it means.      What it means is, they knew and they

   8    ignored it.    There's been absolutely no proof of that.

   9               One of the -- you know, the government wants to talk

  10    about this Matt Sterns video.       Let's talk about Matt Sterns for

  11    a little bit.    We talked about Matt Sterns' file where they had

  12    the records from the previous clinic that he had brought in.

  13    They had an MRI that he said was a real MRI.

  14               They brought in the records from the previous clinic

  15    that showed he had -- he told him that he had -- at that

  16    clinic, that he had real pain.       I don't recall now whether it

  17    was back pain, neck pain, whatever.        I think it was neck pain.

  18               But anyway, he told them, and it was in his file that

  19    was brought to those providers, he told them that he had such a

  20    pain problem, he could not pick out a gallon jug of milk

  21    without excruciating pain.      That's what he told them.      That's

  22    what he told them.

  23               I'm sure y'all remember Matt Sterns is the undercover

  24    officer.   That's the one that had the wire.        He goes into the

  25    clinic, does this undercover visit.        He comes in, does his

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 161 of 238 PageID #:
                                    60915
                                                        Vol. XXXVIII, Pg. 162
                           Closing Argument - Mr. Reagan

   1    undercover visit, he does everything possible, everything

   2    possible to make himself look like a legitimate pain patient.

   3               He has the MRI.     He brings in the records from the

   4    previous clinic that talks about excruciating pain.          When he

   5    comes in to take his urine test, he spikes the urine, spikes

   6    the urine so that it would look like on his UDS that he was

   7    taking the medication he was prescribed.

   8               If you want to come in and find out if this place

   9    isn't on the level, why do you do all that?         Because he knew,

  10    like these other patients knew.       These other scamming patients

  11    knew that if he didn't do that, he would not have gotten

  12    written a prescription.      And if he had not gotten written a

  13    prescription, that would have kind of messed up his

  14    investigation.

  15               And the other thing that the government wants to talk

  16    about on Matt Sterns and his visit is the time he came in and

  17    he said, "Oh, yeah, I'm -- I'm kind of a couple weeks late for

  18    my appointment because I was out of town on vacation.          And

  19    while I was gone, I had to -- I ran out of medicine and I had

  20    to take a pill from a friend."

  21               And, you know, Cynthia Clemons, she -- at first, it

  22    looks like on the video she thought he was talking about

  23    marijuana.    And she said, "Well, marijuana is not legal down

  24    there."

  25               He said, "No, I'm talking about a pill."

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 162 of 238 PageID #:
                                    60916
                                                        Vol. XXXVIII, Pg. 163
                           Closing Argument - Mr. Reagan

   1               She says, "Oh, okay.      I'll just write down you were

   2    on vacation for two weeks," which is not the perfect thing to

   3    do.

   4               THE COURT:    Mr. Reagan, I don't want to interrupt.

   5    Just try to stay close to the microphone.

   6               MR. REAGAN:    I'm sorry, Your Honor.      I need a leash.

   7               THE COURT:    Okay.

   8               MR. REAGAN:    I've got the microphone right here.

   9               THE COURT:    Okay.   Stay near the podium then.

  10               MR. REAGAN:    Yes, sir.     When the government showed us

  11    that video, okay, they showed it to that point, and they

  12    stopped where they wanted to stop.

  13               We objected.     We said, "No, no, no.     Let's play the

  14    rest of it.    The jury needs to see all this."

  15               And what you saw, when the rest of it is played, is

  16    she's still asking him to get his blood lab reports to make

  17    sure that this medicine is not messing with his internal

  18    organs, to make sure she's not doing any harm to him by

  19    prescribing this.

  20               And he says -- and just to step aside here, you

  21    remember all the patients saying, "Well, all we had to do was

  22    ask for more medicine and they give it to us"?

  23               What he says is, "Can we up my medication?         Can you

  24    give me more medication?"

  25               And she says, "No.     No.   Not until we get your drug

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 163 of 238 PageID #:
                                    60917
                                                        Vol. XXXVIII, Pg. 164
                           Closing Argument - Mr. Reagan

   1    screen back and see what's in your system."

   2               She didn't ask him what he had taken.         He may have

   3    told her something that was wrong.       First of all, he may not

   4    have known what he had taken.

   5               But she said "No, you're -- we're going to leave

   6    everything like it is right now until we find out what was --

   7    what's in your system, and you bring us these blood reports so

   8    we can make sure you're okay."

   9               And, again, you know, the government didn't want to

  10    play that whole thing.      They wanted to cut it right off in the

  11    middle, but you needed to see that.        She did not ignore that

  12    problem.   She did what she needed to do to check it out.

  13               And, you know, the government says they were joking

  14    about addiction.     He was talking about being addicted to

  15    Mountain Dew.    They weren't joking about addiction to opioids

  16    or anything like that.      He was talking about Mountain Dew.

  17    They were joking about Mountain Dew.

  18               Lisa Elliott, you know, one of the other things --

  19    excuse me.    One of the other things that Lisa Elliott told us

  20    was that the providers were not involved in what was going on

  21    with Stephanie Puckett and Shannon Hill and Patty Newman.           And

  22    she told that not only in here to you-all, but she told that to

  23    the FBI when she was arrested.

  24               She told the providers that she was a legitimate pain

  25    patient.   She told the providers she had neck pain.         She had an

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 164 of 238 PageID #:
                                    60918
                                                        Vol. XXXVIII, Pg. 165
                           Closing Argument - Mr. Reagan

   1    MRI.   She told them it was a real MRI.       You know, this pattern

   2    is repeated over and over again with just about every one of

   3    these patients they put up here.

   4                Lee Jenkins, remember Leo.      Leo told us that, yeah, I

   5    had a slipped disc, and it caused me a lot of pain, and he was

   6    still in a lot of pain.      And that's what he told the providers.

   7    He did say that he overexaggerated, overexaggerated the pain to

   8    get the medicine, because if he told them he wasn't in that

   9    much pain, he wouldn't have gotten the medicine, and he knew

  10    it.

  11                Scott Willis, do you remember Scott Willis?        He's the

  12    chicken-fighting man, rooster guy.       He said that, you know,

  13    yeah, I had -- I told them, hey -- I think he actually said he

  14    went in to Stephanie Puckett and said, "Hey, I've got a couple

  15    of track marks on here.      What can I do about that?"      And they

  16    came up with the idea, oh, yeah, just tell them it's rooster

  17    marks.

  18                When I asked Scott Willis about that on cross, I

  19    said, "Well, you know, what -- what were these like?"

  20                And he said, "Well, it was just one or two marks,"

  21    and it was right there where a rooster would have hit him.

  22                He comes into the clinic, and he's alert, he's

  23    oriented.   He doesn't look like he's under the influence of

  24    anything.   And he does fight roosters.       You know, everybody

  25    over there knew it.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 165 of 238 PageID #:
                                    60919
                                                        Vol. XXXVIII, Pg. 166
                           Closing Argument - Mr. Reagan

   1               Andrea Osborne, Andrea Osborne comes into the clinic.

   2    She tells us that Stephanie Puckett coached her on what to say

   3    to the providers to get her medication.        She also said that

   4    Cynthia Clemons was the only provider to ever ask her about

   5    track marks.

   6               And she also told Sylvia [sic] Puckett, and this is

   7    what Andrea Osborne testified to from the stand, told Stephanie

   8    Puckett she didn't want to see Clemons again because she was

   9    concerned she wouldn't get her meds if she saw Clemons.

  10               If Cynthia Clemons is ignoring this stuff, why is

  11    Andrea Osborne worried that if she sees Clemons, she's not

  12    going to get her medication?      Why is Jeanine calling Sylvia

  13    Puckett and complaining about being discharged for marijuana

  14    and having to do pill counts?       Why is Don calling and saying

  15    Cynthia Clemons is going to make me do pill counts every two

  16    weeks?

  17               And the government talks about these providers

  18    ignoring routine monitoring.      That's routine monitoring.

  19    Monthly visits are routine monitoring.        They want to talk about

  20    these being high-risk patients, yet they complain about them

  21    coming in every month, the government does.         That's why they

  22    come in every month, so you can monitor, so you can see what's

  23    happening, so you can see what's going on.

  24               You know, one of the -- one of the red flags that

  25    they talked about, what the government wanted to talk about at

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 166 of 238 PageID #:
                                    60920
                                                        Vol. XXXVIII, Pg. 167
                           Closing Argument - Mr. Reagan

   1    the start of this case was how trashy these people look coming

   2    into the clinic.     Look like they shop at Walmart.       They drive

   3    bad cars.   I think one of the security guards described them as

   4    street urban cars.     You know, what does he mean by that?

   5                But then Shannon Hill gets on the stand, and we

   6    talked to her, and Shannon Hill says, "Well, yeah, I used to

   7    work in a dialysis clinic, and we had the same type of patients

   8    there."   And it's the government trying to use what's there to

   9    try to make you-all think that that's bad.         And it's not.

  10                What else did Shannon Hill tell us about Jason

  11    Butler?   That Jason Butler would come in with patient --

  12    Butler's sponsored patients would come in, a couple of them

  13    would come in at the same time, and they would have the same

  14    MRI, except, you know, the names were changed.         And Stephanie

  15    Puckett didn't go tell the providers, "Hey, these are fake

  16    MRIs."

  17                What Stephanie Puckett and Shannon Hill did was, "No.

  18    Just don't put both those patients in with the same provider.

  19    Split them apart, so the providers won't know."          Another one of

  20    those active measures that they took.

  21                Again, Shannon Hill confirmed what Stephanie Puckett

  22    said, the providers didn't know what was going on, because they

  23    kept it from them.     They kept it from them.      Active measures to

  24    conceal what was going on, to keep these providers from knowing

  25    what they needed to know to make the medical decisions that

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 167 of 238 PageID #:
                                    60921
                                                        Vol. XXXVIII, Pg. 168
                           Closing Argument - Mr. Reagan

   1    they wanted to make.

   2               They wanted to talk about -- about how -- one of the

   3    red flags is a dirty clinic.      It's a not clean.      It's just --

   4    they're ratty looking.      Crystal Parks -- or Crystal Morgan, I

   5    think her name is now, came up and testified.         She said, yes,

   6    when she went in there, the office was cleaned, it was well

   7    organized.    Government's own witness comes in and says it's

   8    clean.

   9               And one of the other things a lot of the patients

  10    talked about was how packed these waiting rooms always were.

  11    They talked about that until we got the still photos from Matt

  12    Sterns' visits, and showed them to you, and there's maybe two,

  13    three, maybe four people in there.       They're certainly not

  14    packed.   And that's photographic proof of that fact.

  15               Another thing is, the government talks about -- well,

  16    they didn't -- you know, they didn't make referrals to

  17    neurosurgeons or to orthopedists.       Okay?   On the one hand, the

  18    government wonders how somebody can pay $300 a visit here, and

  19    they wonder why they don't get referred to -- people without

  20    insurance, why they don't get referred to neurosurgeons who's

  21    neurosurgery probably starts at $12,000.

  22               And who's got $12,000 laying around to pay a

  23    neurosurgeon?    You know, you may get surgery there, and you may

  24    end up like Cam Patterson and it doesn't work, first of all.

  25    But they were making those referrals.        And the person that told

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 168 of 238 PageID #:
                                    60922
                                                        Vol. XXXVIII, Pg. 169
                           Closing Argument - Mr. Reagan

   1    us that was Brandon Ledford.

   2                Brandon Ledford said, going to a neurosurgeon would

   3    be impossible for me because of the expense.         There were a lot

   4    of other patients in his same boat.        You know, Brandon Ledford

   5    lets us know that referrals were made.        It's just the patients

   6    couldn't afford them.     There may have been patients like Cam

   7    Patterson who chose not to have another surgery and chose to

   8    control his pain with pain medication.

   9                Another thing they talk about, one of the red flags

  10    is, no medical supplies, and there's no medical supplies in

  11    these clinics.    And yet when Jessica Watson gets up on the

  12    stand, she talks about Cynthia Clemons swabs her arm with an

  13    alcohol swab.    I guess that alcohol swab came from the medical

  14    supplies that weren't there.

  15                Now, I want to talk about Heather Alred.        From the

  16    perspective of Cynthia Clemons, Cynthia is in the clinic one

  17    day.   Heather Alred comes in, and Heather Alred has track

  18    marks, track marks that Cynthia Clemons discharges people for.

  19    But she didn't discharge -- didn't discharge Heather Alred

  20    because Heather Alred tells her, "Look, here's what happened.

  21    I got assaulted.     I got raped.    This guy jabbed me with

  22    needles."

  23                And the government wants to talk about Cynthia

  24    Clemons not caring for Heather Alred or what -- you know, what

  25    this story she told.     And I don't know whether Heather Alred

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 169 of 238 PageID #:
                                    60923
                                                        Vol. XXXVIII, Pg. 170
                           Closing Argument - Mr. Reagan

   1    was raped or not.     Nobody was ever charged for it.

   2               We'll talk about Leslie Steelman.        He was never

   3    charged for it, never even been convicted for it, never even

   4    been charged.    The government wants to call him a rapist.          I

   5    guess they've already convicted him without a trial.

   6               But going back to Heather Alred.        She's going to the

   7    clinic.   She knows she's got these track marks.         She knows

   8    she's got to come up with something to keep from being

   9    discharged.    And she tells them this story about her being

  10    raped by Leslie Steelman.

  11               Cynthia Clemons could have discharged her right then

  12    and there, written her a taper dose, said, "No.          Track marks,

  13    go."

  14               She didn't do that.      She said, "Well, let's -- you

  15    know, let me look at this."

  16               She brings in -- she gives the note to the medical

  17    director, Dr. Larson, she calls him in, says, "Hey, this is

  18    what this lady is saying."      You saw the note that she gave to

  19    him.   "What should I do?"

  20               And Dr. Larson says, "Let's get the police reports.

  21    Let's get the report from the sexual assault nurse."

  22               The government says, "Oh, why didn't she refer her to

  23    a sexual assault nurse?"      She had already been to a sexual

  24    assault nurse.    Why would you refer her to see another one?

  25               And they get the police records, and, they're -- you

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 170 of 238 PageID #:
                                    60924
                                                        Vol. XXXVIII, Pg. 171
                           Closing Argument - Mr. Reagan

   1    know, they're not even going out a month with her.          They're

   2    saying, "Let's bring you back in a, week and let's see what

   3    these records say."     And they have to do it another week.

   4    They're doing it a week at a time.       And they're giving her the

   5    benefit of the doubt.     Cynthia Clemons is caring about what

   6    happens to her, because Cynthia is not sure what's going on

   7    with her.

   8                And then we get the records and we go over the

   9    records, and the story in those police records isn't quite what

  10    she told Cynthia.     But she still doesn't get discharged.        She

  11    comes back another week later and has a dirty drug screen,

  12    which, you know, could have been enough again to discharge her

  13    right there on the spot.

  14                But because of what's going on with her, they don't

  15    do that.    They ask her to come back another week, let's do

  16    another drug screen and see if maybe that was a -- you know, a

  17    mistake in the lab or whatever.       Goes back the next week, got

  18    drugs again that shouldn't be there, and even at a higher

  19    level.   Then and only then does she get discharged.

  20                If these were uncaring, not compassionate people, she

  21    would have been discharged the minute she came in there with

  22    those track marks.     We know that from the proof that's come in

  23    about the discharges and the discharge summaries and all that.

  24    People were discharged for track marks all the time.

  25                And then the government talks about -- one thing I

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 171 of 238 PageID #:
                                    60925
                                                        Vol. XXXVIII, Pg. 172
                           Closing Argument - Mr. Reagan

   1    want to talk about, Heather Alred, is this, she goes to the ER.

   2    Right?   She tells them what's happened to her.        That hospital

   3    knows that she was being prescribed oxycodone and oxymorphone

   4    from the clinic.     They knew that, and they discharged her.

   5    They gave her additional oxycodone.

   6               And they also told her to -- here's the oxycodone

   7    they prescribed her, the additional oxycodone, and then, you

   8    know, here that they've said, "Yeah, you're taking oxycodone

   9    and oxymorphone.     Continue these medications as you were prior

  10    to today's visit."

  11               They knew these pill -- this medicine was being

  12    prescribed to her.     They knew the clinic it was coming from,

  13    because they had the pharmacy printout, and that's in the file.

  14    You can look at it.

  15               And did they say, "Oh, my God, no, that's a pill

  16    mill.    You can't take those pills"?

  17               No.   They said, "Keep taking those."

  18               Do you think they thought those were for a legitimate

  19    medical purpose?     They didn't say, "Stop taking those."        They

  20    said, "Keep taking them.      Here, we'll give you a little more

  21    oxycodone to help you with this thing you're going through

  22    right now."

  23               THE COURTROOM DEPUTY:      Five minutes.

  24               MR. REAGAN:    I'm sorry.    I've got five minutes.      Hope

  25    it's five minutes, not five seconds.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 172 of 238 PageID #:
                                    60926
                                                        Vol. XXXVIII, Pg. 173
                           Closing Argument - Mr. Reagan

   1               And I'll just close -- one thing I want to close is

   2    with this, and this is from -- I apologize to you for reading

   3    to you, but I don't have it memorized.        This article is talking

   4    about the -- this is a 2018 article when they're talking about

   5    lowering the MED levels and all that, CDC guidelines.

   6               "These requirements have caused some physicians to

   7    stop treating pain with opioids completely.         There may also be

   8    an adverse effect on chronic pain patients who will have to

   9    deal with debilitating pain without the one measure that has

  10    proven effective for them, pain medication.

  11               "One study of 3,108 pain patients indicates that

  12    84 percent report more pain and a decreased quality of life as

  13    result of the CDC guidelines and 42 percent have considered

  14    suicide.

  15               "We also have to take into account the unintended

  16    consequences of increased mortality from illicit opioids, such

  17    as heroin and illicit fentanyl analogs.

  18               "While we have seen dramatic decreases in opioid

  19    prescribing patterns, we have seen an increase in overdose

  20    deaths as people turn to street drugs.

  21               "As we navigate these difficult times, it is

  22    important that we always keep our patients' best interest in

  23    the forefront of our decisions.       While it is imperative that we

  24    change our mindset on when and how we prescribe opioids, we

  25    must also remember that there are patients out there that do

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 173 of 238 PageID #:
                                    60927
                                                        Vol. XXXVIII, Pg. 174
                           Closing Argument - Mr. Reagan

   1    suffer from chronic pain and deserve to be treated with the

   2    same compassion as anyone else."

   3               The author of that article Dr. Rett Blake, the

   4    government's expert.

   5               And what did Cindy Clemons say in her meeting with

   6    her appointment with Sterns when they talk -- when she talks

   7    about the -- you know, there are new guidelines coming out

   8    where they have to reduce them down, she said, "This is going

   9    to hurt a lot of people."      Rett Blake says the same thing.

  10               All these things I've been talking to you about, you

  11    know, discrepancies in the proof, you know, the things that

  12    these people -- patients are saying that Cynthia Clemons did,

  13    that they didn't like because she wasn't giving them the

  14    medicine they wanted, all those fall within the realm of

  15    reasonable doubt.

  16               If you think that Cynthia Clemons might have not --

  17    if you think the government has proven that Cynthia Clemons

  18    might have prescribed these drugs without a legitimate medical

  19    purpose, they're outside the scope of professional practice,

  20    you think that might be true, that's reasonable doubt.           If you

  21    think it's even likely that it's true, that's reasonable doubt.

  22    And reasonable doubt is a very high standard, ladies and

  23    gentlemen, all the way from he was proven not guilty and

  24    defendant's don't have a burden of proof.

  25               We don't have to prove ourselves not guilty.          It's

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 174 of 238 PageID #:
                                    60928
                                                        Vol. XXXVIII, Pg. 175
                           Closing Argument - Mr. Reagan

   1    the government's burden, because as we talked about, that's

   2    what the constitution provides.       That's the law of the land.

   3    That's what the instructions the judge will give you.          It goes

   4    all the way up to guilt is highly likely.         Even that doesn't

   5    satisfy reasonable doubt.

   6                So, again, we don't guess people into the

   7    penitentiary.    We don't assume people into the penitentiary.

   8    We don't send people to the penitentiary because they might be

   9    guilty.   It's the government's burden, ladies and gentlemen.

  10                What you have seen from the proof is that Cynthia

  11    Clemons was a caring and compassionate provider who did what

  12    she thought she should do in these cases.

  13                And, you know, the deliberate ignorance the

  14    government was talking about, you know, the judge will tell you

  15    she may have been careless sometimes.        She may have been

  16    negligent sometimes.     But that is not, not deliberate

  17    ignorance, and that does not make her guilty beyond a

  18    reasonable doubt.     The government has to prove it beyond a

  19    reasonable doubt.     They haven't done so.

  20                Jeff Whitt and I have been here fighting for Cynthia

  21    Clemons for three months now.       But now my part -- our part is

  22    now over.   It's up to you-all now.      You are the ones who must

  23    decide.   You are the ones who must say no, this case has not

  24    been proved beyond a reasonable doubt.

  25                If you feel that, if you don't feel it's been proven

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 175 of 238 PageID #:
                                    60929
                                                        Vol. XXXVIII, Pg. 176
                           Closing Argument - Ms. Cravens

   1    beyond a reasonable doubt, the judge will tell you under your

   2    oath, you must find -- return a verdict of not guilty.

   3               Let Cynthia Clemons go home with her family, because

   4    Cynthia Clemons is not guilty.

   5               THE COURT:    All right.    Thank you, Mr. Reagan and

   6    Mr. Whitt, for closing argument on behalf of Defendant Clemons.

   7               Who's going next?     Are you ready to go?      All right.

   8    We'll go ahead.    Next is going to be closing arguments on

   9    behalf of the Defendant Ms. Hofstetter.        And Ms. Cravens will

  10    go first on Ms. Hofstetter's behalf.

  11               MS. CRAVENS:     Ladies and gentlemen, a few years ago,

  12    I read a book called "The Signal and the Noise."          A friend gave

  13    it to me because I was trying to make a big decision.          And the

  14    idea behind the book -- and it had lots of math, which you know

  15    I skimmed over.

  16               Yeah, the big picture behind the book was that when

  17    you're trying to make a big decision, you have to separate what

  18    is signal from what is noise.       And signal is fact, the reliable

  19    things, the things that make sense.        And noise are the -- is

  20    the stuff that distracts you, the flashing lights, the extras,

  21    the things you get caught up in but don't really impact what is

  22    the fact, the basis on which you should make your decision.

  23               So I was thinking about that, and speaking with

  24    Mr. Burks, we're going to split our time here today, about

  25    talking to you.    And thinking about this case that we've all

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 176 of 238 PageID #:
                                    60930
                                                        Vol. XXXVIII, Pg. 177
                           Closing Argument - Ms. Cravens

   1    lived for so long now.

   2               And in applying that concept to my thoughts this

   3    week, ladies and gentlemen, the government wants you to convict

   4    Sylvia Hofstetter on the noise.       They want you to convict her

   5    because of her personality.      She's not always likable.       Little

   6    bit strong-willed.     They want you to convict her because she

   7    made a lot of money and she liked to gamble.         They want you to

   8    convict her maybe because opiates, we know in 2020, are bad.

   9               That's all noise, all noise.       The signal in this case

  10    are going to be what Judge Varlan tells you, probably tomorrow

  11    when he gives you those jury instructions.         Those are the

  12    signals you have to seek out.       Does it -- has what the

  13    government's shown you in each and every element answer those

  14    instructions?

  15               It's why Mr. Reagan is pointing out the most

  16    important, reasonable doubt.      It's not only the most important

  17    instruction, it's the most important part of your job.           You are

  18    here to seek reasonable doubt.       Because if you find it in the

  19    government's proof, you don't have an option under the law but

  20    to return a not-guilty verdict.       It's as simple as that.

  21               So I want to talk to you a little bit about what I

  22    call noise that we've seen in this case.        So you know after

  23    three months of trial that it's been almost five years here, in

  24    about six weeks, since the federal government descended on

  25    these clinics and arrested Ms. Hofstetter and some others, five

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 177 of 238 PageID #:
                                    60931
                                                        Vol. XXXVIII, Pg. 178
                           Closing Argument - Ms. Cravens

   1    years.

   2               You know that there was at least one year, maybe two

   3    before that, that the government was investigating these

   4    clinics.   You know that, because you've met Matt Sterns.          You

   5    know that because you met the gentleman from Florida, the agent

   6    whose name escapes me.      He was going to the zoo.

   7               You know that investigation happened.         You know there

   8    were undercover agents going in because you saw people like

   9    Matt Sterns with their key chain camera or cell phone camera or

  10    whatever was -- contained the camera in the exam room with

  11    Ms. Clemons.    You saw the still photographs that Mr. Reagan

  12    referenced of the packed waiting rooms for Mr. Sterns.

  13               This idea, their red flags, the crowded waiting

  14    rooms, noise.    If they could have proved it, they would have.

  15    You would have seen it on those videos.        That's not what you

  16    saw.   They didn't bring you the key chain cam of the packed,

  17    crowded waiting rooms.      They brought you a parade of admitted

  18    liars, of admitted scammers, professional cons.

  19               Not the signal, they brought you the noise.

  20               Another red flag.     We talked about -- the government

  21    has made a big deal out of parking lots, out-of-state tags and

  22    parking lots.    Such a big deal that I asked Dr. Blake, "Do you

  23    spend a lot of time in your parking lot?"         I was really shocked

  24    he said yes.    But they made a big deal out of that, a red flag

  25    for an illegal pill operation.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 178 of 238 PageID #:
                                    60932
                                                        Vol. XXXVIII, Pg. 179
                           Closing Argument - Ms. Cravens

   1               They've shown you one picture from all their

   2    undercover surveillance of one tag from Jefferson County.           In

   3    seven years of investigation, one Jeff County tag, right up the

   4    road, and a parade of admitted liars and cons.

   5               Security, armed security, we've heard a lot about

   6    security guards too.     More noise.    The government talks about

   7    how there was security at this facility.        It was necessary to

   8    protect the patients.     Ms. Hofstetter did that.       The

   9    government's witness told you they did that.

  10               Dianna Berdal, the landlord, came right in here, sat

  11    on that stand, and told you they asked for a security guard to

  12    be hired because the parking lot was messy.         Cigarettes were

  13    burning in mulch.     The ashtray was on fire.      Somebody needed to

  14    keep it clean, keep people from littering, whether it was

  15    Bradford behind, the hair salon below, or these clinics that

  16    were a result, causing the litter.

  17               It wasn't the clinics that hired the armed security

  18    guard.   That's not indicative of some sort of need to control

  19    their patient population or to protect themselves.          It's

  20    because the landlord wanted them to keep the parking lot clean.

  21    They did what they were asked, compliant.

  22               This morning, Ms. Pearson, she mentioned paper

  23    signage.   And we've talked a lot about the names of these

  24    clinics, as if they're trying to hide what they do there, as if

  25    they chose those names to deceive.       That's how they talk about

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 179 of 238 PageID #:
                                    60933
                                                        Vol. XXXVIII, Pg. 180
                           Closing Argument - Ms. Cravens

   1    it.   That's noise.

   2                And we know that again because the landlord took the

   3    stand.   You remember seeing the lease?       The lease that

   4    prohibited the use of the word "pain" and allowed all signs had

   5    to be approved by the landlord?

   6                Ms. Pearson referenced paper signage.        But you've

   7    seen the picture from Gallaher View.        You've seen the picture

   8    from Lovell Road with a sign right there on the door.          It's not

   9    illegal to have an inefficient sign.        It's just noise.

  10                And then perhaps one of my favorite examples, Lori

  11    Crabtree.   We met Lori Crabtree, and you -- you can go back and

  12    look at it, Exhibit 654.      You'll be able to look at anything

  13    you want to back there.

  14                They were talking to Lori Crabtree about how

  15    Ms. Hofstetter dressed and her love for fine jewelry.          And they

  16    put up a picture of Sylvia Hofstetter, and it has that big,

  17    thick, gold chain hanging down to almost her waist and a big

  18    thick gold ring across her entire fist.        They made a big deal

  19    out of her jewelry.

  20                "Does she wear jewelry like that?"

  21                "Yeah."

  22                Nobody believed that.     That was a Halloween costume.

  23    How do we know that?      Because the date was on the photo.

  24    They're trying to make something exist where it does not, and

  25    trying to convince you that that's true, that it's signal when

                              UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 180 of 238 PageID #:
                                    60934
                                                        Vol. XXXVIII, Pg. 181
                           Closing Argument - Ms. Cravens

   1    it's just noise.

   2                Another signal, and this -- I'm not going to repeat

   3    everything.    Mr. Whitt particularly, throughout the course of

   4    this trial, has talked to you about legitimate medical purpose

   5    and the usual course of professional practice.         That's a

   6    signal.   The judge is going to define it for you.         He is going

   7    to tell you what that means.

   8                And then you have to decide if they have proven

   9    beyond a reasonable doubt, the government has proven beyond a

  10    reasonable doubt that those prescriptions were not for a

  11    legitimate medical purpose and in the usual course of

  12    professional practice.

  13                Ms. Hofstetter, she has no medical background, which

  14    you know.    She wasn't a site manager, though they insist on

  15    calling her that.     She was a corporate manager, a corporate

  16    administrator, which you've heard.

  17                She had regional and site managers beneath her,

  18    people like Maria Vera, Stephanie Puckett, Lori Crabtree, those

  19    were site managers.     Those were people in the clinics every

  20    day, and she relied on them.      She relied on her medical

  21    directors.    She wasn't there every day.      The witnesses told you

  22    that.

  23                Staff, like Crystal Parks Morgan, told you that.         And

  24    more importantly, perhaps, I'll say signal, a little less

  25    noise, Crystal Parks Morgan told you that she never saw

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 181 of 238 PageID #:
                                    60935
                                                        Vol. XXXVIII, Pg. 182
                           Closing Argument - Ms. Cravens

   1    anything illegal when she worked at these clinics.          When she

   2    was asked if she had, what would she have done?          Her response

   3    was, "I would have gone and told Sylvia, and I'd have quit."

   4                So it defies logic, that if Sylvia was someone that

   5    Crystal Parks Morgan believed wouldn't do anything about an

   6    illegal act occurring in this clinic, why would she have said

   7    she would have told her?

   8                If Dr. Blumenthal, Dr. Valley, Dr. Larson knew they

   9    were working with Sylvia to run an illegal pill clinic, a pain

  10    mill, there's some more noise, why would they send e-mails

  11    suggesting improvements?      Why would they make them?      Why would

  12    Debra Kimber be brought in to do compliance?         Now, truthfully,

  13    Debra Kimber did say the compliance wasn't important to Sylvia.

  14    Fair statement.    She made that.

  15                I don't know if compliance was important, but it

  16    seems to me that if you were trying to make sure you had all of

  17    your window dressing in order, you would have wanted --

  18    compliance would have been important, because those notebooks

  19    make it look more legitimate.       Less -- it's window dressing.

  20                So we've made a big deal out of that.        And Mr. Reagan

  21    has covered a lot of those issues regarding that window

  22    dressing.   But I want to suggest that there's a simpler

  23    solution to this question.      Was it window dressing or

  24    legitimacy?

  25                Well, the simplest answer is often the truest one.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 182 of 238 PageID #:
                                    60936
                                                        Vol. XXXVIII, Pg. 183
                           Closing Argument - Ms. Cravens

   1    It wasn't appearance.     It wasn't window dressing.       It was just

   2    legitimate.    It was just the business operating.        Boxes of

   3    files you saw through pictures of through Ms. Sherrod, through

   4    the agents, all of these documents that you've seen during the

   5    course of this trial, regular business records.          Chart after

   6    chart was kept in the same order.

   7               Now, we know there was something illegal happening at

   8    those clinics.     Can't deny Stephanie Puckett and Shannon Hill

   9    definitely were running an illegal operation, and they've

  10    admitted it.    You've heard the recordings of how hard they

  11    worked to hide it for Sylvia and how mad they knew she would be

  12    if she found out something illegal was happening in that

  13    clinic.

  14               And they told you she didn't know anything about it.

  15    Patients told you she didn't know anything about it.          So it's

  16    the simplest common sense answer is, if Sylvia Hofstetter were

  17    running the operation the government wants you to convict her

  18    of running, patients wouldn't have had to do that.

  19               Shannon and Stephanie wouldn't have had to do that.

  20    In fact, they would have been employee of the month.          Sylvia --

  21    there's another signal about how Sylvia would have reacted to

  22    that.   She did.   When she found out something was wrong, you

  23    heard Lori talking about there were papers in the floor.           She

  24    went in and there were papers in the floor.         We started these

  25    audits.   And you've seen a lot of those audit sheets as we've

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 183 of 238 PageID #:
                                    60937
                                                        Vol. XXXVIII, Pg. 184
                           Closing Argument - Ms. Cravens

   1    gone through some of these charts.

   2               And Sylvia was mad.      Sylvia wasn't mad because she

   3    was losing patients.     Sylvia was mad because she had just

   4    figured out something wasn't right.        She didn't know what, but

   5    she was bound and determined, that's true, she's bound and

   6    determined to find out.      Consistent with her personality.

   7               And so she brought in Lori Crabtree and some others

   8    that Lori talked about to figure out what had been going on,

   9    why these papers weren't where they were supposed to be.           How

  10    bad was it?    How deep did it go?     What had been happening?

  11               And so they started this audit.        The audit was

  12    ongoing at the time of the raids.       The audit that produced

  13    sheets, little checklists that you've seen.         They look kind of

  14    like this.

  15               See if I can maneuver this without causing some kind

  16    of -- Jessica Watson.     You know Jessica.     You met her, been

  17    through her file a lot.      This is just an example of one of the

  18    many kinds of audit sheets that you will have seen.

  19               And that was in an effort to figure out what had been

  20    happening.    You can't fix a problem you don't know about.

  21    Dr. Blumenthal was giving her information throughout the course

  22    of the clinics, Dr. Larson, Dr. Valley, they're making changes,

  23    updating protocols.     Same thing with this.      Just figured out

  24    there's a problem.     Is it a paperwork problem?      Is it just file

  25    clerk not doing her job?

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 184 of 238 PageID #:
                                    60938
                                                        Vol. XXXVIII, Pg. 185
                           Closing Argument - Ms. Cravens

   1               That's when they start looking.        And then they start

   2    finding these sorts of things.       She never really gets to the

   3    bottom of it before the federal government slaps handcuffs on

   4    her.   But she sure tried.     She's doing audits like this, trying

   5    to uncover information.      Trying to find the signal in all the

   6    noise.

   7               Jessica Watson, I'm not going to talk anymore --

   8    well, I'm not going to make that promise.         I'm going to try not

   9    to talk anymore about Ms. Puckett and Ms. Hill, because I think

  10    Mr. Burks has some things to add.

  11               But I do want to mention one sort of example of that

  12    scam they sat in here and told you they were running with

  13    patients from Mr. Butler and Mr. Jenkins.         This was

  14    particularly telling to me, because it really jumped out at me

  15    just a few weeks ago of how good at it they were, how

  16    convincing these patients and those scammers were in this

  17    clinic.

  18               And it had to do with Jessica Watson.         You'll

  19    remember, I'm sure, that file being reviewed with Dr. Blake,

  20    sort of visit by visit, and going through all -- every one of

  21    those drug screens, checking to see what was there, what the

  22    providers should have seen.      Spent a long time on it.

  23               And there was one that the government spent a long

  24    time on that caught my eye.      And this is from Ms. Watson's

  25    chart, which you know is an exhibit.        This one caught my eye,

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 185 of 238 PageID #:
                                    60939
                                                        Vol. XXXVIII, Pg. 186
                           Closing Argument - Ms. Cravens

   1    because it proved how good they were.        The United States

   2    government stood in this courtroom, pointed to this document,

   3    had their expert testify that this was Jessica Watson's drug

   4    screen.

   5               That's not the name on that document.         That's Rachel

   6    Watson, May 30th.     That's her May 30th visit.      Their scam was

   7    so good at fooling people, that it fooled them right here into

   8    this trial, all these years later.       Can't rely on that kind of

   9    noise.

  10               And we know that that was Stephanie and Shannon's

  11    little scam, because there's also a second copy of that same

  12    drug screen over in Rachel Watson's file where it belonged to

  13    be seen by a different provider.       And we know that as part of

  14    their scam, because that drug screen which you can find

  15    elsewhere, would have been positive for cocaine and they

  16    wouldn't have gotten their pills.       That would have upset the

  17    apple cart.    That wasn't going to happen.       So that's -- you

  18    know, maybe that's signal and noise.

  19               Here's another signal about Sylvia Hofstetter and

  20    what she knew.    Brandon Ledford, who Mr. Reagan mentioned, he

  21    stood there and we were talking to him about what happened

  22    after things changed in late '14 after Hill and Puckett left.

  23    He said there's a big change, big change.         Well, I reckon so.

  24               Sylvia is now trying to figure out what's wrong.

  25    She's on-site a little more often.       She's got the audit going,

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 186 of 238 PageID #:
                                    60940
                                                        Vol. XXXVIII, Pg. 187
                           Closing Argument - Ms. Cravens

   1    trying to figure it out.      Gerritt Orrick.     I loved Gerritt.

   2    Described all his cars by his rims.        Do you remember that guy?

   3    Interesting fellow.

   4               But he told us, he gave us some signal.         When that

   5    black Lexus pulled up, everybody got right.         Why?   Why did

   6    everybody get right?     Boss lady, boss lady was coming.        And

   7    they had to get right, because they knew if they weren't and

   8    she saw it, the jig was up.      Because Sylvia Hofstetter was

   9    running a pain management clinic.

  10               If she were running an illegal pill mill, she

  11    wouldn't have cared what Gerritt Orrick or anybody else was

  12    doing.    They wouldn't have been afraid to be seen by her.

  13    Puckett and Hill wouldn't have been afraid to be caught by her.

  14               That's the signal, ladies and gentlemen.         That's the

  15    signal.   You've heard it from the witnesses.        So think about

  16    what they said.    No one of these patients or these providers

  17    can say otherwise.

  18               They can complain about Sylvia's personality.          Big

  19    personality, we know.     But that's the extent of it.

  20               And so I want you to think, and this is the same

  21    instruction Mr. Reagan referenced, because your job here is not

  22    to do anything except put the government to its burden and to

  23    take a look at reasonable doubt.

  24               With each -- with regard to each of these elements,

  25    will you rest easy trusting that kind of information?          Five

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 187 of 238 PageID #:
                                    60941
                                                        Vol. XXXVIII, Pg. 188
                           Closing Argument - Ms. Cravens

   1    years of investigation, five years since these clinics were

   2    closed down, and all these documents were in the exclusive

   3    possession of the United States, five years in which Agent

   4    Nocera told you they didn't bother to look at all the

   5    documents.    They didn't read them all.

   6               They gave you few e-mails, not a lot.         Some charts,

   7    not the boxes of PMPs, audit sheets, and UDS that were

   8    otherwise filed.     Is that the kind of information that you can

   9    rest easy, rest your decision easily that there's no reasonable

  10    doubt in this case?

  11               All the opinion witnesses, Dr. Blake, Dr. McCoy,

  12    Dr. Browder, can't remember specifically Mr. Carter -- or

  13    Dr. Carter.    Said, you know, Dr. Blake, he said -- he sat there

  14    and he said Dr. Browder, he's a real doctor, real doctor.           He

  15    said reasonable providers can disagree.        Mr. McCoy said that.

  16    Dr. Browder said that, something to the effect of reasonable

  17    providers can disagree, period, end of story.         If reasonable

  18    providers can disagree, that's a truckload of reasonable doubt.

  19               So I'm going to give Mr. Burks his time.         But before

  20    I do, I want to tell you just a little bit -- take a little

  21    opportunity to tell you about what I know about Sylvia.

  22    Because you've heard, you know, she's a bitch, didn't like her.

  23    And maybe that's true.      Maybe it's not.

  24               She's a hard personality, for sure.        She reminds me a

  25    lot of me.    Some people think I come across one way, and some

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 188 of 238 PageID #:
                                    60942
                                                        Vol. XXXVIII, Pg. 189
                           Closing Argument - Ms. Cravens

   1    people think I come across another one.        Sometimes I think it's

   2    a compliment, and sometimes I'm a little offended.

   3               Sylvia is a lot like that.       She's strong-willed.     You

   4    know that she came up here from her -- from Miami.          Her family

   5    emigrated from Cuba.     You got to sit here for months, and in

   6    and out, you've seen her mother, flying in and out, as she was

   7    able to do, to be here with her daughter.         You've seen sisters.

   8    You've seen -- they look very much alike, but there are two.

   9    And they have flown in and out to be here with Sylvia as they

  10    can.   You've seen her aunt on occasions, her brother.         The

  11    people who can be here for her have been here.

  12               And at heart of hearts, that's really who Sylvia

  13    Hofstetter is.    She's really this person.       They're going to

  14    point out the pool table, her fancy house.         I'm going to point

  15    out a photo wall.     It's blown up from that last picture you saw

  16    of her house.    This is her family, her mom, aunt, cousins,

  17    friends, daughter, and her grandson.

  18               Grandson is the light of her life.        She hasn't spent

  19    a lot of time with him, as you might imagine, over the last

  20    five years, but that's her soft spot.        It's her grandson.

  21               So she's not this monster.       She's not this serial

  22    gambler who's gambled away, according to the government, way

  23    more money than these clinics ever made.        Not her at all.

  24               She came to Knoxville on a temp job for her neighbor

  25    to be closer to her boyfriend, Mr. Davis, who had moved to

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 189 of 238 PageID #:
                                    60943
                                                        Vol. XXXVIII, Pg. 190
                           Closing Argument - Ms. Cravens

   1    Atlanta, thinking she'd be here a little while, get these

   2    businesses they wanted to start up and running and go back to

   3    her family.

   4                And, granted, it gave her an opportunity, a business

   5    opportunity she never thought she'd have.         They pulled her

   6    right in.   Kept her busy, kept her running, kept her unable to

   7    see anything but a legitimate clinic, a legitimate business.

   8    That's why she came here.      Not the I-75 pipeline.      She came

   9    here to build a life.

  10                For all that's been said about her personality, I'm

  11    going to say this, thank goodness she has a strong personality.

  12    Someone made of weaker stuff couldn't have survived five years

  13    of waiting for you, of waiting for the day that a jury would

  14    finally hear the actual evidence, not the perception of it, not

  15    the characterization of it, not the stylized, mediaized version

  16    of it, but the actual evidence, and be given the actual

  17    instructions from a judge on which they decide her fate.           A

  18    weaker person couldn't have endured.        Strong-willed one, she

  19    is.

  20                And that's why you're here.      Because she trusts you.

  21    She trusts you to make the decision the way you would make it

  22    for yourself, the most important decisions of your life.           Have

  23    they done enough?     Have they been careful enough to prove a

  24    criminal case on any of the counts against Sylvia Hofstetter?

  25                Frankly, I submit, they haven't.       They've given you

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 190 of 238 PageID #:
                                    60944
                                                        Vol. XXXVIII, Pg. 191
                           Closing Argument - Ms. Cravens

   1    the noise, but not the signal.

   2               I thank you very much for your dedication.         I know

   3    how hard it is to have listened to all of us for three months.

   4               So on behalf of Ms. Hofstetter, I'm going to turn it

   5    over to Mr. Burks, but I do thank you.

   6               THE COURT:    Thank you, Ms. Cravens.

   7               Before we hear from Mr. Burks, why don't we take a

   8    break, take our afternoon break at this time.

   9          (Jury out at 3:56 p.m.)

  10               THE COURT:    We'll take a break, let's say till about

  11    ten after four.    Mr. Burks, Ms. Cravens left you plenty of

  12    time.   One of our jurors has a dentist appointment.         We need to

  13    be out the door no later than 5:30.        So why don't we go to

  14    about -- depending on how long -- I think if we went to five or

  15    5:15, you'd still have plenty of time, so unless you have some

  16    reservations, I think we'll go ahead and get started with you.

  17    If you don't finish by around them, you can finish up in the

  18    morning.   All right.

  19               THE COURTROOM DEPUTY:      This honorable court stands in

  20    recess.

  21          (Recess from 3:57 p.m. to 4:16 p.m.)

  22               THE COURTROOM DEPUTY:      This honorable court is again

  23    in session.

  24               THE COURT:    Everybody ready?

  25          (Jury in at 4:16 p.m.)

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 191 of 238 PageID #:
                                    60945
                                                        Vol. XXXVIII, Pg. 192
                            Closing Argument - Mr. Burks

   1               THE COURT:    All right.    Thank you.    Everyone please

   2    be seated.    Mr. Burks will continue with closing argument on

   3    behalf of the defendant, Ms. Hofstetter.

   4               MR. BURKS:    Thank you, Your Honor.

   5               Ladies and gentlemen, I have to confess that this

   6    makes me awfully nervous to stand before you knowing that

   7    you-all will be sitting in judgment of my client, Sylvia

   8    Hofstetter.    And that I do want to thank each and everyone of

   9    you.

  10               I don't know that I've ever been part of a trial that

  11    has demanded so much from citizens doing their duty.          And the

  12    fact that you-all have been willing to take on this duty is

  13    just -- it's awed me.     I mean, I'm blown away, because I've

  14    watched you, and you-all have paid great attention to this

  15    case.   And I can't thank you enough, and that's regardless of

  16    the outcome of this case.      I can't thank you enough for what

  17    you-all have done.

  18               You, as the jury, make up the bedrock of our judicial

  19    system.   I say that because while we put on proof and

  20    cross-examine, the judge gives you the charge, you-all

  21    determine what justice is.

  22               Every time that a jury sits before a citizen or

  23    citizens accused, they set a standard of justice, and you-all

  24    will set a standard of justice in this case.         And I can't be

  25    more proud of watching you listen and take note to try to

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 192 of 238 PageID #:
                                    60946
                                                        Vol. XXXVIII, Pg. 193
                            Closing Argument - Mr. Burks

   1    figure out what the truth is.       I really believe that you-all

   2    have sought truth in this case, and that's all we could ever

   3    ask.

   4               So on behalf of Sylvia, Loretta Cravens and myself, I

   5    personally want to thank you for that.

   6               And this case is, you know, so voluminous, and we had

   7    over a terabyte worth of discovery and information on the front

   8    end, and it's gone beyond that.       So I know that y'all have

   9    heard a lot.    I don't expect to be able to tell you anything

  10    that you hadn't already heard.       So I'm going to try to be

  11    concise, but there's some things that I think are important to

  12    tell you from our viewpoint.      First thing I'm going to do is

  13    get my reading glasses.

  14               The judge is going to tell you what the law is, and

  15    certainly we've all touched on it.       And I'm not going to go

  16    through a list of all the law and what the Court will charge

  17    you with, but I simply would say that the bedrock of this case

  18    has to do with the issue of these conspiracy cases.

  19               And a conspiracy case basically says that the

  20    government must prove beyond a reasonable doubt that Sylvia

  21    Hofstetter, Courtney Newman, Ms. Womack, Holli Womack, and

  22    Cynthia Clemons all agreed to enter into these crimes that

  23    they're alleged to have committed.       That's really the beginning

  24    of what a conspiracy is, and the Court will tell you how you

  25    determine that.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 193 of 238 PageID #:
                                    60947
                                                        Vol. XXXVIII, Pg. 194
                            Closing Argument - Mr. Burks

   1                But I think the question you have is, did they really

   2    do that?    Did they ever actually say, "I want to be a part of a

   3    criminal enterprise or a pill mill or money laundering"?           Was

   4    that my intent to be a part of that?        That's really the

   5    question.

   6                Did they prove that to your satisfaction beyond a

   7    reasonable doubt?     And that's -- that's where you will begin, I

   8    suspect, to look at these facts and these cases to make that

   9    determination and to determine whether or not these individuals

  10    did enter into these conspiracies with the intent to be a part

  11    of some criminal act.     And it really sort of boils down to

  12    that.

  13                As jurors, when you raised your hands 36 trial days

  14    ago and months ago, y'all took an oath, and part of that oath

  15    was that you would try these cases to the best of your ability,

  16    and you would not do it with any prejudice or bias or sympathy

  17    that you may feel towards one side or the other.

  18                That seems to be just sort of a saying.        But in this

  19    case, it's really important, because as we all know, the

  20    elephant in the room is the opiate crisis that you hear about,

  21    you read about, you talk about.       And what's important in this

  22    case is that under your oath, you shall not have -- you should

  23    not have any bias towards a crime that's been committed because

  24    you're to determine whether or not the defendants are guilty of

  25    a crime, not this opiate crisis.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 194 of 238 PageID #:
                                    60948
                                                        Vol. XXXVIII, Pg. 195
                            Closing Argument - Mr. Burks

   1               That would -- if that sways you, if that influences

   2    you in any form or fashion, then that is the bias that the

   3    Court, I think, will charge you that you should not have.

   4               So the question is not about what your personal

   5    feelings are about the opiate crisis, about all of the problems

   6    that that causes.     Your duty under your oath is to determine

   7    whether or not Sylvia Hofstetter is guilty of these charges.

   8    Has the government proved beyond a reasonable doubt?          That's

   9    really what it's about.

  10               So as we delve into that, you've heard other charges.

  11    I just want to touch on -- on two more, that I think are

  12    critically important in this case.       You're going to hear the

  13    Court charge you on the credibility of witnesses.          And the

  14    Court, I believe, will tell you that as jurors, you're to

  15    decide the credibility and the believability of each witness.

  16    This is your job.     It's not our job.     It's not His Honor's job.

  17    It's your job to determine the credibility of these witnesses.

  18    And you are to give the weight as you see fit.

  19               And then you'll hear him tell you some things for you

  20    to consider.    And a couple of those that I think, if he tells

  21    you this, I anticipate he will, that you should ask yourself if

  22    the witness had any relationship to the government or the

  23    defendant or anything to gain or lose from the case that might

  24    influence the witness' testimony.       That's going to be a charge

  25    that you'll have in this case.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 195 of 238 PageID #:
                                    60949
                                                        Vol. XXXVIII, Pg. 196
                            Closing Argument - Mr. Burks

   1               You are also to consider whether the witness had any

   2    bias or prejudice or any reason for testifying that might cause

   3    the witness to lie or to slant the testimony in favor of one

   4    side or the other.

   5               Something that -- well, ask yourselves if the witness

   6    testified inconsistently while on the witness stand or if the

   7    witness said or did something or failed to say or do something

   8    at any of the other times that is inconsistent with what the

   9    witness said while testifying.       It can make the witness

  10    unbelievable.    But that's up to you to determine.        Also

  11    consider other things that you think shed some light on the

  12    witness' believability.

  13               Now, those aren't all of the instructions, but those

  14    are some I point out to you, because we're going to talk about

  15    some witnesses and talk about how you should consider -- I'm

  16    going to suggest you should consider their testimony.

  17               Also, again, the issues of -- let's say the money

  18    laundering, the money laundering is if Mrs. Hofstetter was --

  19    knew that these moneys were part of some ill-gotten gain, then

  20    if she uses them and sends them through a corporation or, as

  21    they say, conceals, if you find that, that they've proven that

  22    beyond a reasonable doubt, that would be a money-laundering

  23    situation.

  24               You heard Mr. Still up there several months -- weeks

  25    ago or a month ago saying, "Well, if you pass it through a

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 196 of 238 PageID #:
                                    60950
                                                        Vol. XXXVIII, Pg. 197
                            Closing Argument - Mr. Burks

   1    business, then that's concealing it."        But we know that lots of

   2    people that have companies that will put money in one company

   3    to pay expenses and to send others.        You have to determine

   4    whether they've proven to you beyond a reasonable doubt if

   5    Mrs. Hofstetter has concealed any moneys in that light.

   6               Also, you heard discussions about whether or not

   7    Mrs. Hofstetter, Ms. Newman, Ms. Clemons aided and abetted one

   8    another and did knowingly and intentionally open and use and

   9    maintain a business for this illegal drug trafficking, as the

  10    government has labeled it.

  11               Again, did they know that these businesses were being

  12    used in that fashion?     We know that they didn't know what

  13    Mrs. Puckett and Mrs. Hill were doing.

  14               The question to you is, were they doing it because

  15    they thought they were operating a pill mill or a pain clinic?

  16               If you find that there is reasonable doubt as to

  17    whether they knew that this was, as the government calls it, a

  18    pill mill, we know the definition is different, but an illegal

  19    pain clinic, if they haven't proven that beyond a reasonable

  20    doubt, then they have not met their burden.         So that's another

  21    charge.

  22               And the last one I want to talk about is the

  23    deliberate ignorance.     I didn't have it, but I think I can talk

  24    about it without it.

  25               The Court will charge you on deliberate ignorance.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 197 of 238 PageID #:
                                    60951
                                                        Vol. XXXVIII, Pg. 198
                             Closing Argument - Mr. Burks

   1    That is that you have to purposely, deliberately turn away from

   2    something you know that's going on.        You close your eyes.

   3    Sometimes we call it blind -- the blind eye or you turn away

   4    from it.   But it's not that you just know about it, but you

   5    actually take an affirmative action by deliberately turning

   6    away from it.

   7               Now, in the proof of this case, I think just the

   8    opposite is what's been proven.       Any time that Mrs. Hofstetter

   9    was alerted to some problem, she addressed it.         Dr. Blumenthal,

  10    he has some concerns about the -- the clinic, as it was getting

  11    started, he was the doctor in charge.        And they showed you some

  12    e-mails where he was concerned about those issues and wanted

  13    Mrs. Hofstetter to take some action.        There were other e-mails

  14    that when we asked about them, they said, "Well, we haven't

  15    read those.    We don't know about those."

  16               But the one e-mail that we did look at, if I can find

  17    it.   I apologize.    I may have to come back to that.       It's the

  18    e-mail from Blumenthal.      I've got it.    I'm sorry.    Here it is.

  19               This is Exhibit 580.      It's been introduced.     And you

  20    remember all the e-mails they had where he was panicky and he

  21    was -- he was really concerned about things that were going on

  22    and nervous and all that?      They showed you those e-mails, but

  23    they didn't show you this e-mail, and we brought it up.

  24               This is Exhibit 580 from Dr. Blumenthal.         I'm going

  25    to step over here so I can read it too.        This is in May the

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 198 of 238 PageID #:
                                    60952
                                                        Vol. XXXVIII, Pg. 199
                            Closing Argument - Mr. Burks

   1    15th, 2011.

   2               "Dear Sylvia, permit me to thank you for running an

   3    outstanding skillful group meeting on Thursday.

   4               "The team needed it, and I needed it personally.

   5               "Learning appropriate aspects of the business and

   6    business management helps me 'stay out of the middle' of areas

   7    where I truly do not want to go.

   8               "You are the best person to teach me those aspects.

   9               "I think we should both benefit from having some

  10    private discussions to discuss what's working well, what isn't

  11    working well, and how to achieve the best outcomes.

  12               "Also, I have had a lot on my plate just now,

  13    especially some very unfortunate divorce issues, challenging

  14    parenting issues, and the fact that I absolutely must prepare

  15    for and pass my Family Practice Boards again in November (a

  16    major studying and time-management task!)

  17               "At times, I feel overwhelmed, and I apologize for

  18    'blowing my cork.'

  19               "I want to see this business thrive, and you and I

  20    are the central figures in making it do so.

  21               "Let's do it!

  22               "Thanks, Mark."

  23               I show you that as an exhibit that we've looked at.

  24    It's different than what we saw that the government would

  25    present to you.    I submit, just like Ms. Cravens said, those

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 199 of 238 PageID #:
                                    60953
                                                         Vol. XXXVIII, Pg. 200
                            Closing Argument - Mr. Burks

   1    are noises.    What that e-mail says is different.        And he

   2    apologized for how he had been feeling.        He had been going

   3    through some personal things, and he was scared.

   4               So did she turn her blind eye when she got his

   5    complaints, his information both before and after, or did she

   6    address those issues?     She did.

   7               Again, and we'll go through this some more, but I'm

   8    going to stay on this just for a little bit.         Fast-forward now

   9    to 2014 when it hits the fan.       And what hit the fan was when

  10    Mrs. Hofstetter comes back and finds the files in disarray,

  11    everything is in disarray.      She confronts.     She doesn't hide.

  12    She doesn't just ignore it.      She confronts the problem.        And

  13    what she confronts is enough to where Puckett decides it's time

  14    for her to leave because it's about to hit the fan again.

  15    They're going to find something out.        That's Puckett's reason

  16    for leaving.

  17               And what do we find later is that when

  18    Mrs. Hofstetter has some idea that there was some problems, did

  19    she turn away deliberately and ignore the problems?          Or did she

  20    go out and say, "Lori Crabtree Gaston and the rest of you,

  21    let's pull these files.      Let's look and see if there are things

  22    that are not in there.      Let's look and see if these files are

  23    where they should be."

  24               And what did we find out?       Lo and behold, there were

  25    audits that were done, and those audits showed that something

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 200 of 238 PageID #:
                                    60954
                                                        Vol. XXXVIII, Pg. 201
                            Closing Argument - Mr. Burks

   1    was amiss with that lab, the UDS's.        Was that turning a blind

   2    eye?   Was that deliberately ignoring a potential problem when

   3    it was brought to her attention that there was something that

   4    she didn't know.

   5               I know the government made some comment with Agent

   6    Nocera, did anybody go over the law?        Well, they didn't know

   7    what they had.    They didn't know what they had really until

   8    they got the wiretaps after this -- this clinic was closed and

   9    they got that evidence.      Then they saw what in the world

  10    Puckett and Hill were up at -- up to.

  11               One other example, pain cream.       Ms. Hofstetter found

  12    out that Maria Vera was going behind her back and trying to do

  13    a pain cream scam.     And the scam is that they would send the

  14    cream to customers who didn't ask for it, and then they

  15    would -- they would send it to customers that had insurance,

  16    and then they would bill the insurance companies, and then they

  17    were -- then Maria was getting the money and getting kickbacks

  18    from the pain cream company.

  19               And, in fact, you heard that what they did is, they

  20    took Holli Womack, she didn't know at the time, I think she

  21    signed maybe one prescription not knowing it was a scam, and

  22    then they sat there and forged her prescriptions, 40 or 50

  23    forgeries.

  24               Again, Maria Vera -- Marie -- I'm going to do it

  25    again.   I'm going to do a Burksism here.       Maria Vera,

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 201 of 238 PageID #:
                                    60955
                                                        Vol. XXXVIII, Pg. 202
                            Closing Argument - Mr. Burks

   1    Ms. Puckett, and Ms. Hill were behind that.

   2                Did she turn a blind eye?      Absolutely not.    She

   3    confronted Ms. Womack.      She said, "Have you been doing

   4    something against this clinic?"       Of course Ms. Womack didn't

   5    know what she was talking about and then realized and decided

   6    at that point she hadn't done anything wrong, and she didn't

   7    want to be accused of anything.

   8                But Mrs. Hofstetter took an affirmative action every

   9    time something came up that appeared to be a problem.          So if

  10    you look at that charge, she didn't deliberately ignore

  11    anything.    In fact, she did the opposite.       So that's the other

  12    charge that I would ask you to look at.

  13                Now, the core of the government's case is built

  14    around two things.     One are lenses.     You've heard people talk

  15    about the lens that's -- the lens today as opposed to the lens

  16    back then.    It's the lens that you see things through.         You

  17    know, you hear people talk about rose-colored glasses.           You

  18    know, they see something through rose-colored glasses because

  19    then it looks different.

  20                Let me talk to you, if I may, if I have your

  21    permission to talk to you about what I think this case is

  22    through the lenses of different people.

  23                This case started -- this case, I'm talking about the

  24    government's case, started when the FBI found people selling

  25    prescription medications on the street.        They did stings.     They

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 202 of 238 PageID #:
                                    60956
                                                        Vol. XXXVIII, Pg. 203
                            Closing Argument - Mr. Burks

   1    arrested them.    And they learned from that that there was

   2    somebody by the name of Jess Butler, who was orchestrating some

   3    kind of a scam to get these pills.

   4                So the government through the FBI, they put on their

   5    lens of a crime.     I see this as a crime.     This is a violation

   6    of the law.    So what I'm going to do is I'm going to follow it

   7    to its furtherest point.      And so they get wiretaps.      They get

   8    wiretaps.   And according to Andy Chapman, they find out that,

   9    lo and behold, Jess Butler is up to it -- up to his neck in

  10    this business.

  11                But more than that, they find out that Jess Butler is

  12    working with three people on the inside of our clinic,

  13    Mrs. Puckett, Mrs. Hill, and Mrs. Newman.         Not this Newman, but

  14    Patty Newman.

  15                So what do they do?     They get more wiretaps.      And

  16    when they get more wiretaps, they get taps on Mrs. Puckett and

  17    Mrs. Hill's phones and Mrs. Newman's.

  18                That's when they learn about what those ladies were

  19    up to in this clinic.

  20                I asked Andy Chapman, I said, "Well, Agent Chapman,

  21    did you try to get information about Mrs. Hofstetter?"

  22                And he said, "No."

  23                And I said, "Well, why not?"

  24                He said, "Because we couldn't find anything that she

  25    had done, according to these wiretaps."

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 203 of 238 PageID #:
                                    60957
                                                        Vol. XXXVIII, Pg. 204
                            Closing Argument - Mr. Burks

   1               That's where the wiretaps stopped.        Now, I know that

   2    Mr. Stone will get up and say, well, they -- the girls left and

   3    they didn't have time to work it.       Well, they worked it -- they

   4    worked this thing for a long time.

   5               And even after -- and even after they left in the

   6    summer of 2014, these clinics were still operating up until

   7    March of 2015, which didn't stop them from attempting to see if

   8    there was anything that Mrs. Hofstetter had said or done by

   9    wiretap, illegal.

  10               They did have phone conversations, according to

  11    Mrs. Puckett, where Mrs. Hofstetter called her a couple of

  12    times, one of which she was asking her, "What's this deal about

  13    the pain cream," and they talked about Maria Vera.

  14               So that's the lens that this started with.         That's

  15    the FBI's lens.    They see this case as a crime, so everything

  16    that touches it has to be a crime.

  17               Well, what about other views of this case?         Well --

  18    and I'll go into this a little bit later, but you've got people

  19    like Ben Rodriguez, and I certainly want to talk about

  20    Mr. Rodriguez, and Mr. Tipton.       They see this case through

  21    their lenses of if I can throw Sylvia Hofstetter under the bus,

  22    then I can win favor with the government and get a 5K motion,

  23    even though Mr. Rodriguez says he doesn't know anything about a

  24    5K motion.

  25               You-all do, because you heard all these witnesses

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 204 of 238 PageID #:
                                    60958
                                                        Vol. XXXVIII, Pg. 205
                            Closing Argument - Mr. Burks

   1    come in here.    We had almost 50 witnesses march up there, and a

   2    lot of them talked to you about, "Yeah, I want that 5K motion.

   3    I'm here.    I need that 5K motion.     I want liberty.     I want out.

   4    Or I want a benefit.     I want a break."     Ms. Puckett, Ms. Hill,

   5    Mr. Tipton, he hadn't even been sentenced yet.         The only one

   6    that acted like he didn't know anything about was the

   7    ringleader, Mr. Rodriguez, as far as throwing people under the

   8    bus.

   9                So the lenses of that, let's talk about some other

  10    lenses.   Let's talk about the providers that came in and

  11    testified.    They were scared to death.      And I remember asking

  12    one of them that they were concerned about what was going on,

  13    and I said, "Are you concerned because you see these four

  14    fellow employees and workers that you worked with sitting over

  15    here in a criminal courtroom, and you see this entourage of the

  16    FBI and the U.S. attorney and the Washington RICO chief deputy

  17    sitting here prosecuting?"

  18                Well, quite frankly, if I had even worked in that

  19    clinic, I'd be scared to death if I saw all of this.          And they

  20    were scared.    They admitted they were scared.       And they were.

  21                So they looked through this lens like, I'm not

  22    getting in the middle of this.       Now, I look back, I look back

  23    20/20 hindsight, and yes, I can now see now that things have

  24    come to light about what was going on with Puckett and Hill and

  25    all that.    Yes, I can see that that was a problem area.         I can

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 205 of 238 PageID #:
                                    60959
                                                        Vol. XXXVIII, Pg. 206
                            Closing Argument - Mr. Burks

   1    see that now.

   2               The government's case, I would say to you, is built

   3    upon 2020 hindsight and a 30,000 view from the sky looking

   4    down, not looking at the evidence as it took place on a daily

   5    basis.

   6               So the last lens or the second to last lens they want

   7    to talk to you about is the lens that Andy Chapman talked about

   8    in his testimony.

   9               You remember Mr. Chapman being asked about Melanie

  10    Rucker.   She was, you remember, the lady that worked for the

  11    Department of Health that would come in and do investigations

  12    on the clinics and audit the charts and those types of things.

  13    And Mr. Rucker -- I mean, Ms. Rucker and Mr. Chapman had a

  14    conversation.    And Mr. Chapman had said that he disagreed with

  15    what she had said.

  16               And then there was sort of back and forth.         Well,

  17    what did she say?     Finally, we got the answer.      And what he

  18    first said is she would say something to the effect that she

  19    would be surprised if they were doing anything wrong.

  20               I said, "Now, Agent Chapman, let's look at your

  21    affidavit.    Please look at that.     Refresh your recollection."

  22               And he did.    And then he said, after refreshing his

  23    recollection, "She said that in her investigations, these

  24    clinics were legitimate."      And he said, "Yeah, that's what she

  25    said."

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 206 of 238 PageID #:
                                    60960
                                                        Vol. XXXVIII, Pg. 207
                            Closing Argument - Mr. Burks

   1               Now, if you'll look through the lens of the

   2    Department of Health and Melanie Rucker's comments to the FBI

   3    agent, the lenses of the health department is, these were

   4    legitimate clinics.     No evidence to the contrary, as far as the

   5    Department of Health.

   6               And who is the Department of Health?        They are one of

   7    the regulatory bodies that regulate pain clinics in the state

   8    of Tennessee.    That's how they're regulated.

   9               Now, Mr. Stone came back with Mr. Chapman and said to

  10    Mr. Chapman, "Now, Mr. Chapman, you spent hours and thousands

  11    of hours and thousands of man hours and thousands of phone

  12    calls and thousands of wiretaps, you can't sit there and say

  13    that Mrs. Rucker's investigation could even come close to your

  14    investigation."

  15               He said, "That's right."

  16               In fact, he said, "It's like in a different ZIP

  17    Code."

  18               And Mr. Chapman says, "Right."

  19               And you know what?     I don't necessarily disagree with

  20    showing a difference.     But what I do show to you or suggest to

  21    you, again, Andy Chapman, Agent Chapman is seeing it through

  22    what?    The crime, the glasses through the crime.

  23               What is Melanie Rucker looking at it through?          The

  24    clinic and the clinic records and the clinic files.          She finds

  25    it legitimate.    She is an investigator.      She's a nurse by

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 207 of 238 PageID #:
                                    60961
                                                        Vol. XXXVIII, Pg. 208
                            Closing Argument - Mr. Burks

   1    profession.    That's what -- and she works for the Department of

   2    Health.   That's exactly what she does.       If there's been a

   3    complaint, she goes and checks the complaint out.          She goes

   4    in --

   5               MR. STONE:    Your Honor, I'm going to object.        This

   6    goes too far.    There are no facts in evidence.       They have

   7    subpoena power.    They did not subpoena Ms. Rucker.        This is --

   8    there are no facts in evidence.       He's just talking about things

   9    that he thinks might be true or something, I guess.

  10               THE COURT:    What about that, Mr. Burks?

  11               MR. BURKS:    I think I can argue I think it's clear

  12    that she says her investigations into these clinics as the

  13    representative of the Department of Health said it was

  14    legitimate.    And all I'm expanding on is that in doing that,

  15    she looked at files, she looked at --

  16               MR. STONE:    Your Honor, none of this is in evidence.

  17    None of it.

  18               MR. BURKS:    I think it's fair argument.

  19               THE COURT:    Well, the question is, are you arguing

  20    from the evidence in the record?

  21               MR. BURKS:    I think I am.     I really do.    I think the

  22    investigation --

  23               THE COURT:    That's the standard.      So go ahead with

  24    keeping that in mind.

  25               MR. BURKS:    All right.    Thank you, Your Honor.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 208 of 238 PageID #:
                                    60962
                                                        Vol. XXXVIII, Pg. 209
                            Closing Argument - Mr. Burks

   1               They're different investigations.        It's different

   2    lenses that these clinics were looked at.         That's the point I'm

   3    trying to make.    And if you look at it through the Department

   4    of Health, according to Melanie Rucker, these clinics were

   5    legitimate.    It's what she said to Andy Chapman.        And that's

   6    what he testified that she said.       Those are different lenses.

   7    Those are important lenses.

   8               Why are they important is because assuming one that

   9    investigates the clinics and looks at files will determine

  10    whether or not these are, as the government likes to talk

  11    about, window dressing files or if they're legitimate pain

  12    management heal -- where they're treating these patient files.

  13    That's the lens that the Department of Health would look at at

  14    these files and look at these clinics.        So those are different

  15    lenses.

  16               The last lens is your lens.       You-all have heard all

  17    this proof.    You can weigh what you've heard and how you look

  18    at that.   But you're going to have the lens of this jury to

  19    determine what the truth is, what was proven beyond a

  20    reasonable doubt or not.      And it's your lenses that makes the

  21    most important issues of this case.        It's how you see it, each

  22    one of you see it.

  23               So it's your lenses that are going to investigate and

  24    have investigated what came from this witness stand and what

  25    this Honor will tell you about the law, not what we talk about.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 209 of 238 PageID #:
                                    60963
                                                        Vol. XXXVIII, Pg. 210
                            Closing Argument - Mr. Burks

   1    You know we're trying to underline things we think are

   2    important.    But it's what you hear from that witness stand and

   3    what the Court tells you about it, what evidence that you see.

   4    And there's a lot of that evidence there.

   5                But you're the ones that will make the ultimate

   6    determination through your lenses, not the FBI, not the

   7    providers, not anybody else.      You can take into consideration

   8    what they've said, and certainly I think those are important.

   9    But it goes to the crux of the case.        Who looked at these files

  10    during the course of the investigation?        FBI didn't.    They

  11    didn't get their experts to even look at it until sometime

  12    later.    They were looking at it as the crime.       Department of

  13    Health was looking at it.

  14                So you've heard from the experts and Mr. Whitt,

  15    Ms. Pearson talk about the experts, and they're talking about

  16    legitimacy of the patient files.       And I'm not going to repeat

  17    all that.    Everybody has done a good job of wringing their side

  18    out.   Ms. Pearson brought her position out.        Mr. Whitt has done

  19    a good job telling you what Dr. Browder and Nurse Practitioner

  20    McCoy have had to say about it.

  21                But you add that one other element in there I think

  22    is important, and that is there's another lens that looked at

  23    that in addition to these experts.       It's the Department of

  24    Health.   It's Melanie Rucker.      That's important.

  25                Okay.   I am watching my time, and I know we've got to

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 210 of 238 PageID #:
                                    60964
                                                        Vol. XXXVIII, Pg. 211
                            Closing Argument - Mr. Burks

   1    move, and I'm going to try my best to see what I can do.           Let's

   2    talk about -- let's talk about some important witnesses in this

   3    case.

   4               Oh, oh, I forgot.     I apologize.     Can I back up just

   5    for a second?    Okay?   Another deliberate ignorance argument.

   6    You remember not only -- not only did Mrs. Hofstetter challenge

   7    and get her clinic to look at these files, but she did

   8    something else.

   9               Exhibit 582, you remember, she contacted Sterling

  10    Labs, and said, "Hey, we're missing this stuff.          We need them."

  11    And what we know is that Deana Haney -- Haney -- Haney -- I

  12    guess it's Haney.     I can't hardly read it.      I apologize.

  13               She says, I wanted to inform you of the missing drug

  14    screens reports matters.      I was informed and shown that some of

  15    the patient files have missing drug screen reports.          I reviewed

  16    the files and began to take action on replenishing the

  17    patient's records.

  18               Now, is that a deliberate ignorance of turning away

  19    from a problem on behalf of Mrs. Hofstetter?         And then she

  20    tells us about some of the files.

  21               And we got Jessica Lively, her files apparently had

  22    things missing.    She's one of the sponsored patients.

  23               Jessica Watson, we know about her.        She's another

  24    sponsored patient that were going through Puckett and Hill, and

  25    her stuff is missing.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 211 of 238 PageID #:
                                    60965
                                                        Vol. XXXVIII, Pg. 212
                            Closing Argument - Mr. Burks

   1               We've got Lisa Elliott.      Hey, we know about Lisa.

   2    She was going through, wasn't she.       She was with Butler and

   3    that crew.    And guess what?    She got stuff missing.

   4               Now, how did she get -- how did these people get all

   5    this stuff missing?     It was Hill and Puckett, and that's why

   6    they're looking through this.       I could go down through there.

   7    And you-all can look at this when you go back there, but some

   8    of those are the same names that they're looking at, Mario

   9    Boyd, you haven't heard that he was one of them too.

  10               Hey, look here, number three.       Guess what?    Who's

  11    missing stuff in his file?      We recognize that name.      That's

  12    Mr. Butler.    Mr. Butler is the one that was working with

  13    Puckett and Hill, and lo and behold, he's got stuff missing out

  14    of his file.

  15               Now, how did those get missing?        Well, we know.    We

  16    know Puckett and Hill did it.       We know that.    That's the scam.

  17    And to sit here and say, well, you know, just a little side

  18    venture thing, no, it wasn't.       It was a scam that did a couple

  19    of things.    It puts patients at risk.      It's not about the money

  20    issue, even though there was money.        And even though we know

  21    Stephanie Puckett said she later became sponsors of people so

  22    she would get the drugs.      She sent her husband in, Michael, get

  23    the drugs.    Ms. Hill's husband came in, got drugs.

  24               They were drug dealers.      They weren't just working in

  25    the clinics.    They were drug dealers.      They were getting pills

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 212 of 238 PageID #:
                                    60966
                                                        Vol. XXXVIII, Pg. 213
                            Closing Argument - Mr. Burks

   1    and selling pills.     That's a drug dealer.      That's what they

   2    were doing.

   3               And they were putting these nurse practitioners and

   4    doctors in harm's way, because they didn't have the material

   5    that they should have had in order to look at something to

   6    determine what was in the best interest of these patients.

   7    They want to say that these nurse practitioners didn't care

   8    about these patients.     Well, they did care about them.        They

   9    just didn't have the information because Puckett and Hill

  10    didn't give a flip about them.       They wanted the money.

  11               That's the scam.     That's the crux of this case.

  12    That's the crux of their case.       To come in here and say, well,

  13    this was just a pill mill, we'll talk about that for a few more

  14    minutes, is not right.

  15               What sets this case apart from any other illegal pain

  16    clinic case is we've got the fox guarding the henhouse.           We've

  17    got the people that we've trusted to do it right doing it

  18    wrong, and we didn't know about it.        And Puckett says we didn't

  19    know about it.    Everybody says we didn't know about it.

  20               But that was what was going on.        That's what

  21    distinguishes this case from any other case you will run across

  22    involving an alleged pill mill or pain clinic.         It's what

  23    Puckett and Hill and Newman were doing and getting away with it

  24    under the cloak of secrecy, under the cloak of deceitfulness.

  25    And that's what this case is really about.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 213 of 238 PageID #:
                                    60967
                                                        Vol. XXXVIII, Pg. 214
                            Closing Argument - Mr. Burks

   1               Now, there were a lot of people arrested, a lot of

   2    people charged.    We also have -- we talked about, and I think

   3    it's important to remember a couple of things that we learned

   4    from those wiretaps that finally were admitted to by

   5    Mrs. Puckett.

   6               Y'all know I'm not that organized.        I hope you know

   7    that, don't you.     I'm sorry.   Kind of like the scorpion and the

   8    fox, and the fox gives the scorpion a ride across the river,

   9    and he says, "Don't sting me scorpion."        Scorpion says, "I

  10    won't do it."    Gets across the river and the scorpion stings

  11    and kills the fox.     The fox said, "Why did you do that?"        The

  12    scorpion says, "Well, it's just my nature."

  13               I guess it's sort of my nature to sort of look for

  14    some of this stuff, and I do apologize for that.          What I'm

  15    looking for -- oh, thank you.       She's pretty good, isn't she?

  16               Stephanie Puckett, I want to touch base on a couple

  17    of wiretaps, and I think these are really important.

  18    Mrs. Puckett finally admitted this.        And you heard Mr. Reagan

  19    touch base on this, but, again, I think it's important to bring

  20    it up.

  21               When Mr. Butler was arrested, you remember that, and

  22    they got on that phone conversation and they told us all about

  23    it.   And what was said was, Mrs. Hill was scared because

  24    Mr. Puckett -- Mr. Butler is now charged with some offense.

  25               And she says, "Well," to Ms. Puckett, "Ms. Puckett,"

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 214 of 238 PageID #:
                                    60968
                                                        Vol. XXXVIII, Pg. 215
                            Closing Argument - Mr. Burks

   1    she probably called her Stephanie, "Stephanie, is he going to

   2    turn on us?    What if they wire him up and send him into the

   3    clinic?"

   4                And what does Ms. Puckett say?      She says, "Why would

   5    they -- why would he wear a wire for the providers?          The

   6    providers don't do anything wrong.       So it had to be to get me

   7    and you."

   8                That's taletelling for two reasons.       Number one, they

   9    know their time is short on this scheme.        Number two, more

  10    importantly, these two ladies that don't think anybody is

  11    listening to them are talking in secret, saying these providers

  12    don't do anything wrong.      These ladies were in those clinics

  13    day in and day out.

  14                She's testified, Ms. Puckett did, that that's what

  15    they said in this conversation.       That's important.     They should

  16    know if this was a pill mill and these providers were just

  17    writing scripts.     But that's not what she said.       They were

  18    doing nothing wrong.

  19                The other thing that sort of brings me into the other

  20    arguments I want to talk about is another phone conversation

  21    between these two ladies.

  22                You remember Mrs. Puckett, once they get into this

  23    conversation -- these conversations are very close to each

  24    other.   Mrs. Puckett has to say or admit, Ms. Hill, I've been

  25    in trouble.    You know, I had robbery, prostitution, I mean, a

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 215 of 238 PageID #:
                                    60969
                                                        Vol. XXXVIII, Pg. 216
                            Closing Argument - Mr. Burks

   1    myriad of things.     And the one thing I learned is when in

   2    trouble, you're trying to find a way out.

   3               Now, that's not just Mrs. Puckett, that's any of

   4    these people that came in and took that stand.         What are they

   5    doing?   They're trying to find a way out.        And a way out is

   6    throwing somebody else under the bus.

   7               Those aren't my words.      Those are Stephanie Puckett's

   8    words.   But those could have just easily have been the words of

   9    Chris Tipton and Ben Rodriguez, because each of them came in

  10    here to try to avoid further trouble or avoid a stiffer

  11    sentence of finding someone to throw under the bus.

  12               And who did they try to throw under?        Sylvia

  13    Hofstetter.    Because that's the way the criminals work.         You

  14    get in trouble, and you say what you got to say to appease you

  15    who you've got to appease.

  16               And in these cases, to get that 5K motion -- because

  17    with the 5K motion, Mr. Stone will stand up and ask this Court

  18    to reduce that sentence.      But to do it, you got to throw

  19    somebody under the bus.      And the person that you throw under is

  20    the person that's here asking the jury to try to determine what

  21    the truth is in this case.      That's Mrs. Hofstetter.      So the

  22    code of the criminal and the pawn is to find somebody to throw

  23    under the bus.

  24               And I'm going to come back to finish with those two

  25    witnesses.    But I do want to talk about a couple more quick

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 216 of 238 PageID #:
                                    60970
                                                        Vol. XXXVIII, Pg. 217
                            Closing Argument - Mr. Burks

   1    things.   Again, this sort of goes to the medical -- this is

   2    sort of jumping a little bit around.

   3               I want to talk about Dr. Valley, because that's, I

   4    think, an important part of this.       They put on Mr. Blumenthal's

   5    e-mails about all the trouble in Dodge City, so to speak, of

   6    the clinics, trouble, trouble, trouble everywhere.

   7               Well, you did see where Dr. Blumenthal was kind of

   8    saying, "Wait a minute, you know, we had these meetings.           It's

   9    really been helpful."

  10               But Dr. Valley, as you remember, actually came into

  11    this by saying, "You need to get rid of the medical director,"

  12    which was Dr. Blumenthal, because Dr. Valley wanted to become

  13    the sole doctor there.

  14               And Dr. Valley then presented, as you-all will

  15    remember, that contract.      Do you remember the contract that he

  16    sent to Chris Tipton?     Remember that, where he said, I want you

  17    to pay me all this money, pay me $11,000 a month consulting

  18    fee, pay me a quarter of a million dollars a year to manage all

  19    these clinics?

  20               And oh, by the way, I want you to build me a clinic

  21    up in upper East Tennessee that will be my clinic.          If I ever

  22    decide to leave, that will be mine.        And the partners said no.

  23    And that's sort of started flushing Dr. Valley a little bit out

  24    of the realm of what he thought he was going to end up with.

  25               He ultimately hooked up with Chris Tipton, because he

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 217 of 238 PageID #:
                                    60971
                                                        Vol. XXXVIII, Pg. 218
                            Closing Argument - Mr. Burks

   1    saw the money train.     Mr. Tipton was -- he was rolling with all

   2    these deals going on, you know, and Dr. Valley, hey, this looks

   3    pretty good.    So he hooked his wagon to Chris Tipton, and he

   4    and Chris went down to Chattanooga.        And guess what?    The

   5    scorpion stung again.     He caught Dr. Valley and cheated him.

   6               But Dr. Valley, the important thing that I want to

   7    talk about, two things.      One is, what he did tell us that's

   8    important, one of which was -- and you-all saw this, and I

   9    pulled these up.

  10               This is Exhibit 543.      This is just an example that we

  11    use to show Dr. Valley and a notation.        Do you remember seeing

  12    this?   And we talked a lot about that, where Dr. Valley would

  13    look at the file.

  14               Now, remember these medical doctors had a duty to

  15    look at how many of the -- how many of the files, 20 percent,

  16    50 percent, it was a hundred percent, wasn't it?          It was an

  17    opiate file, they had to look at every file and chart it.

  18               So Dr. Valley did that, and on this Ricky Nelson

  19    file, on May the 9th, 2012, and I just -- I pulled this up, and

  20    it says, "Chart review 5/15/12.       I concur in treatment plan,"

  21    with the signature "Valley."

  22               Now, when Dr. Valley was on the stand, I showed him

  23    these, and I asked him what did that mean?         What did he

  24    actually do in order to write that concurring thing about the

  25    treatment plan?

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 218 of 238 PageID #:
                                    60972
                                                        Vol. XXXVIII, Pg. 219
                            Closing Argument - Mr. Burks

   1               In his testimony, he told us this is what he did.          He

   2    told us he looked at the chief complaints.         He told us that he

   3    looked for any history or present illness that the nurse

   4    practitioner listed.     He looked at previous visits and any

   5    reference to previous visits.       He looked for comments regarding

   6    previous urine drug screens.

   7               He said, "I flipped back to the previous visits to

   8    see if there were any outstanding -- anything outstanding that

   9    wasn't addressed in the notes."       He checked the urine screens

  10    to determine if there was any aberrant drug screens, anything

  11    in there that shouldn't be in there.        And then he said, "I

  12    determined whether or not there was an appropriate diagnosis

  13    that met the criteria supported by the physical findings."

  14               What does that sound like?       Legitimate medical

  15    purpose?   And then he said, "I then determined if the treatment

  16    plan was appropriate.     And if I determined the treatment plan

  17    was appropriate, I concurred in the treatment plan."

  18               While Dr. Valley was at this clinic, that's how he

  19    handled these files.     That's what he told us from the witness

  20    stand.   And that is consistent with what Dr. Browder and nurse

  21    McCoy told us.    These are some of the same things on that wheel

  22    you remember that Mr. Whitt showed you.        These are the same

  23    type of things.    These are activities that Dr. Valley looked at

  24    and did, and then he concurred or he didn't.         You know, he

  25    said, "There are times I put a note.        I don't concur.    I put a

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 219 of 238 PageID #:
                                    60973
                                                        Vol. XXXVIII, Pg. 220
                             Closing Argument - Mr. Burks

   1    note."

   2               Just for your reference, and I'm not going to go

   3    through it.      You can go back and look at it.     That's that

   4    contract, 541, Exhibit 541, I'd ask y'all to look at that he

   5    wanted to -- this clinic to do.

   6               The final thing about Dr. Valley that we learned that

   7    I think was important, one of the things that the government

   8    has tried to suggest to you, that a clinic that gets paid in

   9    cash, that's a red flag.      You heard them talk about this cash

  10    being a red flag.

  11               Dr. Valley when asked about his clinic, he left

  12    Chattanooga, now he has a clinic up in East Tennessee.           And he

  13    was asked, "Dr. Valley, do you take insurance?"

  14               He said, "Nope."

  15               "Well, how do you get paid?"

  16               He said, "I take cash."

  17               Does that mean that he's running an illegal pain

  18    clinic?    No.   That's a legitimate way.     If someone chooses to

  19    do it in cash, they do it in cash.

  20               So Dr. Valley gives us some important information

  21    about the snapshot of this clinic during a time leading up to

  22    and right before Puckett and Hill get their claws into these

  23    clinics.

  24               And at the time that Dr. Valley was there, he was

  25    approving these files.      And not only approving them and

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 220 of 238 PageID #:
                                    60974
                                                        Vol. XXXVIII, Pg. 221
                            Closing Argument - Mr. Burks

   1    concurring with them, he determined that these were legitimate,

   2    reasonable treatment plans for these patients.

   3               Now, to sit there and say that these patients were

   4    not receiving medical care, it's just not correct.          It's just

   5    not accurate.    Dr. Valley was the government's witness.         He

   6    wasn't our witness.     We didn't call him as an expert.       But

   7    that's what he shared with us on the witness stand.           I concur

   8    with the treatment plan.

   9               Do you remember Mr. Still, the money man, the one

  10    that had that Mississippi drawl?       Y'all remember him, don't

  11    you?   He got -- he's kind of cute, wasn't he?        Yeah.

  12               He said that he is attributing $33,000 of some money

  13    that Mrs. Hofstetter -- you remember that?         So that's kind of

  14    like -- that's part of this theory of looking at money

  15    laundering.

  16               And lo and behold, we presented to him a check of

  17    $33,000 at that same time frame that was actually a check that

  18    went through Mrs. Puckett's account to pay to Prodigal, because

  19    these were moneys that were given to Mrs. Hofstetter on behalf

  20    of the partners that were buying Prodigal.

  21               So this wasn't any money-laundering issue.         This was

  22    a check that Mr. Still just apparently didn't look for.           That's

  23    Exhibit No. 572, if you want to review that as well.

  24               I want to talk about discharges.        I'm trying to watch

  25    my time, Your Honor.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 221 of 238 PageID #:
                                    60975
                                                        Vol. XXXVIII, Pg. 222
                            Closing Argument - Mr. Burks

   1                THE COURT:    You've got additional time.      We'll go

   2    about five or ten more minutes, and if you're not done, you can

   3    finish up in the morning.

   4                MR. BURKS:    Maybe this will be a good place to stop

   5    on discharges.    I can do that.

   6                THE COURT:    All right.   Go ahead with that.

   7                MR. BURKS:    Thank you.   Again, thank you-all for your

   8    patience.    One of these days, I'm going to get like Ms. Pearson

   9    where you can flip that thing and flip it up there.          She did a

  10    good job.    I liked that.

  11                You remember we had the discharge -- battle of

  12    government's discharges, Mrs. Sherrod's discharges, and they

  13    were not exact, because as you heard, there were different

  14    opportunities to look at the files, and maybe not look at all

  15    the files.

  16                But the bottom line is, and what -- what we know from

  17    Agent Vehec is that they're really about -- they say the same

  18    stuff.   And what they say is -- I've got my second page.          Let's

  19    find the first page for you here.       Might just lean over there

  20    and ask her what her number was, but I can't do that.          All

  21    right.   Let's see if I can't find that.       I got it.    I found it.

  22    I got it.    Thank you.   Okay.   Here we go.

  23                Now, you got to ask yourself a question.        If we're

  24    operating a pill mill, the last thing you want to do is get rid

  25    of patients.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 222 of 238 PageID #:
                                    60976
                                                        Vol. XXXVIII, Pg. 223
                            Closing Argument - Mr. Burks

   1               Now, I know the government will want to say, well,

   2    that's just window dressing.      We keep hearing that term, window

   3    dressing, window dressing, window dressing.         I consider it a

   4    code saying we really can't explain it illegally, so I can't

   5    tell you that it makes it legitimate looking, because it is

   6    legitimate to discharge patients.       So we just call it -- we

   7    just call it window dressing.       So that way they get around with

   8    not really confronting what the facts are.         But you-all

   9    determine whether this makes sense to you as to whether this

  10    was a pain clinic or not.

  11               Now, Agent Vehec said that she found 2,000 -- sorry,

  12    Jeff, it's 2,000, not 200 -- 2,083 discharges, and they had all

  13    those charts and what years, and we've got the same stuff.           But

  14    I think this is the key.

  15               Now, they would have you to believe, by listening to

  16    the testimony, that they would discharge a patient and then

  17    they just run them back to another place.         That's kind of how

  18    they made you feel anyway.      Made me feel that way until I saw

  19    these numbers.    If I was going to discharge 2,083 people and I

  20    was just doing it to make it look good, then I was going to run

  21    them back to the other clinic, why did we only readmit 209?

  22    That's a little over ten percent.       Which means another

  23    80-something percent were discharged for good.

  24               So that's not window dressing.       That that's the loss

  25    of 1,793 patients, according to Agent Vehec.         Ms. Sherrod

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 223 of 238 PageID #:
                                    60977
                                                        Vol. XXXVIII, Pg. 224
                            Closing Argument - Mr. Burks

   1    looked at files, and according to her records, and I admit that

   2    we probably didn't see as many.       But she had 1,980 discharges.

   3    And, again, her independent investigation showed there was 229

   4    readmitted.    Those are about the same percentages.

   5               Now, I ask you a simple question.        Why in the world

   6    would a pain clinic discharge that many patients and not bring

   7    and readmit, if that's the government's theory of what we were

   8    really doing?    That's the difference of 1,793, and Agent

   9    Vehec -- and I have no doubt that what she puts down -- and she

  10    said it's approximate.      I think they're all approximate.       There

  11    may be a file in there that somebody missed, but this gives you

  12    the general idea of the amount that's dealing with.

  13               And then you've got a difference of 1,751 patients.

  14    Now, what is -- what is the real bottom line to that?          What

  15    does that really tell us?      It tells us that this clinic was

  16    getting rid of and discharging patients for legitimate

  17    discharge reasons, and only a certain amount were allowed to

  18    come back.    And by virtue of that, they're either the dumbest

  19    pill mill that I've ever seen or they're a legitimate pain

  20    clinic.

  21               Because what that means is, that if you just took one

  22    visit of that 1,793 patients, come back one time, one time

  23    only, $300, not even 350, or the 1,751, come one time, I'm not

  24    talking about month and month after month, what financially

  25    does that do to this clinic?

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 224 of 238 PageID #:
                                    60978
                                                        Vol. XXXVIII, Pg. 225
                            Closing Argument - Mr. Burks

   1               What that says is, that if those patients that they

   2    discharged did not get to come back, only just one more time

   3    under Ms. -- Agent Vehec's rule, this clinic basically lost

   4    over a half million dollars on one visit for 1,700 patients

   5    over that period of time.

   6               And under Mrs. Sherrod's file, it's 525,000, again,

   7    over a half million dollars, if this clinic had patients taken

   8    out of this clinic.     And these numbers, the 1,793 is the

   9    difference between those that came back.        So these are the ones

  10    that never came back on both of these.

  11               Those discharges, and I'm going -- I'll stop at this

  12    point.    Those discharges tell a real important story.        Pain

  13    clinics don't do that.      People that are in it, as Ben Rodriguez

  14    says, we were just letting the train run, and when they stopped

  15    us, they stopped us.     We're going fast and furious.

  16               That isn't fast and furious, folks.        That's not fast

  17    and furious.    That's trying to run a legitimate pain management

  18    clinic.   That's not window dressing.       And that's not

  19    explainable in any other terms than the fact that it is.

  20               And I'll stop on this for tonight.

  21               THE COURT:    All right.

  22               MR. BURKS:    Let me make one comment to get --

  23    discharges.    You heard a lot of the experts talk about, do they

  24    discharge, don't they discharge.       Dr. Blake says we don't

  25    discharge, we just change modalities.        Dr. Browder said, we

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 225 of 238 PageID #:
                                    60979
                                                        Vol. XXXVIII, Pg. 226
                            Closing Argument - Mr. Burks

   1    take a lot of patients that had been discharged from other

   2    clinics to our clinics to see if they have gotten the stuff out

   3    of their system, to recheck them.

   4               But why?    Why do you do that?     Because they're

   5    chronic pain patients that have a legitimate medical purpose.

   6    They got discharged for various reasons.        They still have a

   7    chronic pain problem.

   8               So these pain management clinics, like Dr. Browder's

   9    clinic, will take these people in.       They'll monitor them.

  10    They'll try to make sure they'll protect them.         And that's what

  11    we tried to do, except for the fact Puckett and Hill were

  12    interfering with a lot of that.

  13               With that, Your Honor, I will --

  14               THE COURT:    All right.    Thank you.    We'll let you

  15    finish up in the morning.

  16               We'll excuse the jury for the day.        Again, we're in

  17    the midst of closing argument.       But keep in mind, closing

  18    arguments are not done.      You haven't had the charge from the

  19    Court, all of which I anticipate you will -- will be delivered

  20    to you tomorrow.     So you won't begin your deliberations until

  21    after that.

  22               So keep in mind that you must, even though we're

  23    nearing the point where you will begin your deliberations, you

  24    still -- until that time, let's continue not to talk about the

  25    case among yourselves or engage in any type of deliberations

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 226 of 238 PageID #:
                                    60980
                                                        Vol. XXXVIII, Pg. 227


   1    until probably sometime tomorrow afternoon.

   2                Also, keep in mind that to the extent there is

   3    anything written about this case in the media or otherwise, you

   4    should put that aside and not read it at all until the case is

   5    over, either as it relates to this case or any other issues

   6    pertaining to this case, as we discussed in the past.          Just put

   7    all that aside until the case is over.

   8                But otherwise, have a pleasant evening and we will

   9    see you tomorrow, Tuesday, January 28, at 9:00 a.m.

  10                Jury is excused.

  11          (Jury out at 5:24 p.m.)

  12                THE COURT:   All right.    Everyone please be seated

  13    just for a moment.

  14                Mr. Burks, we'll give you nine to 9:30 time slot

  15    roughly.    You got time to think about that.

  16                MR. BURKS:   That's fine.    Thank you, Your Honor.

  17                THE COURT:   Mr. Oldham is going next, followed by

  18    Mr. Rodgers, and then we'll allow for rebuttal closing

  19    argument.   And then we'll see where we are.

  20                That may -- that will probably take all of the

  21    morning or possibly lunch break and rebuttal.         We'll just see

  22    where we are in terms of how long Mr. Oldham and Mr. Rodgers

  23    take.

  24                And then the Court, as you can tell by the jury

  25    charge pages, that will take some time for the Court to deliver

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 227 of 238 PageID #:
                                    60981
                                                        Vol. XXXVIII, Pg. 228


   1    its charge.    And then the jury will get the case.

   2               Let me go ahead since -- well, we didn't finish

   3    early.   But let me just go ahead and address, which I have not

   4    done yet, the defendants' motions, pursuant to Rule 29, that

   5    were brought at the close of the government's case in chief and

   6    renewed at the close of all the evidence in this case.

   7               The defendants' primary arguments are that the

   8    government has offered insufficient evidence of the crimes

   9    charged in the fourth superseding indictment with particular

  10    emphasis on conspiratorial agreement, the enhanced penalties

  11    for overdose deaths, and whether the prescriptions were written

  12    outside the usual course of professional practice and not for a

  13    legitimate medical purpose.

  14               Rule 29 provides that after the government closes its

  15    evidence, the Court on the defendant's motion must enter a

  16    judgment of acquittal of any offense for which the evidence is

  17    insufficient to sustain a conviction.        Rule 29 permits both the

  18    motion to be renewed as well as for the Court to reserve

  19    decision on such motion until before or after the jury returns

  20    a verdict.    As noted, the Court has previously reserved

  21    decision on the defendants' motions.

  22               It's important to note that this is a different

  23    standard that the jury has, a significantly different standard.

  24               For purposes of Rule 29, evidence is sufficient to

  25    sustain a conviction if after viewing the evidence in the light

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 228 of 238 PageID #:
                                    60982
                                                        Vol. XXXVIII, Pg. 229


   1    most favorable to the prosecution and after giving the

   2    government the benefit of all inferences that could reasonably

   3    be drawn from the testimony, a rational trier of fact could

   4    find that the government has proved the legitimate medical

   5    purposes of the crime beyond a reasonable doubt.

   6               First, defendants argued as to the conspiracy counts,

   7    particularly Counts 1, 2, and 4, that the government has not

   8    presented sufficient evidence of an agreement or defendant's

   9    state of mind with respect to the joining the alleged

  10    conspiracy.    The government countered that its, quote, pill

  11    mill proof, closed quote, established that any reasonable

  12    person would know that the clinics in this case were pill

  13    mills, and by choosing to associate themselves with the

  14    clinics, the government's argument goes, defendants agreed to

  15    assist in the diversion of opioids to drug addicts and drug

  16    dealers.

  17               The government argues that this evidence creates a

  18    classic jury question as to whether defendants had the

  19    requisite mindset with respect to the agreement element of the

  20    alleged conspiracies.

  21               The Court finds that the government has presented

  22    sufficient evidence of an agreement for a rational jury to find

  23    that element of the conspiracy counts prove beyond a reasonable

  24    doubt.

  25               The Sixth Circuit's jury pattern instruction or jury

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 229 of 238 PageID #:
                                    60983
                                                        Vol. XXXVIII, Pg. 230


   1    instruction with respect to conspiratorial agreement, which the

   2    Court will give to the jury states that, quote, the government

   3    must prove there was a mutual understanding, either spoken or

   4    unspoken, to cooperate with each other to quote -- to, closed

   5    quote, carry out the objectives of the conspiracy here to

   6    distribute controlled substances outside the usual course of

   7    professional practice and not for a legitimate medical purpose.

   8               The government's evidence is sufficient under Rule 29

   9    standards for a rational jury to find that defendants knew that

  10    they were working at illegitimate pain clinics.          Specifically,

  11    the government has introduced evidence, and it's been argued to

  12    date, or it was argued in the government's openings or --

  13    opening closing argument, as well, that the clinic did not

  14    accept insurance and charged $300 per visit, the waiting rooms

  15    were full, patients were nodding off in the waiting rooms,

  16    neighboring businesses complained about the clinic's patients

  17    behavior, and other evidence the government contends that

  18    indicates the clinics were so-called, quote, pill mills, closed

  19    quote.

  20               Viewing this evidence in the light most favorable to

  21    the government, a rational jury could find the defendants had

  22    at least a silent mutual understanding that by working at the

  23    clinics, they were agreeing to participate in the unlawful

  24    distribution of controlled substances.

  25               The Court also finds that this and other evidence

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 230 of 238 PageID #:
                                    60984
                                                        Vol. XXXVIII, Pg. 231


   1    prevented -- presented by the government is also sufficient for

   2    a rational jury to find that the government proved the other

   3    elements of the charged conspiracies beyond a reasonable doubt.

   4               Specifically with respect to Count 1, the RICO

   5    conspiracy, Defendant Hofstetter also argued through

   6    Document 828 that the government failed to identify the

   7    subsection of 18 United States Code Section 1962 under which

   8    the government brings the RICO charge, entitling her to a

   9    judgment of acquittal as to Count 1.

  10               The Court, for purposes of Rule 29, would reject this

  11    argument finding, as the government noted at the charge

  12    conference, that the subjection under which Defendant

  13    Hofstetter is charged is identified in the indictment in

  14    Paragraph 53 on Page 19.

  15               Second, the defendants argued that the government has

  16    not presented evidence sufficient to find that the enhanced

  17    penalties for overdose deaths were caused by defendant's

  18    alleged criminal conduct, particularly defendants rely on

  19    evidence showing that some of the subjects of those enhanced

  20    penalties may have been selling or trading the drugs prescribed

  21    at the clinics, taking drugs other than those prescribed at the

  22    clinics, or failing to take the prescribed drugs as directed.

  23               The government disagrees and argued that the facts

  24    upon which the defendants arguments rely were present in the

  25    Volkman II case, the Sixth Circuit 2015 case, including that

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 231 of 238 PageID #:
                                    60985
                                                        Vol. XXXVIII, Pg. 232


   1    the deaths were caused by multidrug intoxication, which with

   2    respect to some of the charged deaths involved drugs other than

   3    those prescribed by the defendant, and at least two of the

   4    subjects were not taking the medications prescribed, that is

   5    crushing and snorting the pills or ingesting the pills more

   6    frequently than directed.

   7               The Court finds that a rational jury could find

   8    beyond a reasonable doubt that the charged deaths were caused

   9    by the criminal conduct alleged in the counts associated with

  10    those deaths.

  11               First, the Court notes that a failure to take a

  12    prescribed medication as directed does not sever the causal

  13    chain, again, under the Volkman II decision.         And next with

  14    respect to the issue of a multidrug overdose, the Supreme Court

  15    in the Burrage v. United States, 2014 case, held that the use

  16    of a drug must be a but-for cause of the victim's death or

  17    injury.

  18               This means the Sixth Circuit held in Volkman II that

  19    to establish causation with respect to an overdose -- an

  20    overdose death, a controlled substance distributed by a

  21    defendant must be an independently sufficient cause of death,

  22    even if the controlled substance combines with other factors to

  23    produce death.

  24               Here, in this case, the testimony of, among others,

  25    Debbie Shockley, Tony Keathley, Randy Haynes, and Sara and

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 232 of 238 PageID #:
                                    60986
                                                        Vol. XXXVIII, Pg. 233


   1    Christopher Kinsey provided sufficient evidence -- or provides

   2    sufficient evidence upon which a rational jury could find,

   3    given, among other factors, the close temporal connection

   4    between the patients' clinic visits and their deaths, that the

   5    opioids prescribed by defendants were the drugs or among the

   6    drugs ingested by the patients immediately prior to their

   7    deaths.

   8               Testimony of Don Sherwood, Dr. Jerry Bradley, and

   9    Dr. Christopher Lochmuller completed the causal chain.           It

  10    constitutes sufficient evidence upon which a rational jury

  11    could find that although other drugs may have been ingested by

  12    some of the patients immediately prior to their deaths, it may

  13    have been a contributing factor in some of those deaths, opioid

  14    intoxication was a but-for cause for each of the patient's

  15    deaths that are subjects -- that are the subjects of enhanced

  16    penalties in this case.

  17               Accordingly, and again, viewing the evidence in the

  18    light most favorable to the government, the Court finds the

  19    government's evidence with respect to the overdose deaths is

  20    sufficient for a rational jury to find the Burrage causation

  21    standard satisfied.

  22               Third, the defendants argued that the evidence is

  23    insufficient to establish that the prescription -- that the

  24    prescriptions at issue were outside the usual course of

  25    professional practice and not for a legitimate medical purpose.

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 233 of 238 PageID #:
                                    60987
                                                        Vol. XXXVIII, Pg. 234


   1    They point or pointed at that time or in their arguments to the

   2    fact that in some instances, patient files were manipulated to

   3    support patient's claims of pain.

   4               The government countered that it has presented

   5    evidence sufficient to find that this element is satisfied

   6    despite the manipulation of certain patient files.

   7    Specifically, the government pointed to the testimony of

   8    Drs. Blake and Carter, and, again it's, quote, pill mill proof,

   9    closed quote.

  10               Again, for purposes of Rule 29 analysis, the Court

  11    would agree with the government's argument in this regard.

  12               Although there has been evidence that patient files

  13    were manipulated by some clinic staff, the Court finds after

  14    reviewing the testimony presented by the government, both at

  15    its case in chief, as well as the testimony presented in the

  16    entirety of the trial, that a rational jury could conclude

  17    beyond a reasonable doubt that defendants were prescribing

  18    controlled substances outside the usual course of professional

  19    practice and not for legitimate medical purpose.

  20               Among other things, defendants opinion witnesses

  21    opined that -- excuse me, the government's witnesses opined

  22    that charting assessment of patient's risk of abuse, physical

  23    examination, and other practices at the clinics were

  24    inadequate, and that the treatment plans that the clinics were

  25    generally limited to the prescription of high-dose opioids

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 234 of 238 PageID #:
                                    60988
                                                        Vol. XXXVIII, Pg. 235


   1    written for patients despite among other factors introduced by

   2    the government, including minimal findings on their MRIs, their

   3    relative young age, and potential for drug abuse.

   4                Moreover, among other things, defendant -- excuse me,

   5    the government's opinion witnesses based these opinions on

   6    review of the patient files, some of which may have been

   7    manipulated by clinic staff, so the potential manipulation of

   8    those files does not preclude a rational jury from concluding,

   9    as those witnesses opined, that the prescriptions at issue were

  10    unlawful.

  11                Accordingly, the Court finds the government has

  12    presented sufficient evidence with respect to this element.

  13    The Court also finds that this and other evidence presented by

  14    the government is sufficient for a rational jury to find the

  15    government proved the other elements of the distribution

  16    counts, those being Count 14, 16, and 18 beyond a reasonable

  17    doubt.

  18                In sum, with respect to all counts, when viewing the

  19    evidence in the light most favorable to the government and

  20    after giving the government the benefit of all inferences that

  21    reasonably could be drawn, the Court finds the government has

  22    presented sufficient evidence for a rational jury to return a

  23    verdict of guilty to all counts.

  24                The Court notes that it reaches this determination

  25    both on the basis of the evidence at the time the motions were

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 235 of 238 PageID #:
                                    60989
                                                        Vol. XXXVIII, Pg. 236


   1    initially brought and at the time of renewal, and accordingly,

   2    the Court will deny the defendants' respective motions.

   3                Unless there's anything else we need to take up,

   4    we'll --

   5                MR. REAGAN:    One thing.

   6                THE COURT:    There is something.     Mr. Reagan?

   7                MR. REAGAN:    Our motion for mistrial, you're taking

   8    that under advisement?

   9                THE COURT:    I've taken it under advisement.       Haven't

  10    had a chance to go back and review the transcript and consider

  11    it in light of the evidence and the law, but I will address

  12    that probably tomorrow.

  13                MR. WHITT:    And I will say I believe the government

  14    and I have resolved the issue we had regarding the -- we're

  15    just going to let them go in as they were -- in the A version

  16    of those.

  17                THE COURT:    All right.    Any -- is that --

  18                MS. PEARSON:    Yes, Your Honor.    I believe what --

  19    what counsel would like us to do, based on all the discussions

  20    we've had, is remove the 290 and substitute the A versions.           Or

  21    would you prefer both went back?

  22                MR. WHITT:    No, I think just substitute.

  23                THE COURT:    Just the A version.

  24                MS. PEARSON:    Yes.   Okay.

  25                THE COURT:    Just make sure Ms. Norwood has that, and

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 236 of 238 PageID #:
                                    60990
                                                          Vol. XXXVIII, Pg. 237


   1    that will be fine.

   2               All right.    If nothing else, finish up with Mr. Burks

   3    in the morning, we'll turn to Mr. Oldham, and then to

   4    Mr. Rodgers, and then I believe Mr. Stone, and then the Court's

   5    charge, and then the jury will get the case.

   6               Everyone have a nice evening.

   7               THE COURTROOM DEPUTY:      All rise.    This honorable

   8    court stands in recess.

   9          (Proceedings recessed at 5:37 p.m.)

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                            UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 237 of 238 PageID #:
                                    60991
                                                        Vol. XXXVIII, Pg. 238


   1                           CERTIFICATE OF REPORTER

   2    STATE OF FLORIDA

   3    COUNTY OF HILLSBOROUGH

   4                I, Rebekah M. Lockwood, RDR, CRR, do hereby certify

   5    that I was authorized to and did stenographically report the

   6    foregoing proceedings; and that the foregoing pages constitute

   7    a true and complete computer-aided transcription of my original

   8    stenographic notes to the best of my knowledge, skill, and

   9    ability.

  10          I further certify that I am not a relative, employee,

  11    attorney, or counsel of any of the parties, nor am I a relative

  12    or employee of any of the parties' attorneys or counsel

  13    connected with the action, nor am I financially interested in

  14    the action.

  15          IN WITNESS WHEREOF, I have hereunto set my hand at Tampa,

  16    Hillsborough County, Florida this 9th day of April, 2020.

  17

  18

  19

  20                                         _______________________________
                                              REBEKAH M. LOCKWOOD, RDR, CRR
  21                                          Official Court Reporter
                                              United States District Court
  22                                          Middle District of Florida

  23

  24

  25




Case 3:15-cr-00027-TAV-DCP Document 885 Filed 04/09/20 Page 238 of 238 PageID #:
                                    60992
